Case: 1:21-cv-00104-SNLJ Doc. #: 2-1 Filed: 07/02/21 Page: 1 of 265 PageID #: 112




                Exhibit A
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 2
                                                            1 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 113
                                                                               1851
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 3
                                                            2 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 114
                                                                               1852
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 4
                                                            3 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 115
                                                                               1853
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 5
                                                            4 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 116
                                                                               1854
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 6
                                                            5 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 117
                                                                               1855
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 7
                                                            6 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 118
                                                                               1856
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 8
                                                            7 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 119
                                                                               1857
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 9
                                                            8 of
                                                              of 265
                                                                 264 PageID
                                                                     PageID #:
                                                                            #: 120
                                                                               1858
Case:1:18-md-02820-SNLJ
Case: 1:21-cv-00104-SNLJ Doc.
                         Doc. #:
                              #: 2-1
                                 137 Filed:
                                      Filed:07/02/21
                                             08/01/18 Page:
                                                      Page:10 of264
                                                            9 of 265PageID
                                                                    PageID#:
                                                                           #:1859
                                                                             121
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 11
                                                            10 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 122
                                                                                1860
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 12
                                                            11 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 123
                                                                                1861
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 13
                                                            12 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 124
                                                                                1862
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 14
                                                            13 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 125
                                                                                1863
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 15
                                                            14 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 126
                                                                                1864
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 16
                                                            15 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 127
                                                                                1865
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 17
                                                            16 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 128
                                                                                1866
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 18
                                                            17 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 129
                                                                                1867
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 19
                                                            18 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 130
                                                                                1868
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 20
                                                            19 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 131
                                                                                1869
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 21
                                                            20 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 132
                                                                                1870
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 22
                                                            21 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 133
                                                                                1871
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 23
                                                            22 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 134
                                                                                1872
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 24
                                                            23 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 135
                                                                                1873
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 25
                                                            24 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 136
                                                                                1874
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 26
                                                            25 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 137
                                                                                1875
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 27
                                                            26 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 138
                                                                                1876
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 28
                                                            27 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 139
                                                                                1877
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 29
                                                            28 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 140
                                                                                1878
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 30
                                                            29 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 141
                                                                                1879
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 31
                                                            30 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 142
                                                                                1880
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 32
                                                            31 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 143
                                                                                1881
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 33
                                                            32 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 144
                                                                                1882
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 34
                                                            33 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 145
                                                                                1883
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 35
                                                            34 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 146
                                                                                1884
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 36
                                                            35 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 147
                                                                                1885
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 37
                                                            36 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 148
                                                                                1886
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 38
                                                            37 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 149
                                                                                1887
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 39
                                                            38 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 150
                                                                                1888
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 40
                                                            39 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 151
                                                                                1889
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 41
                                                            40 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 152
                                                                                1890
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 42
                                                            41 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 153
                                                                                1891
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 43
                                                            42 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 154
                                                                                1892
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 44
                                                            43 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 155
                                                                                1893
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 45
                                                            44 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 156
                                                                                1894
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 46
                                                            45 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 157
                                                                                1895
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 47
                                                            46 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 158
                                                                                1896
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 48
                                                            47 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 159
                                                                                1897
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 49
                                                            48 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 160
                                                                                1898
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 50
                                                            49 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 161
                                                                                1899
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 51
                                                            50 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 162
                                                                                1900
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 52
                                                            51 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 163
                                                                                1901
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 53
                                                            52 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 164
                                                                                1902
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 54
                                                            53 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 165
                                                                                1903
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 55
                                                            54 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 166
                                                                                1904
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 56
                                                            55 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 167
                                                                                1905
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 57
                                                            56 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 168
                                                                                1906
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 58
                                                            57 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 169
                                                                                1907
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 59
                                                            58 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 170
                                                                                1908
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 60
                                                            59 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 171
                                                                                1909
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 61
                                                            60 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 172
                                                                                1910
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 62
                                                            61 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 173
                                                                                1911
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 63
                                                            62 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 174
                                                                                1912
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 64
                                                            63 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 175
                                                                                1913
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 65
                                                            64 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 176
                                                                                1914
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 66
                                                            65 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 177
                                                                                1915
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 67
                                                            66 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 178
                                                                                1916
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 68
                                                            67 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 179
                                                                                1917




  rows ofsoybeans covered with plastic. The dicamba evaporated from the trays and caused damage

  to surrounding soybeans.

         309.     Citing research by Jason Norsworthy and Tom Barber in Arkansas, Kevin Bradley

  in Missouri, and Tom Mueller in    Tennessee, weed    scientist Ford Baldwin sees no question about

  whether the new dicamba herbicides volatilize in the field:

                  Common logic along with our understanding about long distance transport
                  of pesticides in stable air told us the only way we could be getting the
                  landscape effect we arc seeing with dicamba is through movement in
                  temperature inversions. Common logic also told us there had to be more
                  than just spray particles being trapped in inversions when the herbicides
                  are restricted to ground application and ultra-coarse nozzles. The results
                  from studies like these now confirms the logic that it is volatiles trapped
                  in the inversions causing the landscape dicamba. damage.

                  As I have stated before[,] dicamba is just doing what dicamba does when
                  it is sprayed in summertime temperatures. Additional application
                  restrictions on the herbicide simply will not fix this problem .. . .

  Ford Baldwin, latest &camber research and a new task force (Aug. 17, 2017), http://www.

  deltafampress.com/weeds/baldwin-latest-dicamba-research-and-new-task-force.

         310.     Larry Steckel cited research from Purdue, the University of Arkansas, University

  of Missouri, University of Georgia, University of Tennessee, and even Monsanto's Texas data

  submitted to the Arkansas Plant Board, that "clearly showed volatility 54 to 65 hours after

  application."   Monsanto Extend Academic Summit (Iowa State Univ.) Slides presented in St.

  Louis, MO,September 27-29, 2017 (Smoke('Alley Compl. Ex. 78).

         311.     Steve Smith, a former member of Monsanto's dicamba advisory committee, who

  had long tried to convince Monsanto to change course, said:"Even the best, the most conscientious

  farmers cannot control where this weed killer will end up." Danny Hakim, Monsanto's Weed

  Killer, Dicamba, Divides Farmers (Sept. 21, 2017), https://www.nytimesxom/2017/09/21/

  busi ness/monsanto-dicamba-weed -kill er.html

                                                   67
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 69
                                                            68 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 180
                                                                                1918




         312.    M17. Smith   was removed from Monsanto's dicamba advisory committee due to what

  Monsanto characterized as a "conflict of interest." Id.

         313.    Damage to susceptible non-dicamba resistant plants and crops from volatilization

  was foreseeable to, and foreseen by, Defendants.

         314.    Defendants also knew, and at minimum should have known, that even proper

  application does not prevent volatilization.

         315.    To the extent attributable to physical drift, damage to susceptible non-dicamba

  resistant plants and crops also was foreseeable to, and foreseen by, Defendants.

         316.    Defendants knew or at minimum should have known that even conscientious

  applicators would have significant difficulty with the instructions and restrictions for in-crop

  dicamba.

         317.    Defendants also knew or at minimum should have known that even a very small

  amount of dicamba exposure can result in extensive damage to susceptible non-resistant crops,

  especially soybeans.

         318.    Dr. Bradley has expressed his opinion that dicamba-based herbicides need to be

  kept "in the pre-plant, burndown, pre-emergence use pattern," and should not be used post-

  emergence. He explained that "the risk is too great for off-target movement to be spraying this for

  Palmer amaranth [pigweed] and waterhemp in soybeans." David Bennett, What 's the latest on

  dicamba dri,fi in Missouri? (Sept. 1, 2017), http://www.deltafarmpress.com/soybeans/what-s-

  atest-dicamb a-drift-misso uri.

         319.    On August 2, 2017, Monsanto issued "An Open Letter to Our Farmer-Customers."

  Calling farmers the "heart and soul of our company," Monsanto stated that it was taking reports of

  crop injuries from dicamba "extremely seriously," and represented its "commit[ment] to



                                                  68
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 70
                                                            69 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 181
                                                                                1919




  supporting [farmers] at every stage of the season — every year." An Open Letter to Our Farmer-

  Customers (Aug. 2, 2017), https://monsanto.com/products/product-stewardship/articles/to-our-

  farmer-customers/. Monsanto represented to farmers with dicarnba crop injury: "[W]e will stand

  by you throughout the uowini2, season." lat.

         320.    Defendants, however, have strenuously and continuously extolled false narratives

  to mislead consumers into believing that if the herbicides are applied per label, damage will not

  occur to non-target plants and crops.

         321.    Monsanto and BASF (as well as DuPont) have gone on the offensive, vigorously

  denying volatility, which has been independently verified by multiple weed scientists, attacking

  scientists who question them, and blaming farmers along with everyone else but themselves.

         322.    Brian Nabor, Monsanto's U.S. commercial operations lead, for example, stated:

  "When fanners and applicators follow these instructions, they work," telling consumers that:

                 We're in the early stages, for sure. But to this point, the indications are
                 that volatility of the approved over-the-top products is not the major
                 source of the off-target movement.

  Brian Naber, Dicamba Field Investigations: Inca Monsanto Has Learned So Far (July 26, 2017),

  http://www.greatlakeshybrid s com/agronom y/a gronomy/agronomy/2017/07/26/dicamb a-field-

  investigations-what-monsanto-has-learned-so-far (emphasis original).

         323.    Monsanto's Scott Partridge claims that XtendiMax "will not move far, including

  through volatilization." Chemical & Engineering News, Widespread crop damagefrom dicamba

  herbicide fuels controversy (Aug 21, 2017), http://ccit.acs.or,(4/arti cles/95/i33/Wi despread-crop-

  damage-dicamba-berbicide.html.

         324.    BASF also has denied that volatility was any kind of"driving factor" for the 2017

  damage. Gill Gullickson, Volatility Not To Blame For 2017 01[Target Dicamba Movement, Says



                                                  69
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 71
                                                            70 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 182
                                                                                1920




  BAST (Nov. 17, 2017), haps://www.agriculture.com/crops/soybeansivolatility-not-to-blame-for-

  2017-off-target-dicamba-movement-says-basf.

         325.    These statements conflict with uniform findings of independent experts that there

  was volatility in 2017 and it was the major reason for the harm that occurred. As observed by Dr.

  Steckel, volatility is "[Ward to address when registrants, despite evidence, will not consider it an

  issue." Monsanto Extend Academic Summit(Iowa State Univ.) Slides presented in St. Louis, MO,

  September 27-29, 2017(Smoke.); Alley Compl. Ex. 78).

         326.    Defendants also put the blame on applicators who they say did not follow label

  instructions. Scott Partridge said: "Every one of those [mistakes] is fixable by education." Dan

  Charles, Monsanto Attacks Scientists After Studies Show Trouble For• Weedkiller Diccunba (Oct.

  26, 2017) https://www.npr.org/sections/thesalt/2017/10/26/559733837/monsanto-and-th e-weed-

  scientists-not-a-love-story.

         327.    Education, however, does not fix the dicamba herbicide's volatility and propensity

  for off-target movement, especially in climate conditions when it can volatilize off soil and plants

  to move miles away to susceptible plants. Application methods also do not prevent volitalization.

  Ford Baldwin explains: "Additional application restrictions . . . simply will not fix this problem."

  Ford Baldwin, latest dicambct research and a new task force (Aug. 17, 2017), http://www.

  deltafarmpress.com/weeds/baldwin-latest-dicamba-research-and-new-task-force.

         328.    Dr. Norsworthy agrees: "As a weed scientist, I can't solve a volatility issue . . .

  Spraying a product that has a volatile component to it in June, July, and August in the State of

  Arkansas where we have warm conditions will result in damage." Doug Rich, Changes needed

 for diccurba formulations (Sept. 25, 2017), http://www.hpj.com/crops/ebanges-needed-for-

  dicamba-fomml      ons/arti cle 61d062194796-5fbd-93e1 4789d923c541.html. In his opinion,



                                                  70
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 72
                                                            71 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 183
                                                                                1921




  "[t]his is a product that is broken." Tiffany Stecker, As Dicamba Dust Settles, Scientists and

  industry Spar(Aug. 30, 2017), https://www.bna.com/dicanib a-dust-settles-n73014463916/.

          329.     Dr. Rick Cartwright, a plant pathologist; University of Arkansas Extension

  administrator and Arkansas State Plant Board member, also agrees: "You apply [new dicamba

  formulations] to soybeans, and 36 hours later the product gets up and goes somewhere else. 1 don't

  know how you educate people to fix that." Greg D. Horstmeier, Arkansas Sets Dicamba Limits

 (Sept. 22,2017),https://WWW.dtnpfeom/agriculture/web/ag/news/crops/ artiele/2017/09/22/plant-

  board -1 i m its-h erbicide-use-2.

          330.     Defendants have denied dicamba damage altogether, pointing to other herbicides,

  environmental factors, disease, calcium deficiency, and misdiagnosis. These claims have been

  flatly refuted by weed scientists, who are well acquainted with the unique symptomology of

  dicamba injury and personally observed thousands of acres of damaged fields.

          331.     Monsanto and BASF attacked even the independent experts, attempting to discredit

  and intimidate them. For example, Monsanto executives made repeated calls to Dr. Bradley's

  supervisors. Monsanto also told regulators that they should disregard information from Jason

  Norsworthy because he recommended use of a non-dicamba alternative from a rival company.

  Bob Scott, weed scientist at the University of Arkansas, reads such tactics "as an attack on all of

  us, and anybody who dares to [gather] outside data." Dan Charles, Monsanto Attacks Scientists

 *ter Studies Show Trouble For Weedkiller Dicamba (Oct. 26, 2017), https://www.npr.org/

  sections/thesa t/2017/10/26/559733837/m onsanto-and-the-weed-sci entists-not-a-love-story.

          M.       Regulatory Aftermath of 2017 Dicamba Damage

          332.     In October 2017, the EPA announced that, by agreement with Monsanto, BASF

  and DuPont, it was re-classifying in-crop dicamba as a. restricted use herbicide. Among other



                                                  71
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 73
                                                            72 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 184
                                                                                1922




  things, only certified applicators with special training, and those under their supervision, may

  purchase and apply in-crop dicamba during the 2018 growing season. Other changes include:

  additional record-keeping requirements; limiting applications to when maximum wind speeds are

  below 10 mph (from 15 mph); reducing the times during the day when applications can occur; and

  additional tank clean-out instruction.

         333.    This action confirms that the prior labels and instructions were inadequate. As

  stated by Andrew Thostenson, Pesticide Program Specialist for North Dakota State University

  Extension Service: "With the new use rules for 2018, it is a fact that reading and following the

  label was NOT enough in 2017!" Oct. 13, 2017 Tweets from Andrew Thostenson. Certainly,

  mandatory dicamba-specific training might have been required for 2017 but was not.

         334.    The Missouri Department of Agriculture, on November 16, 2017, issued a Special

  Local Need Label for Engenia, limiting application to only certified applicators, requiring special

  dicamba training (along with verification of training presented to the seller). and prohibiting

  spraying before 7:30 am and after 5:30 pm. In addition, use of Eugenia is prohibited after June 1,

  2018 in Dunklin, Pemiscot, New Madrid, Stoddard, Scott, Mississippi, Butler, Ripley, Bollinger

  and Cape Girardeau counties, and prohibited after July 15, 2018 in all remaining counties. The

  Department issued the same restrictions for XtendiMax and FeXapan on December 11, 2017.

         335.    Such changes, however, did not and do not prevent volatility.

         336.    The revised labels continue to lack necessary and adequate warnings and the

  directions for use remain inadequate to prevent harm.

         337.    In September 2017, the Arkansas Plant Board voted to ban applications of dicamba

  after April 15 in Arkansas.




                                                  72
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 74
                                                            73 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 185
                                                                                1923




         338.    Other states that have imposed additional restrictions include Alabama, Iowa,

  Minnesota, Mississippi, North Dakota, and Tennessee.

         N.      Defensive Purchasing of Dicarnba-Resistant Seed

         339.    Farmers have purchased and will continue to purchase seed containing the dicamba-

  resistant trait at higher prices for defensive purposes even if they are not otherwise interested in

  the base germplasm of the seed or dicamba resistance itself.

         340.    As one farmer put it: "[Monsanto] knew that people would buy [Xtend] just to

  protect themselves,. . You're pretty well going to have to. It's a. good marketing strategy, I guess.

  It kind of sucks for us." Jack Kaskey & Lydia Mulvany, Bloomberg, Creating a Problem — And

  a Lucrative Solution (Sept. 5, 2016), http://cchn-healthykids.org/wp-content/uploads/2017/07/

  Bloomberg-business-week-sept-5-112016.pdf.

         341.    As summed up by another farmer: "You either get on board or get hurt." Bryce

  Gray, St. Louis Post-Dispatch, 'Get on board or get hurl': Missouri farmers wrestle with

  widespread dicamba damage (Oct. 22, 2017) http://ww w.theledger.com/news/20171022/get-on-

  board-or- get-hurt-missouri-farmers-wrestle-witli-widespread-dicamba-damage.

         342.    Dr. Bradley, in an audio interview after addressing the Missouri House Agriculture

  Committee in 2016 stated that "every farmer" he had spoken with who had been injured expressed

  the same thing - that they would purchase the Xtend technology defensively:

                 Every farmer I've visited with that's been injured . . . Every single one of
                 them has said the same thing, and that is that next year they will plant the
                 new trait — the dicamba resistant trait — to protect themselves. I hear that
                 terminology over and over and over and it just makes me cringe a little bit
                 to think that farmers won't have choices. That they aren't able to plant
                 whatever they want to plant. And that they've got to plant a dicamba
                 resistant soybean in the future so they don't get injured.




                                                   73
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 75
                                                            74 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 186
                                                                                1924




  Full audio available: http://cdn.brownfieldagnews.com/wp-contentluploads/2016/09/160831

  KevinBradley-l.mp3.

          343.   Monsanto was so confident in expansion of the Xtend crop system that by 2015 it

  already had announced that it would invest almost $1 billion investment in a dicamba production

  facility.

          344.   According to Monsanto's Kerry Preete, this expansion "represents the single largest

  capital investment in Monsanto's self-manufacturing history." Louise Poirier, $975 Million

  Expansion Underway at .Alons'anto's Luling Plant(Feb. 28, 2017), https://www.enr.com/ articles/

  41538-975-million-expansion-underway-at-monsantos-luling-plant.

          345.   According to Monsanto's dicamba plant manager, when construction is completed,

  in mid-2019, this facility is expected "to supply 50 million pounds of dicamba product, a key

  component of the Roundup Ready Xtend Crop System." Louise Poirier, $975 Million Expansion

  Underway at Monsanto's Luling Plant(Feb. 28, 2017), https://www.enr.com/articles/41538-975-

  million-expansion-underway-at-monsantos-luling-plant.

          346.   Other estimates are that the new plant is targeting 80 - 100 million acres of capacity.

  Monsanto Whistle Stop Tour "Accelerating the Future of Agriculture" Day 1 (Aug. 17, 2016),

  https://monsanto.com/app/uploads/2017/05/whistle stop viii day-1 -session materials. pdf.

          347.   BASF was so confident of expansion of the Xtend Crop System that it had, by June

  2014, announced plans to increase its dicamba production by fifty percent.

          348.   Notwithstanding the risk, Defendants plan to further expand sales of the dicamba-

  resistant trait, increasing the level of dicamba spraying, which in turn damages non-resistant

  damages crops, resulting in further defensive purchases of seed with the dicaniba-resistant trait

  and so on.



                                                   74
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 76
                                                            75 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 187
                                                                                1925




         349.    Monsanto now has agreements not only with DuPont but also with Syngenta to sell

  dicamba herbicide with VaporGrip Technology.

         350.    By some estimates,20% of all U.S. soybean fields and 50% of all U.S. cotton fields

  were planted with Xtend seed in 2017,just two years after initial launch of Xtend cotton in 2015.

  Latest Monsanto GMO seeds raises worries of monopoly (Dec. 14, 2017), www.dailymail.co.uk/

  wires/afp/article-5178029/Latest-Monsanto-GMO-seeds-raises-worries-monopoly.html.

         351.    Monsanto plans more than 300 Xtend soybean varieties in 2018 as compared to 120

  in 2017.

         352.    The increase in acres planted with the Xtend technology was and is expected to be

  astronomical. Monsanto projects that the "Industry's Largest Seed Technology Platform" with

  RR2 Xtend would reach 2/3 of all U S. soybean acres by fiscal year 2019. Monsanto First Quarter

  2016 Financial Results (Jan. 6, 2016), https://monsanto.co m/app/uplo ads/2017/05/2016.01.06

   mon ql.f1.6 financial.pdf. As of mid-2016, it was projecting penetration in soybeans of 15

  million acres in 2017, 55 million acres in 2019, with an 80 million target thereafter.       Brett

  Begemann Presentation BMO Farm to Market Conference(May 18, 2019), https://monsanto.com/

  app/uploads/2017/ 05/2016.05.18 b mo conference betemann.pdf.

         353.    By mid-2017, Monsanto projected that soybeans with Xtend technology would

  reach 20 million acres in the first year of the full system launch. See Monsanto Third Quarter FY

  2017 Earnings Conference Call Power Point Presentation (June 28, 2017), https://monsanto.com/

  app/uploads/2017/06/FINAL-DRAFT-Q3F17-Earnings-Slides-6-26-17/pdf.

         354.    The number of soybean acres planted with the dicamba-resistant trait alone rose

  from approximately 1 million acres in 2016 to more than 20 million acres in 2017. Monsanto

  projects that this will double to more than 40 million acres in 2018, and 55 million acres in 2019.



                                                  75
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 77
                                                            76 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 188
                                                                                1926




  Monsanto is targeting more than 80 million acres in the U.S. Monsanto Fourth-Quarter FY2017

  Presentation "Fiscal Year 2017 Results and Outlook" (Oct. 4, 2017), https://monsanto.com/

  app/uploads/2017/10/MonsantoCo. Q4F17 Earnings Presentation 2017.10.04.pdf.

          355.   In 2017, the USDA reported a "record high" of 89.5 million acres of soybeans

  planted in the United States. Even at that high level, Monsanto is projecting near 100% penetration

  of the entire United States soybean market.

          356.   BASF benefits from all this increase from, at minimum, sales of Engenia, older

  versions of dicamba, and possibly other in-crop formulations as well.

          357.   In addition to soybeans and cotton, Monsanto has petitioned the USDA for

  deregulation of a genetically engineered dicamba-resistant corn.

          358.   The more crops planted with dicamba-resistant seed and the more dicamba sprayed

  after emergence of susceptible non-resistant crops, the more damage there will be and the more

  farmers will be forced to buy the seed to protect themselves at higher cost.

          359.   As of June, university weed scientists already have estimated approximately 1.1

  million acres of soybeans with dicamba injury in 2018.

          360.   Kevin Bradley has observed extensive injury to other plants as well. He is

  "convinced that the adoption of the Xtend trait in cotton and soybean is as high [in Missouri] as

  anywhere in the country. Many growers in this area have adopted the Xtend trait so they don't

  experience dicamba injury on their soybean crop for a third season in a row." Adoption of the

  Xtend trait means that fields planted with that trait are protected, but "just as in the past two

  seasons, there are still fields of non-Xtend soybean in this area showing injury from one end to the

  other." Kevin Bradley, Dicamba Injured Crops and Plants Becoming More Evident: June 15th

  Update (June 21 2018), https://ipm.missouri.edu/IPCM/2018/6/dicambalnjuryUpdate/.



                                                  76
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 78
                                                            77 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 189
                                                                                1927




         361.    Farmers must either buy seed containing the dicamba-resistant trait or run the risk

  that their crops will be damaged by dicamba.

         362.    Defendants' attempt to force everyone into a dicamba-based system is not

  reasonable or in the public interest.

         363.    Even this course is unavailable to farmers who grow crops for which there is no

  dicamba-tolerant seed.

         364.    While dicamba is effective against weeds, it is highly dangerous to non-resistant

  plants and crops. And farmers should not be forced to purchase dicamba-resistant seed at higher

  cost for defensive purposes. Dicamba is dangerous not only to non-tolerant crops like soybeans,

  but fruits, vegetables, trees, and flowers that feed honeybees. Moreover, dicamba use is likely to

  produce the same tolerance as glyphosate. Researchers have shown that pigweed can develop

  dicamba resistance within as few as three years. Caitlin Dewey, This miracle weed killer was

  supposed to save farms. Instead, it's devastating them (Aug. 29, 2017), https://www,

  washi ngtonpost.com/business/economy/this-miracle-weed -killer-was-supposed-to-save-farms-

  instead-its-devastating-them/2017/08/29/33a21a56-88e3-11e7-961d-2f373b3977ee story.html?

  utm term=.5435b9e33dd3.

         365.    Persons growing plants and crops susceptible and not resistant to dicamba,

  particularly soybeans, are those most foreseeably injured by the Xtend Crop System.

         366.    Plaintiffs and other Class members grew soybeans, highly susceptible to and not

  resistant to dicamba, which exhibited physical symptoms of dicamba damage and suffered injury

  not only to their possessory and other interests but yield loss as a result of the dicamba-resistant

  seed and the Xtend Crop System.




                                                  77
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 79
                                                            78 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 190
                                                                                1928




                                     CLASS ACTION ALLEGATIONS

         367.    Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), and 23(b)(3) of the

 Federal Rules of Civil Procedure ("Rules" or, individually, "Rule"), on behalf of themselves and a

 number of classes (each a "Class," and collectively, "Classes"), consisting of all persons and

 entities, either in Plaintiffs' respective states or, collectively, in the Nationwide Soybean Producers

 Class as defined below.

         368.    The Nationwide Soybean Producers Class consists of all persons and entities in the

  United States who in 2017, and in addition as to Missouri who in 2016, were producers (as

  reflected in ESA Form 578) of soybeans not resistant to dicamba which exhibited physical

  symptoms of dicamba injury (leaf cupping with or without further symptoms of strapping, leaf

  elongation, stunting and/or stem twisting). Excluded from the Nationwide Class are the Court and

  its officers, employees, and relatives; Defendants and their subsidiaries, officers, directors,

  employees, contractors, and agents; and governmental entities. Also excluded are persons who in

  2017, and as to Missouri in 2016, had in that year dicamba injury and also sprayed dicamba over

  the top of crops grown from seed containing the dicamba-resistant trait.

         369.    Plaintiffs, in Count I below, assert claims against Defendants on behalf of

  themselves and the Nationwide Soybean Producers Class as well as each State Producers Class,

  for Defendants' violations of the Lanham Act.

         370.    In addition or alternatively, Plaintiffs, in Counts II - XC11I below assert state-law

  claims against Defendants, individually and on behalf of the statewide Soybean Producer Class

  corresponding to the state in which that Plaintiff sustained injury to non-resistant soybeans:

                 a.     The Arkansas Soybean Producers Class: persons and entities who in 2017
                 were Arkansas producers (as defined above) of soybeans not resistant to dicamba
                 which exhibited physical symptoms of dicamba injury (leaf cupping with or



                                                   78
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 80
                                                            79 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 191
                                                                                1929




              without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).

              b.      The Illinois Soybean Producers Class: persons and entities who in 2017
              were Illinois producers (as defined above) of soybeans not resistant to dicamba
              which exhibited physical symptoms of dicamba injury (leaf cupping with or
              without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).

              c.      The Kansas Soybean Producers Class: persons and entities who in 2017
              were Kansas producers (as defined above) of soybeans not resistant to dicamba
              which exhibited physical symptoms of dicamba injury (leaf cupping with or
              without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).

              d.      The Mississippi Soybean Producers Class: persons and entities who in 2017
              were Mississippi producers(as defined above)ofsoybeans not resistant to dicamba
              which exhibited physical symptoms of dicamba injury (leaf cupping with or
              without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).

              e.      The 2016 Missouri Soybean Producers Class: persons and entities who in
              2016 were Missouri producers (as defined above) of soybeans not resistant to
              dicamba which exhibited physical symptoms of dicamba injury (leaf cupping with
              or without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).

              f.     The 2017 Missouri Soybean Producers Class: persons and entities residing
              who, in 2017 were Missouri producers (a defined above) of soybeans not resistant
              to dicamba which exhibited physical symptoms of dicamba injury (leaf cupping
              with or without further symptoms of strapping, leaf cnlongation, stunting and/or
              stem twisting);

              g.      The South Dakota Soybean Producers Class: persons and entities who in
              2017 were South Dakota producers (as defined above) of soybeans not resistant to
              dicamba which exhibited physical symptoms of dicamba injury (leaf cupping with
              or without further symptoms of strapping, leaf elongation, stunting and/or stein
              twisting).

              h.      The Tennessee Soybean Producers Class: persons and entities who in 2017
              were Tennessee producers (as defined above) of soybeans not resistant to dicamba
              which exhibited physical symptoms of dicamba injury (leaf cupping with or
              without further symptoms of strapping, leaf elongation, stunting and/or stem
              twisting).
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 81
                                                            80 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 192
                                                                                1930




         371.       Excluded from these state Classes are the Court and its officers, employees, and

  relatives; Defendants and their subsidiaries, officers, directors, employees, contractors, and agents;

  and governmental entities. Also excluded are persons who in 2017, and as to Missouri in 2016,

  had in that year dicamba injury and also sprayed dicamba over the top of crops grown from seed

  containing the dicamba-resistant trait

         372.       The proposed Classes meet all requirements for class certification. The Nationwide

  Class, and each State Class satisfies the numerosity standards. Nationally, there were over 2,000

  complaints of dicamba damage in 2017 including numerous complaints and acres of dicamba-

  damaged soybeans in each state in which Plaintiffs and respective state Class members grew

  soybeans as alleged above in paragraph 297. In Missouri, there also were over 144 complaints of

  dicamba damage in 2016 involving approximately 100,000 acres of soybeans. All these numbers

  are understated as not every producer with damage reported it. As a result, joinder of all Class

  Members in a single action is impracticable. Class Members may be informed of the pendency of

  this Class Action by mail, published and/or broadcast notice.

         373.       The "commonality" requirement of Rule 23(a)(2) is satisfied because there are

  questions of law and fact common to each of the respective Plaintiffs and the other members of

  each Class they respectively seek to represent. Common questions of law and fact include but are

  not limited to:

                    a)     Whether Defendants are liable to Plaintiffs under one or more theory alleged
                           in this Complaint;

                    b)     Whether Defendants acted as partners, agents, joint venturers, joint
                           enterprise or similar relationship;

                    c)     Whether Defendants violated the Lanham Act causing injury to Plaintiffs
                           and members of the Nationwide Soybean Producers Class;

                    d)     Whether Defendants carried on abnormally dangerous activity;


                                                    80
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 82
                                                            81 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 193
                                                                                1931




                         Whether injury to Plaintiffs was foreseeable;

                 f)      Whether Defendants owed a duty of care to Plaintiffs;

                 g)      Whether Defendants breached a duty of care and were negligent in one or
                         more respects;

                 h)      Whether Defendants' conduct caused harm to Plaintiffs;

                         Whether Defendants designed, developed, sold, distributed, and/or supplied
                         a product in defective condition unreasonably dangerous;

                         Whether Defendants failed to provide adequate warning of the dangers of
                         the dicamba-resistant seed and Xtend Crop System;

                 k)      Whether Defendants breached express or implied warranties;

                 1)      Whether invasion of dicamba onto property possessed by Plaintiffs and
                         class members constitutes a trespass for which Defendants are liable;

                 in)     Whether invasion of dicamba constitutes a nuisance for which Defendants
                         are liable;

                 n)      Whether Defendants engaged in a civil conspiracy;

                 0)      Whether Monsanto and/or BASF acted in a manner that warrants imposition
                         of punitive damages.

         374.    Such questions predominate over any questions affecting only individual persons,

  and a class action is superior with respect to considerations of consistency, economy, efficiency,

  fairness and equity, to other available methods for the fair and efficient adjudication of this

  controversy.

         375.    Plaintiffs' claims are typical of the claims of all other members of each of the

  respective Classes that they seek to represent, as described above, because they arise from the same

  course of conduct by Defendants and are based on the same legal theories as do the claims of all

  other members of each ofthe respective Classes. Moreover, Plaintiffs seek the same forms ofrelief

  for themselves as they do on behalf of absent Class members. Accordingly, Plaintiffs have satisfied


                                                  81
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 83
                                                            82 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 194
                                                                                1932




  the "typicality" requirements of Rule 23(a)(3) with respect to each Class they respectively seek to

  represent.

         376.    Because their claims are typical of the respective Classes they seek to represent,

  Plaintiffs have every incentive to pursue those claims vigorously. Plaintiffs have no conflicts with,

  or interests antagonistic to, other members of the Classes they respectively seek to represent

  relating to the claims set forth herein. Also, Plaintiffs' commitment to the vigorous prosecution of

  this action is reflected in their retention of competent counsel experienced in litigation of this

  nature to represent them and the other members of each of the Classes. Plaintiffs' counsel will

  fairly and adequately represent the interests of each of the proposed Classes, and: (a) have

  identified and thoroughly investigated the claims set forth herein;(b) are highly experienced in the

  management and litigation of class actions and complex litigation; (c) have extensive knowledge

  of the applicable law; and (d) possess the resources to commit to the vigorous prosecution of this

  action on behalf of the proposed Classes. Accordingly, Plaintiffs satisfy the adequacy of

  representation requirements of Rule 23(a)(4) with respect to each of the proposed Classes.

         377.    In addition, this action meets the requirements of Rule 23(b)(1). This case raises

  questions about, among other things, ultrahazardous activity, Defendants' duty of care, negligence,

  and strict liability, which require class-wide adjudication to prevent risk of inconsistent rulings

  and incompatible standards of conduct for Defendants. Moreover, absent a representative class

  action, many members of the proposed Classes would continue to suffer the halms described

  herein, for which they would have no remedy. Even if separate actions could be brought by

  individual producers, the resulting multiplicity of lawsuits would cause undue hardship and

  expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and

  adjudications that might be dispositive ofthe interests of similarly situated producers, substantially



                                                   82
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 84
                                                            83 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 195
                                                                                1933




  impeding their ability to protect their interests, while establishing incompatible standards of

  conduct for Defendants.

         378.    This action additionally meets the requirements of Rule 23(b)(3). Common

  questions oflaw and fact, including those enumerated above, exist as to the claims of all members

  of each of the respective Classes and predominate over questions affecting only individual Class

  members of each such Class, and a class action is the superior method for the fair and efficient

  adjudication of this controversy. Class treatment will permit large numbers of similarly-situated

  persons to prosecute their respective class claims in a single forum simultaneously, efficiently, and

  without the unnecessary duplication of evidence, effort, and expense that numerous individual

  actions would produce. Furthermore, while damages to members of each ofthe proposed Classes

  are substantial in the aggregate, the damages to any individual member of the proposed Classes

  may be insufficient to justify individually controlling the prosecution of separate actions against

  Defendants.

         379.    Maintenance of this action as a class action is a fair and efficient method for

  adjudication. It would be impracticable and undesirable for each member of the Class to brinL, a

  separate action. In addition, the maintenance of separate actions would place a substantial and

  unnecessary burden on the courts and could result in inconsistent adjudications, while a single

  class action can determine, with judicial economy, the rights of all members of the Class.

         380.    This case is manwaeable as a class action, and a class trial will be manageable.

  Notice may be provided to members of the respective Classes by first-class mail and through

  alternative means of publication and the Internet. Moreover, the Nationwide Soybean Producers

  Class members' claims will be decided under federal substantive law, and the State Classes' claims

  will likewise each be decided under the substantive law of only one state, i.e., that of the respective



                                                    83
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 85
                                                            84 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 196
                                                                                1934




  state of each of those Classes. Thus, the Court will not have to grapple with the application of

  multiple jurisdictions' law to the members of any single Class.

         381.    To the extent one or more of the Plaintiffs are not deemed adequate Class

  Representatives or otherwise cannot fulfill their duties, or there is an absence of an adequate Class

  Representative for any other reason, Plaintiffs reserve the right to seek to substitute or acid Class

  Representatives.

         382.    To the extent not all issues or claims,including damages,can be resolved on a class-

  wide basis, Plaintiffs invoke Rule 23(c)(4) and reserve the right to seek certification of narrower

  and/or re-defined Classes and/or to seek certification of a liability class or certification of certain

  issues common to the class. To the extent necessary for Rule 23(c)(4) certification, Rules 23(a)

  and 23(b) are satisfied. And resolution of particular common issues would materially advance the

  disposition of the litigation as a whole. Plaintiffs further reserve the right to seek to combine one

  or more of the Statewide Classes as appropriate, including to the extent the laws of any two or

  more states do not have materially conflicting laws relevant to the claims that they may be

  combined into a single Class.

                                         CLAIMS FOR RELIEF
                                      COUNT I — LANHAM ACT
                          (on behalf of all Plaintiffs and the Nationwide Class)

         383.    Plaintiffs incorporate by reference Paragraphs 1-382 as though fully alleged herein.

         384.    The Lanham Act, 15 U.S.C. § 1125(a) provides in pertinent part:

                (1) Any person who, on or in connection with any goods or services, or any
                container for goods, uses in commerce any word, term, name, symbol, or device,
                 or any combination thereof, or any false designation of origin, false or misleading
                description of fact, or false or misleading representation of fact, which —

                (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
                 affiliation, connection, or association of such person with another person, or as to



                                                    84
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 86
                                                            85 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 197
                                                                                1935




                 the origin, sponsorship, or approval of his or her goods, services, or commercial
                 activities by another person, or

                (B) in commercial advertising or promotion, misrepresents the nature,
                 characteristics, qualities, or geographic origin of his or her or another person's
                 goods, services, or commercial activities,

                 Shall be liable in a civil action by any person who believes that he or she is or is
                 likely to be damaged by such act.

         385.    Defendants' products are sold in commerce and their statements, representations

  and omissions were made in commerce in connection with goods and/or services.

         386.    Defendants made numerous statements and commentary to the press, public,

  potential customers and applicators on their websites, on the internet, during investor conference

  calls, on their product labels and in marketing and advertising materials that were false or

  misleading descriptions or representations of fact likely to cause and/or that did cause confusion

  and mistake or to deceive in respect to the nature, characteristics, and qualities of the Xtend Crop

  System and its components.

         387.    Such statements and representations included that the Xtend Crop System could be

  safely employed utilizing over-the-top application of dicamba herbicides on dicamba-resistant

  crops and would not lead to volatilization and/or drift onto susceptible non-dicamba resistant plants

  and crops as well as statements, representations and omissions described more fully in paragraphs

  148-155, 243-44, 247-48, and 252-53 above.

         388.    Such statements and representations (including those containing omissions) were

  widely distributed which is at least sufficient to constitute promotion and were material.

         389.    Such statements and representations (including those containing omissions) were

  made in commercial advertising or promotion for the Xtend Crop System, seed containing the

  dicamba-resistant trait, and dicamba herbicides.



                                                   85
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 87
                                                            86 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 198
                                                                                1936




         390.    Such statements and representations (including those containing omissions) were

  and are materially false and are, and continue to be, likely to cause confusion and mistake as to the

  nature, characteristics and qualities of the Xtend Crop System and its components, as further

  described in paragraphs 148-155, 243-44, 247-48, and 252-53 above, including the nature and

  impact of volatilization and drift, the nature and impact of atmospheric loading, high use of

  dicamba herbicide, and temperature inversions on susceptible non-resistant plants and crops and

  the ability to prevent/minimize damage thereto.

         391.    Such statements (including those containing omissions) were likely to and did

  influence purchasing decisions by farmers who purchased seed containing the dicamba-resistant

  trait and also purchased and used dicamba herbicide over the top of crops grown from that seed.

         392.    Defendants used false descriptions and representations in interstate commerce in

  violation of § 43(a) of the Lanham Act.

         393.    Defendants had economic motivation for making such statements as they were each

  incentivized to sell dicamba-resistant technology, dicamba-resistant seed, and dicamba herbicides.

         394.    Plaintiffs and the Nationwide Soybean Producers Class were and continue to be

  damaged as a result of Defendants' material misrepresentations.

         395.    Defendants' acts caused damage to these Plaintiffs and other members of the Class.

         396.    Defendants' representations, statements and commentary as more fully set forth

  herein were made with knowledge or reckless disregard of their falsity and the resulting risk of

  damage to Plaintiffs and others.

         397.    Defendant used false descriptions and representations in interstate commerce in

  violation of§ 43(a) ofthe Lanham Act and Plaintiffs, individually and on behalf ofthe other Class




                                                   86
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 88
                                                            87 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 199
                                                                                1937




  members, are entitled to recover damages, the costs of this action, and, because this case is

  exceptional, reasonable attorneys' fees.

                         COUNT II - STRICT LIABILITY (ULTRAHAZARDOUS)
                 (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

          In addition or in the alternative to Count I, Arkansas Plaintiffs assert this Count II for strict

  liability, ultrahazardous activity.

          398.      Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

          399.      The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

  dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

  non-dicamba resistant plants and crops, including soybeans.

         400.       Monsanto and BASF designed, developed, accelerated, and promoted that system,

  entering into agreements in order to, and which did, accelerate and increase its use by further sales

  of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         401.       Monsanto and BASF entered into one or more agreements to jointly design,

  develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

  BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

  BASF, who shares in profits therefrom.

         402.       Monsanto and BASF jointly designed, developed, accelerated, marketed and

  promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

  dicamba herbicide.

         403.     Both Defendants actively encouraged use of dicamba herbicides over the top of

  crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

  in Arkansas.


                                                     87
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 89
                                                            88 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 200
                                                                                1938



          404.    Both Defendants heavily marketed and promoted the Xtend Crop System as safe

  when it was not.

         405.     The likelihood of serious harm to susceptible non-resistant plants and crops from

  exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

  even at very low levels.

         406.     The risk of harm cannot be eliminated with exercise of utmost care.

         407.     All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         408.     In addition, the instructions for use do not allow application in real-world

  conditions so as to eliminate the risk of harm from drift.

         409.     Weather conditions, including high temperature, wind, rain, and temperature

  inversions all contribute to the risk.

         410.     The risk also increases based on the amount of dicamba sprayed, as when dicamba

  remains suspended in the air, loads the atmosphere, and can travel significant distances.

         411..    Temperature inversions occur frequently in Arkansas. There also is a high level of

  glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant to

  dicamba, including soybeans.

         412.    Defendants' design, development, promotion, licensing, and sale of the dicamba-

  resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

  Arkansas given factors including foreseeably high usage of dicamba, as well as high levels of

  crops, including soybeans, particularly susceptible to off-target damage. All dicamba on the

  market is so dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and

  unusually dangerous for in-crop use in Arkansas.



                                                  88
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 90
                                                            89 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 201
                                                                                1939




         413.       The value of a dicamba-based crop system to the community is not outweighed by

  its dangerous attributes.

         414.       A crop system entailing application of dicamba over the top of crops grown from

  dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         415.       As a result of Defendants' activities, Arkansas Plaintiffs and other members of the

  Arkansas Soybean Producers Class were harmed from exposure to dicamba and loss of yield,

  which is the kind of harm the possibility of which makes the activity abnormally dangerous.

         416.       Each Defendant knew or ought to have known that its conduct would naturally and

  probably result in injury and damage to others, including the Arkansas Plaintiffs and other

  members of the Arkansas Soybean Producers Class. Both carried on and continued such conduct

  in reckless disregard of the consequences. Punitive damages are thus warranted.

                              COUNT ill — GENERAL NEGLIGENCE
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Count I, but in the alternative to Count It, Arkansas

  Plaintiffs assert this Count III for general negligence.

         417.       Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

         418.       Producers with non-resistant plants and crops susceptible to dicamba, including

  soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

         419.       Monsanto and BASF knew,but at minimum should have known,that development,

  commercialization, promotion, sale and licensing of the dicamba-resistant trait would result in

  significant use of dicamba herbicide over the top of crops grown from seed containing that trait.

  The trait and seed were developed and sold for this very purpose, which both Monsanto and BASF

  intended and anticipated.


                                                    89
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 91
                                                            90 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 202
                                                                                1940




          420.    BASF also developed, manufactured, marketed, and sold a new supposedly "low"

  volatility formulation of dicamba, Engenia, specifically for use with seed containing the dicamba-

  resistant trait. Engenia was the only dicamba herbicide registered for in-crop use in Arkansas in

  2017.

          421.    BASF further increased sales of older versions of dicamba herbicides not registered

  for in-crop use.

          422.    As Monsanto and BASE knew, even supposed "low-volatility" dicamba herbicides

  arc still volatile, and still a high risk of moving off target and damaging susceptible non-resistant

  plants and crops.

          423.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

          424.    To the extent damage resulted from drift and otherwise, it was foreseeable, and

  foreseen, by Monsanto and BASF that applicators could not or would not adhere to label

  instructions.

          425.    To the extent some applicators used older versions of dicamba, it was foreseeable,

  and foreseen, by Monsanto and BASF that they would do so.

          426.    Monsanto and BASF knew, but at minimum should have known, that conditions in

  areas, including Arkansas, such as temperature inversions, predictably high dicamba usage, and a

  high level of crops susceptible to dicamba, created high risk of dicamba damage whether from

  volatilization or drift.

          427.    It was foreseeable, and foreseen, that in-crop use of dicamba would result in

  damage to susceptible, non-resistant plants and crops, especially soybeans.




                                                   90
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 92
                                                            91 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 203
                                                                                1941




         428.    It was foreseeable, and foreseen, that injury to producers of susceptible non-

  resistant crops such as Arkansas Plaintiffs and other members of the Arkansas Soybean Producers

  Class would occur.

         429.    Monsanto and BASF have a duty of reasonable care to avoid foreseeable harm and

  certainly a duty to not create, or continue, foreseeable risk of harrn to Arkansas Plaintiffs and other

  members of the Arkansas Soybean Producers Class.

         430.    That duty is to exercise reasonable care and caution commensurate with the dangers

  to be reasonably anticipated under the circumstances.

         431.    Rather than exercise even ordinary care, Monsanto and BASF did just the opposite.

         432.    Monsanto widely sold, licensed and disseminated a dicamba-resistant trait

  specifically for use with dicamba applied during summer months over the top of growing plants to

  the foreseeable injury of susceptible non-dicamba resistant plants and crops, especially soybeans.

         433.    As partner,joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         434.    In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop, and commercialize that trait and seed containing it. BASF

  itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant

  trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

  therefrom.

         435.     Monsanto's North American Crop Protection Systems Lead, Ty Witten, stated that

  while Monsanto's in-crop dicamba herbicide was not registered for use in Arkansas for 2017,"our

  seed product is absolutely involved. We are aligned with BASF on the majority of things . . . .

  Jackie Pucci, Dicaniba Technology Here to Slav, Says Monsanto Crop Protection Lead (June 29,




                                                    91
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 93
                                                            92 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 204
                                                                                1942




  2017),     http://ww w.cropl fe.com/crop-inputs/dicamba-technology-here-to-stay-says-monsanto-

  crop-protection-lead/.

           436.   Monsanto and BASF both designed, developed and accelerated the Xtend Crop

  System, made up of seed containing the dicamba-resistant trait and dicamba herbicide.

           437.   BASF designed, manufactured and sold a dicamba herbicide as part of the Xtend

  Crop System, which it intended and knew would be used over the top of soybean and cotton grown

  from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System, to the

  foreseeable injury of non-resistant plants and crops.

           438.   Defendants also failed to adequately test the system with new formulations of

  dicamba, including Engenia.

           439.   Monsanto and BASF also expressly undertook to, but failed, to provide adequate

  education, training, and instruction to users of the Xtend Crop System which they did or should

  have recognized as minimally necessary for the protection of persons including producers of

  susceptible non-dicamba resistant plants and crops, including soybeans.

           440.   Monsanto and BASF both failed to exercise reasonable care in this undertaking,

  which increased the risk of harm to Arkansas Plaintiffs and other members of the Arkansas

  Soybean Producers Class.

           441.   Defendants also aggressively and misleadingly promoted the Xtend Crop System

  as safe when it was not, knowing and intending that such promotion would increase in-crop use of

  dicamba and correspondingly, the risk of harm.

           442.   Monsanto also considered but refused to take action to prevent those who sprayed

  dicamba unregistered for in-crop use in 2015 and 2016 from doing so again, or refuse to sell

  dicamba-resistant seed to such persons, and did so for its own financial gain.



                                                  92
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 94
                                                            93 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 205
                                                                                1943




         443.     Defendants designed, developed, accelerated, sold, promoted and disseminated the

  dicamba-resistant trait specifically for use with inadequately tested, volatile and drift-prone

  herbicide seriously dangerous to susceptible non-resistant crops, and in a manner most likely to

  create and increase risk and cause damage, including but not limited to aggressive and misleading

  marketing, licensing, and unlimited release of a much-touted crop system into areas such as

  Arkansas with significant glyphosate-resistant weeds, threseeably heavy use of dicamba under

  circumstances including common occurrence of inversions, inadequately trained and uncertified

  applicators, inadequate warnings, and heavy planting of highly susceptible crops such as soybeans,

  creating high probability of off-target movement and damage.

         444.    Defendants breached their duty of care.

         445.     As a direct and proximate result, Arkansas Plaintiffs and other members of the

  Arkansas Soybean Producers Class were damaged.

         446.     Monsanto and BASF each knew or ought to have known,in light ofthe surrounding

  circumstances, that its conduct would naturally or probably result in injury, and continued such

  conduct in reckless disregard of the consequences. Punitive damages thus are warranted.

                      COUNT IV - STRICT LIABILITY(DESIGN DEFECT)
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

          In addition or in the alternative to Counts I and III, but in the alternative to Count II,

  Arkansas Plaintiffs assert this Count IV for strict liability, design defect.

         447.    Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-446 as

  though fully alleged herein.

         448.    Pursuant to Ark. Code Ann. § 16-116-101, the supplier of a product is liable for

  harm to another person or his property if: (           the supplier is engaged in the business of




                                                    93
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 95
                                                            94 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 206
                                                                                1944




  manufacturing, selling or otherwise distributing a product; (2) in a defective condition that

  rendered it unreasonably dangerous; and (3) was the proximate cause of harm.

         449.    A manufacturer includes "the designer, fabricator, producer, compounder,

  processor, or assembler of any product or its component parts." Ark. Code Ann. § 16-116-202(3).

         450.    A product is in defective condition if unsafe for reasonably foreseeable use and

  consumption. Ark. Code Ann. § 16-116-102(2).

         451.    A product is unreasonably dangerous if dangerous to an extent beyond that which

  would be contemplated by the ordinary and reasonable buyer, consumer, or user who acquires or

  uses the product. Ark. Code Ann. § 16-116-202(7)(A).

         452.    Monsanto and BASF both are in the business of manufacturing, selling and

  otherwise distributing agricultural products, including the dicamba-resistant trait, seed containing

  that trait, and dicamba herbicides.

         453.    Monsanto and BASF have a partnership, joint venture and joint enterprise for the

  design, development and commercialization of the Xtend Crop System consisting of the dicamba-

  resistant trait, seed containing it, and dicamba herbicide.

         454.    The dicamba-resistant trait was designed, sold, and distributed specifically for

  intended use of dicamba herbicide sprayed during summer months over the top of crops grown

  from seed containing that trait. Correspondingly, dicamba herbicide for in-crop use was designed,

  sold and distributed specifically for crops grown from seed containing the dicamba-resistant trait.

         455.    The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

  and licensed for sale by Monsanto.

         456.    As partner, joint venture or joint enterprise with Monsanto, BASF is jointly




                                                   94
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 96
                                                            95 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 207
                                                                                1945




         457.    In addition or in the alternative, BASF itself sold or Monsanto commercialized,

  manufactured, sold, licensed and distributed the trait in soybean and cotton seed, acting for itself

  and as agent for BASF, which shared profits therefrom.

         458.    BASF itself manufactured and sold Engenia, the only dicamba herbicide registered

  for in-crop use in Arkansas in 2017, as well as older versions of dicamba herbicides.

         459.    -Monsanto and BASF both are engaged in manufacturing, assembling, selling and

  otherwise distributing, the Xtend Crop System, entailing seed containing the dicamba-resistant

  trait and in-crop use of dicamba herbicide as an integrated crop system unreasonably dangerous

  for the reasons herein described.

         460.    The Xtend Crop System was and is unsafe for the anticipated, foreseeable use by

  Xtend Crop System users of spraying dicamba herbicide over the top of crops grown from seed

  containing the dicamba-resistant trait in summer months and foreseeably in the vicinity of

  susceptible non-dicamba resistant plants and crops, including soybeans.

         461.    All dicamba currently on the market, including Engenia, is volatile and prone to

  drift, in both events moving from application site to damage non-resistant plants and crops,

  including soybeans.

         462.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         463.    To the extent damage resulted from drift and otherwise, it was foreseeable and

  indeed foreseen that applicators could not or would not adhere to label instructions.

         464.    To the extent applicators used older versions of dicamba, it was foreseeable, and

  foreseen, that they would do so.




                                                  95
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 97
                                                            96 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 208
                                                                                1946




           465.   The dicamba-resistant trait, seed containing that trait, and Xtend Crop System were

  used as reasonably anticipated, and as designed and so used, were and are in defective condition

  unreasonably dangerous at the time of sale. This is true even if dicamba application involved user

  error or misuse, which was foreseeable.

           466.   The seed and Xtend Crop System were and are unreasonably dangerous when put

  to ordinary and intended use, reasonably foreseeable and actually foreseen by Monsanto and BASF

  as highly likely to result in injury, and to an extent beyond that which would be contemplated by

  an ordinary and reasonable buyer, consumer, or user with ordinary knowledge as to their

  characteristics, propensities, risks, dangers and uses.

           467.   Ordinary consumers and users of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

  dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

  Indeed, Monsanto and BASF both represented the Xtend Crop System was safe and concealed the

  risks.

           468.   Arkansas Plaintiffs and other members of the Arkansas Soybean Producers Class

  are persons to whom injury from a defective product was reasonably foreseen when used for the

  purpose for which intended or as foreseeably ma.), be used.

           469.   As a proximate result of the defective and dangerous condition of the dicamba-

  resistant trait, seed containing that trait, and/or the Xtend Crop System, Arkansas Plaintiffs and

  other members of the Arkansas Soybean Producers Class were damaged.

           470.   Monsanto and BASF each knew or ought to have known, in light ofthe surrounding

  circumstances, that its conduct would naturally or probably result in injury, and continued such

  conduct in reckless disregard of the consequences. Punitive damages thus are warranted.



                                                   96
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 98
                                                            97 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 209
                                                                                1947




                        COUNT V - STRICT LIABILITY(FAILURE TO WARN)
               (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts I, and           but in the alternative to Count 11,

  Arkansas Plaintiffs assert this Count V for strict liability, failure to warn.

         471.      Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-470 as

  though fully alleged herein.

         472.      As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtend

  Crop System, as designed and used in anticipated and foreseeable manner were and arc

  unreasonably dangerous and defective at the time of sale.

         473.      Defendants failed to warn or to provide adequate warning of such defective

  condition, of which they knew or minimally should have known.

         474.      In addition or in the alternative, the dicamba-resistant trait, seed containing that

  trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

  instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         475.      A product is defective under Ark Code Ann. § 16-116-101 if it lacks adequate

  warning of risks or hazards, and/or adequate instruction for safe use rendering the product

  unreasonably dangerous beyond that which would be contemplated by the ordinary buyer.

         476.     Defendants failed to warn or provide adequate warning of the dangers, or adequate

  instruction on safe use, of the Xtend Crop System and its components.

         477.      As alleged, ordinary users and consumers of the Xtend Crop System were unaware

  of such dangers, which by contrast, were foreseeable and foreseen by Defendants.

         478.      Monsanto and BASF failed to provide adequate warning and instruction by label or

  otherwise.


                                                    97
 Case:1:18-md-02820-SNLJ
Case:  1:21-cv-00104-SNLJ Doc.
                          Doc. #:
                               #: 137
                                  2-1 Filed:
                                      Filed: 07/02/21
                                             08/01/18 Page:
                                                      Page: 99
                                                            98 of
                                                               of 265
                                                                  264 PageID
                                                                      PageID #:
                                                                             #: 210
                                                                                1948




         479.     Moreover, the labels were false, misleading and failed to contain warnings or

  instructions adequate to protect or prevent harm to the environment, including susceptible non-

  resistant plants and crops, including soybeans.

         480.     Arkansas Plaintiffs and other members of the Arkansas Soybean Producers Class

  foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

  adequately warn and/or provide adequate instruction for safe use.

         481.     Each Defendant's conduct showed a complete indifference to or conscious

  disregard of the rights of others, including Arkansas Plaintiffs and other members of the Arkansas

  Soybean Producers Class. Punitive damages are thus warranted.

                                 COUNT VI — NEGLIGENT DESIGN
              (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts I, and 1[1-V, but in the alternative to Count II,

  Arkansas Plaintiffs assert this Count VI for negligent design.

         482.     Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-481 as

  though fully alleged herein.

         483.     Monsanto and BASF have a duty to use ordinary care in designing and selecting

  materials for their products in order to protect those in the area of their use from unreasonable risk

  of harm while the product is being used for its intended purpose or as should reasonably be

  expected.

         484.     The Xtend Crop System was intended and expected to be used with dicamba-

  resistant seed and dicamba herbicide sprayed over the top ofcrops grown from that seed in summer

  months and foreseeably, in the vicinity of susceptible non-dicamba resistant plants and crops,

  creating high risk of serious harm to those non-resistant plants and crops, including soybeans.




                                                    98
Case:1:18-md-02820-SNLJ
Case: 1:21-cv-00104-SNLJ Doc.
                         Doc. #:
                              #: 2-1
                                 137 Filed:
                                      Filed:07/02/21
                                             08/01/18 Page:
                                                      Page:100 of264
                                                            99 of 265PageID
                                                                     PageID#:
                                                                            #:1949
                                                                              211




         485.    As Monsanto and BASF knew or at minimum should have known, even supposed

 "low-volatility" dicamba herbicides are still volatile, prone to drift, and at high risk of moving off

  target and damaging susceptible non-dicamba resistant plants and crops.

         486.    Defendants failed to use ordinary care in design and selection of materials for the

  Xtend Crop System and its components, which are unreasonably dangerous and defective.

         487.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         488.    To the extent damage resulted from drift and otherwise, it was foreseeable, and

  indeed foreseen, that applicators could not or would not adhere to label instructions

         489.    To the extent applicators used older versions of dicamba, it was foreseeable, and

  foreseen, that they would do so.

         490.    As a direct and proximate result of Defendants' failure to use reasonable care in

  design ofthe dicamba-resistant trait, seed and/or Xtend Crop System, Arkansas Plaintiffs and other

  members of the Arkansas Soybean Producers Class were damaged.

         491.    Monsanto and BASE each knew or ought to have known,in light ofthe surrounding

  circumstances, that its conduct would naturally or probably result in injury, and continued such

  conduct in reckless disregard of the consequences. Punitive damages thus are warranted.

                         COUNT VII - NEGLIGENT FAILURE TO WARN
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts 1 and III-VI, but in the alternative to Count It,

  Arkansas Plaintiffs assert this Count VII for negligent failure to warn.

         492.    Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-491 as

  though fully alleged herein.




                                                  99
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 101100
                                                            Page:   of 265 PageID
                                                                       of 264     #: 212
                                                                              PageID #:
                                         1950



         493.     Monsanto and BASF have a duty to give reasonable and adequate warning of

  dangers inherent or reasonably foreseeable in the use of their products in the manner intended or

  as should reasonably be foreseen.

         494.    The dangers of the Xtend Crop System and its components were foreseeable, and

 foreseen, by Monsanto and BASF.

         495.    The dangers to non-resistant plants and crops from the intended and foreseeable use

  of dicamba-resistant seed and the Xtend Crop System were inherent or foreseeable as well as

 foreseen by Monsanto and BASF.

         496.    Defendants failed to exercise reasonable care to warn and adequately warn of the

  dangers. To the contrary, both misrepresented and concealed the dangers.

         497.    Defendants breached their duty and as a direct and proximate result, Arkansas

 Plaintiffs and other members of the Arkansas Soybean Producers Class were damaged.

         498.    Monsanto and BASF each knew or ought to have known,in light ofthe surrounding

  circumstances, that its conduct would naturally or probably result in injury, and continued such

  conduct in reckless disregard of the consequences. Punitive damages thus are warranted.

                              COUNT VIII - NEGLIGENT TRAINING
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts 1 and III-VII, but in the alternative to Count II,

  Arkansas Plaintiffs assert this Count VIII for negligent training.

         499.    Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-498 as

 though fully alleged herein.

         500.    Monsanto and BASF have a duty to give reasonable and adequate instruction and

 training with respect to the conditions and methods of safe use when danger in use oftheir product

 is reasonably foreseeable.


                                                  100
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 102101
                                                            Page:   of 265 PageID
                                                                       of 264     #: 213
                                                                              PageID #:
                                         1951



         501.    The dangers of the Xtend Crop System and its components were foreseeable and

 foreseen by Monsanto and BASF.

         502.    Monsanto and BASF failed to provide reasonable and adequate training and

 instruction to their employees, agents, licensees or distributors or to users of the Xtend Crop

 System.

         503.    Adequate instruction was not provided by education or training, and none of the

 labels contain instruction for use that would, if followed, prevent harm to the environment

 including susceptible, non-resistant plants and crops including soybeans.

         504.    In addition to duty imposed by law, Monsanto and BASF each specifically

 undertook to render services to growers who used the Xtend Crop System,including the provision

 of stewardship tools, education and training, which both recognized to be necessary for minimal

  protection of third persons or their things, including Plaintiffs and members of the Arkansas State

 Soybean Producers Class.

         505.    Monsanto and BASF both failed to exercise reasonable care in this undertaking,

  which increased the risk of harm to Arkansas Plaintiffs and other members of the Arkansas

  Soybean Producers Class.

         506.    Defendants breached their duty and as a direct and proximate result, Arkansas

 Plaintiffs and other members of the Arkansas Soybean Producers Class were damaged.

         507.    Monsanto and BASF each knew or ought to have known,in light ofthe surrounding

 circumstances, that its conduct would naturally or probably result in injury, and continued such

 conduct in reckless disregard of the consequences. Punitive damages thus are warranted.




                                                 101
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 103102
                                                            Page:   of 265 PageID
                                                                       of 264     #: 214
                                                                              PageID #:
                                         1952



                  COUNT IX — BREACH OF IMPLIED WARRANTY (FITNESS)
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts I and          but in the alternative to Count II,

  Arkansas Plaintiffs assert this Count IX for breach ofthe implied warranty offitness for a particular

 purpose.

         508.      Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-507 as

 though lolly alleged herein.

         509.      Arkansas Plaintiffs and other members of the Arkansas Soybean Producers Class

  were injured due to the unsafe, defective, and dangerous Xtend Crop System and its components.

         510.      Monsanto and BASF knew that the dicamba-resistant trait, and seed containing that

 trait, would be used with dicamba herbicide applied over the top of soybean and cotton grown

 from dicamba-resistant seed.

         511.      Monsanto manufactured, and also sold and licensed for sale the dicamba-resistant

 trait and seed containing that trait into Arkansas.

         512.      BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         513.      In addition or in the alternative, Monsanto and BASF entered into one or more

 agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the trait in soybean

 and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.

         514.      BASF also manufactured and sold Engenia as part of the Xtend Crop System for

  use over the top of soybean and cotton grown from seed containing the dicamba-resistant trait




                                                  102
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 104103
                                                            Page:   of 265 PageID
                                                                       of 264     #: 215
                                                                              PageID #:
                                         1953



         515.    Monsanto and BASF both marketed and promoted the trait, seed and Xtend Crop

 System, representing that the system was safe and could be used in a manner that would prevent

 off-target movement to susceptible non-dicamba resistant plants and crops.

         516.    Monsanto and BASF knew that purchasers of the Xtend Crop System rely on their

 skill and judgment to select or furnish suitable seed and corresponding herbicide for weed control

 that will not damage susceptible non-dicamba resistant plants and crops.

         517.    Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

 trait, and Xtend Crop System were fit for the particular purpose of controlling weeds without harm

 to non-resistant plants and crops.

         518.    The trait, seed and Xtend Crop System were not fit for such purpose, and thus

  Defendants breached the implied warranty of fitness for particular purpose.

         5 19.   Arkansas Plaintiffs and other members of the Arkansas Soybean Producers Class

 are people Monsanto and BASF would reasonably have expected to be affected by the dangerous

 Xtend Crop System and its components.

         520.    As a direct and proximate result of such unfitness, Arkansas Plaintiffs and other

  members of the Arkansas Soybean Producers Class were damaged.

         521.    To the extend required, Defendants received sufficient notice of their breach.

            COUNT X — BREACH OF IMPLIED WARRANTY(MERCHANTABILITY)
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts I and        but in the alternative to Count II,

 Arkansas Plaintiffs assert this Count X for breach of the implied warranty of merchantability.

         522.    Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-521 as

 though fully alleged herein.




                                                 103
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 105104
                                                            Page:   of 265 PageID
                                                                       of 264     #: 216
                                                                              PageID #:
                                         1954



         523.   Defendants arc manuilacturers, sellers and merchants of the kind at issue in this

 case.

         524.   To be merchantable, a product must be fit for the ordinary purpose for which it is

 used, and also must be adequately labeled.

         525.   Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

 trait and Xtend Crop System was fit for the ordinary purpose of controlling weeds without harm

 to other susceptible non-resistant plants and crops.

         526.   The trait, seed and Xtend Crop System were not fit for such purpose and were not

 adequately labeled and thus, Monsanto and BASF breached the implied warranty of

 merchantability.

         527.   Arkansas Plaintiffs and other members of the Arkansas Soybean Producers Class

 arc people who Monsanto and BASF would reasonably have expected to be affected by the

 dangerous Xtend Crop System and its components.

         528.   As a direct and proximate result of such unfitness, Arkansas Plaintiffs and other

  members of the Arkansas Soybean Producers Class were damaged.

         529.   To the extent required, Defendants received sufficient notice of their breach.

                       COUNT Xl — BREACH OF EXPRESS WARRANTY
           (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or the alternative to Counts I, and III- X, but in the alternative to Count II,

 Arkansas Plaintiffs assert this Count XI for breach of express warranty.

         530.   Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-529 as

 though fully alleged herein.




                                                 104
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 106105
                                                            Page:   of 265 PageID
                                                                       of 264     #: 217
                                                                              PageID #:
                                         1955



         531.   Monsanto and BASF each made numerous affirmations of fact as well as promises

  and descriptions, ofthe Xtend Crop System and components thereofto buyers relating to the goods

 sold that became part of the basis of those bargains.

         532.   Representations, promises, and descriptions by Monsanto include that:

                a.      Xtend seed is high-yield;

                b.      the Xtend Crop System would result "in better performance and safety to
                        nearby crops;"

                c.     dicamba-resistant seed used with "low" volatility dicamba will grow
                       soybean and cotton crops, controlling weeds without damaging off-target
                       plants and crops through volatility;

                d.     purchasers of the Xtend Crop System could apply the new dicamba
                       formulations over the top of plants grown with dicamba-resistant seed with
                       "proven" application methods without damagitu2, off-target plants and
                       crops;

                e.     the Xtend Crop System can be used in a manner that will not damage off-
                       target plants and crops.

         533.   Representations, promises, and descriptions by BASF include that:

                a.     dicamba-resistant seed used with "low" volatility dicaniba will grow
                       soybean and cotton crops, controlling weeds without damaging off-target
                       plants and crops through volatility;

                b.     there would be "on-target herbicide application success with low volatility
                       and drift so the herbicide stays in place;"

                c.      Engenia minimizes volatility and is not "a chemistry that is dangerous;"

                d.     Engenia offers "excellent . . crop safety" and "low-volatility characteries
                       for improved on-target application;"

                e.     the Xtend Crop System with Engenia offers at least a 70% reduction in
                       volatility as compared to older (Clarity) formulations;

                f.      Engenia is a "step-change improvement;"

                g      the Xtend Crop System would result "in better performance and safety to
                       nearby crops;''


                                                 105
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 107106
                                                            Page:   of 265 PageID
                                                                       of 264     #: 218
                                                                              PageID #:
                                         1956




                 h.      the Xtend Crop System offers significant reduction in any secondary loss
                         profile as compared to other dicamba formulations;

                 i.      advanced formulation "reduces loss from volatility."

         534.    All these affirmations, promises, and descriptions created an express warranty that

  the goods would conform therewith.

         535.    All of these representations, promises, and descriptions were made for the purpose

  of, and did, induce reliance on the part of persons who purchased the Xtend Crop System.

         536.    The Xtend Crop System and its components did not conform with the express

  warranties created.

         537.    Arkansas Plaintiffs and other members of the Arkansas State Soybean Producers

  Class are persons who Monsanto and BASF might reasonably expect to be affected by the

  dangerous Xtend Crop System and its components.

         538.    As a direct and proximate cause of the failure of the Xtend Crop System and its

  components to conform to the express warranties, Arkansas Plaintiffs and other members of the

  Arkansas Soybean Producers Class were damaged.

         539.    To the extent required, Defendants received sufficient notice of their breach.

                                     COUNT XII — TRESPASS
            (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or the alternative to Counts I, and III-XI, but in the alternative to Count

  Arkansas Plaintiffs assert this Count XII for trespass.

         540.    Arkansas Plaintiffs incorporate by reference Paragraphs 1-382 and 418-539 as

 though fully alleged herein.

         541.    Monsanto and BASF intentionally designed, developed, promoted, marketed and

 sold a genetically engineered trait for soybean and cotton for and with the express purpose of


                                                  106
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 108107
                                                            Page:   of 265 PageID
                                                                       of 264     #: 219
                                                                              PageID #:
                                         1957



  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing that trait.

          542.     Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide, including Engenia, as part ofthe Xtend Crop System with dicamba-

 resistant seed.

          543.     Monsanto and BASF or Monsanto, for itself and as agent for BASF, intentionally

  sold the dicamba-resistant trait and seed containing that trait, directly and through others, into areas

  they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

  not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicarriba

  had and would move oft target onto the land and growing crops without permission of rightful

  owners and possessors, including Arkansas Plaintiffs and other members of the Arkansas Soybean

  Producers Class.

          544.     Whether by volatilization and/or drift, dicamba particles entered and were

  deposited upon property (including land and crops) of which Arkansas Plaintiffs/Class members

 have possession and without their permission.

         545.      Monsanto and BASF knew that such invasion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

          546.     In   addition, Monsanto and BASF promoted, aided, abetted, assisted, and

 contributed to the commission of a trespass.

         547.      Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.




                                                    107
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 109108
                                                            Page:   of 265 PageID
                                                                       of 264     #: 220
                                                                              PageID #:
                                         1958



         548.       Such invasion interfered with Arkansas Plaintiffs' and Class members' right of

  possession and caused substantial damage to their property.

         549.       As a direct and proximate result, Arkansas Plaintiffs and other members of the

  Arkansas Soybean Producers Class were damaged.

         550.       Monsanto and BASF each knew or ought to have known,in light ofthe surrounding

  circumstances, that its conduct would naturally or probably result in injury and continued such

  conduct in reckless disregard of the consequences. Punitive damages thus are warranted.

                                   COUNT XIII - CIVIL CONSPIRACY
                (on behalf of Arkansas Plaintiffs and the Arkansas Soybean Producers Class)

         In addition or in the alternative to Counts I — XII, Arkansas Plaintiffs assert this Count XIII

  for civil conspiracy.

         551.       Arkansas Plaintiffs incorporate by reference Paragraphs 1-550 as though fully

  alleged herein.

         552.       Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

  market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

  each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

  sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.

         553.       The object of the conspiracy was and is to create and perpetuate an ecological

  disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

  dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

  damage at the expense of producers like Arkansas Plaintiffs and other members of the Arkansas

  State Soybean Producers Class, whose non-resistant crops were damaged.




                                                   108
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 110109
                                                            Page:   of 265 PageID
                                                                       of 264     #: 221
                                                                              PageID #:
                                         1959



         554.   Cady on, Defendants formed a partnership, joint venture, or joint enterprise or

 otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         555.   Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         556.   Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause.

         557.   Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

  particularly soybeans which are highly sensitive to dicamba, even at very low levels.

         558.    Defendants conspired to and did falsely advertise and market the Xtend Crop

 System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

         559.   Defendants knew that even the supposed lower volatility dicamba still is volatile

 and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

 damage.

         560.   Defendants also knew that dicamba is drift-prone, that the level of precaution

 necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

 dicamba resistant plants and crops was substantially certain to occur.

         561.   In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of Xtend seeds prior to any dicamba registered for in-crop use, with knowledge, intent and



                                                 109
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 111110
                                                            Page:   of 265 PageID
                                                                       of 264     #: 222
                                                                              PageID #:
                                         1960



 certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or Clarity, on

 soybeans and/or cotton grown from dicamba-resistant seed and both Defendants would profit in

 the short-term and long-term.

         562.    Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         563.    Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         564.    Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and drivimi, up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.

         565.    Defendants conspired to and did inadequately educate, train or instruct on safe use

 of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal chance of safe use, also in order to and with the intent ofincreasing damage to non-

 resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

  more dicamba herbicides.

        566.     Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in Arkansas and other states.




                                                    110
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 112111
                                                            Page:   of 265 PageID
                                                                       of 264     #: 223
                                                                              PageID #:
                                         1961



           567.    In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.

           568.    Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

           569.    Defendants' unlawful actions resulted in damage to Arkansas Plaintiffs and other

 members of the Arkansas Soybean Producers Class, who were harmed in the ways and manners

 described above.

                       COUNT XIV - STRICT LIABILITY (ULTRAHAZARDOUS)
                  (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

           In addition or in the alternative to Count I, Illinois Plaintiffs assert this Count XIV for strict

 liability, ultrahazardous activity.

           570.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 as though fully alleged

 herein.

           571.    The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

 dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

 non-dicamba resistant plants and crops, including soybeans.

           572.    Monsanto and BASF designed, developed, accelerated, and promoted that system,

 entering into agreements in order to, and which did, accelerate and increase its use by further sales

 of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

           573.    Monsanto and BASF entered into one or more agreements to jointly design,

 develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.


                                                      1 11
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 113112
                                                            Page:   of 265 PageID
                                                                       of 264     #: 224
                                                                              PageID #:
                                         1962



  BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for.

  BASF, who shares in profits therefrom.

         574.    BASF provided a dicamba formulation to Monsanto, who added VaporGrip

  Technology and provided it to others, and both Defendants manufactured and sold dicamba

  herbicides for use over the top of growing crops.

         575.    Monsanto and BASF jointly designed, developed, accelerated, marketed and

  promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

  dicamba herbicide.

         576.    Both Defendants sold and actively encouraged use of dicamba herbicides over the

  top of crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop

  System in Illinois.

         577.    Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

  as safe when it was not.

         578.    The likelihood ot serious harm to susceptible non-resistant plants and crops from

 exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

 even at very low levels.

         579.    The risk of harm cannot be eliminated with exercise of reasonable care.

         580.    All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         581.    In addition, the instructions for use do not allow application in real-world

 conditions so as to eliminate the risk of harm from drift.

         582.    Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.



                                                 112
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 114113
                                                            Page:   of 265 PageID
                                                                       of 264     #: 225
                                                                              PageID #:
                                         1963



         583.    The risk also increases based on the amount of dicamba sprayed, as when dicamba

  remains suspended in the air, loads the atmosphere, and can travel significant distances.

         584.    Temperature inversions occur frequently in Illinois. There also is a high level of

  glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant to

  dicamba, including soybeans.

         585.    Defendants' design, development, promotion, licensing, and sale of the dicamba-

  resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

  Illinois given factors including foreseeably high usage of dicamba, as well as high levels of crops,

  including soybeans, particularly susceptible to off-target damage. All dicamba on the market is so

  dangerous to non-resistant plants and crops, especially soybeans; as to be unsafe and unusually

  dangerous for in-crop use in Illinois.

         586.    The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.

         587.    A crop system entailing application of dicamba over the top of crops grown from

  dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         588.    As a result of Defendants' activities, Illinois Plaintiffs and other members of the

 Illinois Soybean Producers Class were harmed from exposure to dicamba and loss of yield, which

 is the kind of harm the possibility of which makes the activity abnormally dangerous.

         589.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

 Class, and punitive damages are thus warranted.




                                                  1 13
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 115114
                                                            Page:   of 265 PageID
                                                                       of 264     #: 226
                                                                              PageID #:
                                         1964



                                  COUNT XV - GENERAL NEGLIGENCE
                  (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

           In addition or in the alternative to Count I, but in the alternative to Count. XIV, Illinois

 Plaintiffs assert this Count XV for general negligence.

           590.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 as though fully alleged

 herein.

           591.    Producers with non-resistant plants and crops susceptible to dicamba, including

 soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

           592.    Monsanto and BASF knew,but at minimum should have known,that development,

 commercialization, promotion, sale, and licensing of the dicamba-resistant trait would result in

 significant use of dicamba herbicide over the top of crops grown from seed containing that trait.

 The trait and seed were developed and sold for this very purpose, which both Monsanto and BASF

 intended and anticipated.

           593.    Monsanto and BASF further developed, marketed, sold, and licensed new

 supposedly "low volatility formulations of dicamba specifically for use with seed containing the

 dicamba-resistant trait.

           594.    As Monsanto and BASF knew, even supposed "low-volatility" dicamba herbicides

 are still volatile, and still very prone to drift, creating high risk of moving off target and damaging

 susceptible non-resistant plants and crops.

           595.    The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

           596.    To the extent damage resulted from drift and otherwise, it was foreseeable, and

 foreseen, by Monsanto and BASF that applicators could not or would not adhere to label

 instructions.


                                                   114
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 116115
                                                            Page:   of 265 PageID
                                                                       of 264     #: 227
                                                                              PageID #:
                                         1965



          597.    To the extent some applicators used older versions of dicamba, it was foreseeable,

  and foreseen, by Monsanto and BASF that they would do so.

          598.    Monsanto and BASF knew, but at minimum should have known, that conditions in

  areas, including Illinois, such as temperature inversions, predictably high dicamba usage, and a

  high level of crops susceptible to dicamba, created high risk of dicamba damage whether from

  volatilization or drift.

          599.    It was foreseeable, and foreseen, that in-crop use of dicamba would result in

  damage to susceptible, non-resistant plants and crops, especially soybeans.

          600.    It was foreseeable, and foreseen, that injury to producers of susceptible non-

  resistant crops such as Illinois Plaintiffs and other members ofthe Illinois Soybean Producers Class

  would occur.

          601.    Monsanto and BASF have a duty of reasonable care to avoid foreseeable harm, and

  certainly a duty to not create, or continue, foreseeable risk of harm to Illinois Plaintiffs and other

  members of the Illinois Soybean Producers Class.

          602.    That duty is to exercise reasonable care and caution commensurate with the dangers

  to be reasonably anticipated under the circumstances.

          603.    Rather than exercise even ordinary care, Monsanto and BASF did just the opposite.

          604.    Monsanto widely sold, licensed and disseminated a dicamba-resistant trait

 specifically intended for use with dicamba applied during summer months over the top of crops

  grown from seed containing that trait, to the foreseeable injury of susceptible non-dicamba

 resistant plants and crops, especially soybeans.

         605.     As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.




                                                    1 15
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 117116
                                                            Page:   of 265 PageID
                                                                       of 264     #: 228
                                                                              PageID #:
                                         1966



         606.     In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop and commercialize that trait and seed containing it. BASF

  itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant

  trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

  therefrom.

         607.     BASF and Monsanto both designed, developed and accelerated the Xtend Crop

  System, made up of seed containing the dicamba-resistant trait and dicamba herbicide.

         608.     BASF supplied and/or licensed a dicamba formulation to Monsanto, and by

  extension others such as DuPont, and both Defendants manufactured and sold dicaniba herbicide

  which they intended and knew would be used over the top of soybean and cotton grown from seed

  containing the dicamba-resistant trait, all as part of the Xtend Crop System, to the foreseeable

  injury of non-resistant plants and crops.

         609.     Defendants also failed to adequately test the system with new formulations of

 dicamba.      Monsanto affirmatively refused independent testing for volatility because it did not

  want to jeopardize federal registration.

         610.    Defendants also expressly undertook, but failed, to provide adequate education,

 training and instruction to users of the Xtend Crop System which they did or should have

  recognized as minimally necessary for the protection of persons including producers of susceptible

 non-dicamba resistant plants and crops, including soybeans, increasing the risk of harm to Illinois

 Plaintiffs and other members of the Illinois Soybean Producers Class.

         611.    Defendants also aggressively and misleadingly promoted the Xtend Crop System

 as safe when it was not, knowing and intending that such promotion would increase in-crop use of

 dicamba, and correspondingly, the risk of harm.



                                                 1 16
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 118117
                                                            Page:   of 265 PageID
                                                                       of 264     #: 229
                                                                              PageID #:
                                         1967


         612.     Monsanto also considered but refused to take action to prevent those who sprayed

  dicamba unregistered for in-crop use in 2015 and 2016 from doing so again, or refuse to sell

  dicamba-resistant seed to such persons, and did so for its own economic gain.

         613.     Defendants designed, developed, accelerated, sold, promoted, and disseminated the

  dicamba-resistant trait specifically for use with inadequately tested, volatile and drift-prone

  herbicide seriously dangerous to susceptible non-resistant crops, and in a manner most likely to

  create and increase risk and cause damage, including but not limited to aggressive and misleading

  marketing, licensing, and unlimited release ofa much-touted crop system into areas such as Illinois

  with significant glyphosate-resistant weeds, foreseeably heavy use of dicamba under

 circumstances including common occurrence of inversions, inadequately trained and uncertified

 applicators, inadequate warnings, and heavy planting of highly susceptible crops such as soybeans,

 creating high probability of aff-target movement and damage.

         614.     Defendants breached their duty of care.

         615.     As a direct and proximate result, Illinois Plaintiffs and other members ofthe Illinois

 Soybean Producers Class were damaged.

         616.     Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

 Class, and punitive damages are thus warranted.

                       COUNT XVI - STRICT LIABILITY(DESIGN DEFECT)
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts I and XV but in the alternative to Count XIV,

 Illinois Plaintiffs assert this Count XVI for strict liability, design defect.

         617.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-616 as though

 fully alleged herein.


                                                   117
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 119118
                                                            Page:   of 265 PageID
                                                                       of 264     #: 230
                                                                              PageID #:
                                         1968


         618.    Monsanto and BASF both are in the business of designing, developing, testing,

  manufacturing, marketing, distributing and selling agricultural products, including biotechnology

  and herbicide products. Both, in the course of their business, designed, developed, tested,

  manufactured, marketed, distributed, licensed and/or sold the Xtend Crop System consisting of

  dicamba-resistant trait technology and seed containing that trait, and dicamba herbicides.

         619.    The dicamba-resistant trait, and seed containing that trait, was designed and

 developed by Monsanto and BASF specifically for use with dicamba herbicide as part of a crop

 system in which dicamba is sprayed over the top of crops grown from seed containing that trait in

 summer months and tbreseeably, in the vicinity of non-dicamba resistant plants and crops

 susceptible to dicamba, including soybeans.

         620.    Monsanto and BASF further designed, developed, sold, and licensed new

 supposedly "low" volatility formulations of dicamba specifically for use with the dicaniba-

 resistant trait and seed containing that trait.

         621.    The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

 and licensed for sale by Monsanto.

         622.    As partner, joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         623.    In addition or in the alternative, BASF itself sold or Monsanto commercialized,

 manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed

 for itself and as agent for BASF, which shared profits therefrom.

         624.    Monsanto and BASF both designed and developed the Xtend Crop System. BASF

 also designed a dicamba herbicide formulation supplied and/or licensed to Monsanto, who added

 "VaporGrip Technology" and supplied the same to others. Both Defendants manufactured and

 sold dicamba herbicide for in-crop use. Both also actively marketed and promoted the Xtend Crop



                                                   1 18
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 120119
                                                            Page:   of 265 PageID
                                                                       of 264     #: 231
                                                                              PageID #:
                                         1969


  System, dicamba-resistant seed, and in-crop use of dicamba, all for commercialization and to the

  benefit of both Monsanto and BASF.

          625.       Monsanto and BASF both in the ordinary course of their business placed the

  dicamba-resistant seed trait, seed containing that trait, and Xtend Crop System, into commerce

  within Illinois.

          626.       Defendants designed, manufactured, distributed, marketed, promoted, and sold the

 dicamba-resistant trait and seed containing that trait for the express and intended purpose of in-

 crop use of dicaniba herbicide as an integrated crop system.

          627.       The Xtend Crop System was and is unsafe for the anticipated, foreseeable use by

 Xtend Crop System users of spraying dicamba herbicide over the top of crops grown from seed

 containing the dicamba-resistant trait in summer months and foreseeably in the vicinity of

 susceptible non-dicamba resistant plants and crops including soybeans.

          628.       Ordinary users and consumers of the Xtend Crop System do not appreciate and

 would not expect its risks, including the likelihood and dynamics of volatilization, or how little

 dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

 Indeed, Monsanto and BASF both represented the Xtend Crop System was safe and concealed the

 risks.

          629.   The dicamba-resistant trait, seed containing it, and the Xtend Crop System, as

 designed and used in intended and foreseeable manner were unreasonably dangerous in failing to

 perfbrm as an ordinary consumer would expect, and additionally, the risk of danger inherent in

 such a design outweighs its benefits when put to such reasonably foreseeable use.




                                                    1 19
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 121120
                                                            Page:   of 265 PageID
                                                                       of 264     #: 232
                                                                              PageID #:
                                         1970



         630.    All dicamba currently on the market, including the new "low volatility" versions

  are volatile and prone to drift, in both events moving from application site to damage non-resistant

  plants and crops, including soybeans.

         631.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         632.    To the extent damage resulted from drift and otherwise, it was foreseeable, and

  indeed foreseen, that applicators could not or would not adhere to label instructions.

         633.    To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         634.    The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System

  were used as reasonably anticipated, and as designed and so used, were and arc in defective

  condition unreasonably dangerous at the time of sale. This is true even if dicamba application

  involved user error or misuse, which was foreseeable.

         635.    Illinois Plaintiffs and other members of the Illinois Soybean Producers Class are

  persons to whom injury from a detective product was reasonably foreseen when used for the

  purpose for which intended or as foresecably may be used.

         636.    As a direct and proximate result of the defective condition of the dicamba-resistant

 trait, seed containing that trait, and/or the Xtend Crop System, Illinois Plaintiffs and other members

  of the Illinois Soybean Producers Class were damaged.

         637.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

  rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

 Class, and punitive damages are thus warranted.




                                                  120
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 122121
                                                            Page:   of 265 PageID
                                                                       of 264     #: 233
                                                                              PageID #:
                                         1971



                     COUNT XVII - STRICT LIABILITY(FAILURE TO WARN)
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts I and XV-XVI, but in the alternative to Count

 XIV, Illinois Plaintiffs assert this Count XVII for strict liability, failure to warn.

         638.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-637 as though

 fully alleged herein.

         639.    As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtend

  Crop System, as designed and used in anticipated and foreseeable manner were and are

 unreasonably dangerous and defective at the time of sale.

         640.    Defendants failed to warn or to provide adequate warning of such defective

  condition, of which they knew or minimally should have known.

         641.    In addition or in the alternative, the dicamba-resistant trait, seed containing that

 trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

  instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         642.    Defendants failed to warn or provide adequate warning of the dangers, or adequate

  instruction on safe use, of the Xtend Crop System and its components.

         643.    As alleged, ordinary users and consumers of the Xtend Crop System were unaware

 of such dangers, which by contrast, were foreseeable and foreseen by Defendants.

         644.    Monsanto and BASF failed to provide adequate warning or instruction by label or

 otherwise.

         645.    Moreover, the labels were Elise, misleading, and failed to contain warnings or

 instructions adequate to protect, or prevent harm to, the environment, including susceptible plants

  and crops, including soybeans.


                                                   121
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 123122
                                                            Page:   of 265 PageID
                                                                       of 264     #: 234
                                                                              PageID #:
                                         1972


         646.    Illinois Plaintiffs and other members of the Illinois Soybean Producers Class

 foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

  adequately warn and/or provide adequate instruction for safe use.

         647.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

  rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

  Class, and punitive damages are thus warranted.

                                 COUNT Mill - NEGLIGENT DESIGN
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts I, and XV-XVII, but in the alternative to Count

 XIV, Illinois Plaintiffs assert this Count XVIII for negligent design.

         648.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-647 as though

 fully alleged herein.

         649.    Monsanto and BASF have a duty to use ordinary care to design a product that will

 be reasonably safe for its intended use.

         650.    The Xtend Crop System was intended and expected to be used with dicamba-

 resistant seed and dicamba herbicide sprayed over the top ofcrops grown from that seed in summer

 months and foreseeably, in the vicinity of susceptible non-dicamba resistant plants and crops,

 creating high risk of serious harm to those non-resistant plants and crops, including soybeans.

         651.    As Monsanto and BASF knew or at minimum should have known, even supposed

 "low-volatility" dicamba herbicides arc still volatile, prone to drift, and at high risk of moving off

 target and damaging susceptible non-dicamba resistant plants and crops.

         652.    All dicamba currently on the market, including the new "low-volatility" versions,

 is volatile and prone to drift, in both events moving from application site to damage non-resistant

 plants and crops, including soybeans.


                                                  122
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 124123
                                                            Page:   of 265 PageID
                                                                       of 264     #: 235
                                                                              PageID #:
                                         1973


         653.     Defendants failed to use ordinary care in designing the trait, seed and Xtend Crop

 System which are unreasonably dangerous and defective.

         654.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         655.    To the extent damage resulted from drill and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

         656.    To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         657.    As a direct and proximate result of Defendants' failure to use reasonable care in

  design of dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System, Illinois

  Plaintiffs and other members of the Illinois Soybean Producers Class were damaged.

         658.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

  Class, and punitive damages arc thus warranted.

                         COUNT XIX - NEGLIGENT FAILURE TO WARN
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts 1, and XV-XVIII, but in the alternative to Count

 XIV Illinois Plaintiffs assert this Count XIX for negligent failure to warn.

         659.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-658 as though

  hilly alleged herein.

         660.    Monsanto and BASF have a duty to adequately warn when a product possesses

 dangerous propensities and there is unequal knowledge with respect to the risk of harm and,

 possessed of such knowledge, they knew or should have known that harm may occur absent such

  warning.


                                                  123
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 125124
                                                            Page:   of 265 PageID
                                                                       of 264     #: 236
                                                                              PageID #:
                                         1974



         661.    The dangers of the Xtend Crop System and its components were foreseeable, and

 foreseen, by Monsanto and BASF.

         662.    Defendants failed to exercise reasonable care to warn and adequately warn of the

  risks of harm. To the contrary, both misrepresented and concealed the dangers.

         663.    Defendants breached their duty and as a direct and proximate result, Illinois

 Plaintiffs and other members of the Illinois Soybean Producers Class were damaged.

         664.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintifth and other members of the Illinois Soybean Producers

  Class, and punitive damages are thus warranted.

                                 COUNT XX - NEGLIGENT TRAINING
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts 1, and XV-XIX, but in the alternative to Count

 XIV, Illinois Plaintiffs assert this Count XX for negligent training.

         665.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-664 as though

 fully alleged herein.

         666.    Monsanto and BASF have a duty to provide adequate training and instruction for

 safe use of their products.

         667.    Monsanto and BASF failed to provide adequate training and instruction to their

 employees, agents, licensees or distributors or to users of the Xtend Crop System.

         668.    Adequate instruction and training was not provided by education or training, and

 none of the labels contain instruction for use that would, if followed, prevent harm to the

  environment and susceptible, non-resistant plants and crops including soybeans.

         669.    In addition to duty imposed by law, Monsanto and BASF each specifically

  undertook to render services to growers who used the Xtend Crop System, including the provision


                                                 1 24
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 126125
                                                            Page:   of 265 PageID
                                                                       of 264     #: 237
                                                                              PageID #:
                                         1975


  of stewardship tools, education and training, which both recognized to be necessary for minimal

  protection ofthird persons or their things, including Plaintiffs and members ofthe Illinois Soybean

  Producers Class.

          670.     Monsanto and BASF both failed to exercise reasonable care in this undertaking,

  which increased the risk of harm to Illinois Plaintiffs and other members of the Illinois Soybean

  Producers Class.

          671 .    Defendants breached their duty and as a direct and proximate result, Illinois

  Plaintiffs and other members of the Illinois Soybean Producers Class were damaged.

          672.     Each Defendant's conduct was willful, wanton, and in reckless disregard for the

  rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

  Class, and punitive damages are thus warranted.

                                           COUNT XXI - TRESPASS
                  (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

          In addition or in the alternative to Counts I and XV-XX but in the alternative to Count XIV,

  Illinois Plaintiffs assert this Count XXI for trespass.

          673.     Illinois Plaintiffs incorporate by reference Paragraphs 1-352 and 591-672 as though

 fully alleged herein.

          674.     Monsanto and BASF intentionally designed, developed, promoted, marketed and

  sold a genetically engineered trait for soybea❑ and cotton for and with the express purpose of

  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing that trait.

          675.     Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.




                                                   1 25
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 127126
                                                            Page:   of 265 PageID
                                                                       of 264     #: 238
                                                                              PageID #:
                                         1976



        676.     Monsanto and BASF, or Monsanto for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others, into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto the land and growing crops without permission of rightful

 owners and possessors, including Illinois Plaintiffs and other members of the Illinois Soybean

 Producers Class.

        677.     Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which Illinois Plaintiffs/Class Members

 have possession and without their permission.

        678.     Monsanto and BASF knew that such intrusion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

        679.    In addition, both Defendants promoted, aided, abetted, assisted, and contributed to

 the commission of a trespass.

        680.     Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

        681.    Such invasion interfered with Illinois Plaintiffs' and other Illinois Soybean

 Producer Class members' right of possession and caused substantial damage to their property.

        682.    As a direct and proximate result, Illinois Plaintiffs and other members ofthe Illinois

 Soybean Producers Class were damaged.




                                                   126
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 128127
                                                            Page:   of 265 PageID
                                                                       of 264     #: 239
                                                                              PageID #:
                                         1977



          683.    Each Defendant's conduct was willful, wanton, and in reckless disregard for the

  rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

  Class, and punitive damages are thus warranted.

                                         COUNT XXII - NUISANCE
                 (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

          In addition or in the alternative to Counts I and XV-XXI but in the alternative to Count

  XIV, Illinois Plaintiffs assert this Count XXII for nuisance.

          684.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-683 as though

 fully alleged herein.

          685.    The conduct of Monsanto and BASF interfered with the use and enjoyment ofland

  by Illinois Plaintiffs and other members ofthe Illinois Soybean Producers Class, who were and are

  entitled to that use.

          686.    Monsanto and BASF each acted for the purpose of causing an invasion of dicamba

  onto these Plaintiffs' and Class Members' land and crops or knew that such an invasion was

  substantially certain to result from its conduct.

         687.     The interference and resulting physical harm were substantial, constituting an

  unreasonable interference with these Plaintiffs' and Class Members' use and enjoyment of the

 land, and caused substantial damage to their property.

         688.     As a direct and proximate result, Illinois Plaintiffs and other members ofthe Illinois

  Soybean Producers Class were damaged.

         689.     Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

 Class, and punitive damages are thus warranted.




                                                      1 27
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 129128
                                                            Page:   of 265 PageID
                                                                       of 264     #: 240
                                                                              PageID #:
                                         1978


             COUNT XXIII - Illinois Consumer Fraud and Deceptive Business Practices Act
               (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class

         In addition or in the alternative to Counts I and XV-XXII, but in the alternative to Count

 XIV, Illinois Plaintiffs assert this Count XXIII for unfair and/or deceptive acts or practices in

  violation of the Illinois Consumer Fraud and Deceptive Business P- ractices Act("ICFDPA").

         690.    Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 591-689 as though

 fully alleged herein.

         691.    Pursuant to 815 111. Comp. Stat. 505/2,"[u]nfair methods of competition and unfair

  or deceptive acts or practices . . . in the conduct of any trade or commerce" are unlawful under the

 ICFDPA.

         692.    The dicamba-resistant trait, seed containing that trait and the Xtend Crop System

  are objects, goods, and/or commodities constituting merchandise subject to the ICFDPA pursuant

 to 815 III. Comp. Stat. 505/1.

         693.    Defendants engaged in numerous deceptive and/or unfair acts or practices in

 connection     with their design, development, acceleration, marketing, promotion, and

 commercialization ofthe dicamba-resistant seed trait, seed containing that trait and the Xtend Crop

 System as set forth herein including, but not limited to:

        a.       Placing into the market a dicamba-resistant seed trait, seed containing that trait and
                 Xtend Crop System when they knew and at minimum should have known that the
                 seed and system would result in the spraying of dicamba herbicides over the top of
                 growing crops, causing damage to non-resistant plants and crops;

        b.       Heavily, consistently and misleadingly marketing, representing and promoting the
                 Xtend Crop System as safe when it was not;

        c.       Failing to adequately warn and failing to train persons including consumers and
                 users of the Xtend Crop System which they knew and minimally should have
                 known was necessary for safe use;




                                                  12$
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 130129
                                                            Page:   of 265 PageID
                                                                       of 264     #: 241
                                                                              PageID #:
                                         1979


        d.      By their damage-producing crop system, pressuring farmers to purchase seed
                containing dicamba-resistant trait out of self-defense, while increasing profits for
                themselves through licensing and sale of both seed and herbicides.

         694.   Defendant's practices, as set forth above, were unfair in that:

         a.     The practices offend public policy in that they involved a crop system with high
                risk of serious harm to others, resulting in one or more offenses recognized in law
                including but not limited to violation of the Lanham Act, breach of duty, strict
                liability for unreasonably dangerous products, trespass and/or nuisance;

         b.     The practices were and are immoral, oppressive and unscrupulous in that, among
                other things, they impose an unreasonable burden on the farming industry and are
                so oppressive as to leave farmers with little alternative but to submit to the practices.
                Soybean and other farmers have no control over the exposure of their non-resistant
                crops to dicamba and no reasonable ability to prevent dicamba from entering onto
                their land other than to purchase dicamba-resistant seed (while even that option is
                not available to farmers growing plants and crops for which dicamba-resistant seed
                does not exist); and

         c.     The practices caused substantial injury to farmers in that it caused the damage to
                susceptible, non-resistant plants and crops.

         695.   Defendants' unfair and/or deceptive practices and conduct was directed toward the

  public and consumers ofseed containing the dicamba-resistant trait and the Xtend Crop System as

  well as other soybean and cotton producers. Defendants intended consumers to rely on their unfair

 and/or deceptive acts and practices.

         696.   Defendants' unfair and/or deceptive acts and practices occurred during the course

 of conduct involving trade or commerce.

         697.   Illinois producers, including soybean producers, incurred damages due to

 volatilization and/or drift ofdicamba herbicide resulting in damage to non-dicamba-resistant plants

 and crops due to Defendants' unfair and/or deceptive acts and practices.

         698.   Injury to Plaintiffs' susceptible, non-resistant soybean crops and resulting yield loss

  were directly and proximately caused by Defendants' unfair acts and practices.




                                                  129
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 131130
                                                            Page:   of 265 PageID
                                                                       of 264     #: 242
                                                                              PageID #:
                                         1980


         699.     Defendants' conduct was addressed to the market generally and otherwise

  implicates consumer protection concerns and, therefore, a consumer nexus exists in that:

         a.       Defendants' acts and practices were directed to all soybean and cotton farmers
                  generally; and

         b.       Defendants' acts and practices otherwise implicate consumer protection concerns
                  including, but not limited to, not unreasonably risking the welfare of non-dicamba
                  resistant crops or minimizing the potential for damaging non-dicamba resistant
                  crops.

         700.     Illinois Plaintiffs are authorized to bring a private action under the ICFDPA

  pursuant to 815 III. Comp. Stat. 505/10(a), which provides that "[a]ny person who suffers actual

 damage as a result of a violation of [the ICTDPA] committed by any other person may bring an

 action against such person."

         701.     Each Defendant's conduct was willful, wanton, and in reckless disregard for the

 rights of others including Illinois Plaintiffs and other members of the Illinois Soybean Producers

 Class, and punitive damages are thus warranted.

         702.     Reasonable attorneys' fees and costs should be awarded pursuant to 815 Ill. Comp.

 Stat. 505/10a.

                                 COUNT XXIV - CIVIL CONSPIRACY
                (on behalf of Illinois Plaintiffs and the Illinois Soybean Producers Class)

         In addition or in the alternative to Counts I and XIV-XXIII, Illinois Plaintiffs assert this

 Count XXIV for civil conspiracy.

         703.     Illinois Plaintiffs incorporate by reference Paragraphs 1-382 and 570-702 as though

 fully alleged herein.

        704.      Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

 market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

 each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more


                                                  130
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 132131
                                                            Page:   of 265 PageID
                                                                       of 264     #: 243
                                                                              PageID #:
                                         1981



 sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.

         705.    The object of the conspiracy was and is to create and perpetuate an ecological

 disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

 dicarriba-resistant technology out of self-defense in order to protect their crops from dicamba

 damage at the expense of producers like Illinois Plaintiffs and other members of the Illinois

 Soybean Producers Class, whose non-resistant crops were damaged.

         706.    Early on, Defendants formed a partnership, joint venture, or joint enterprise or

 otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         707.    Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         708.    Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause.

         709.   Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

  particularly soybeans which are highly sensitive to dicamba, even at very low levels.

         710.   Defendants conspired to and did falsely advertise and market the Xtend Crop

 System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.




                                                 l 31
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 133132
                                                            Page:   of 265 PageID
                                                                       of 264     #: 244
                                                                              PageID #:
                                         1982


         711.     Defendants knew that even the supposed lower volatility dicamha still is volatile

  and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

  damage.

         712.     Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

  dicamba resistant plants and crops was substantially certain to occur.

         713.     In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seed prior to any dicamba registered for in-crop use, with knowledge,

  intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

  Clarity, on soybeans and/or cotton grown from dicamba-resistant seed and both Defendants would

  profit in the short-term and long-term.

         714.     Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         715.     Spraying of older dicamba formulations on crops grown from dicamba-resistant

  seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

  use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

  had a choice.

         716.     Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

  Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.




                                                  1 32
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 134133
                                                            Page:   of 265 PageID
                                                                       of 264     #: 245
                                                                              PageID #:
                                         1983


           717.    Defendants conspired to and did inadequately educate, train or instruct on safe use

  of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal chance of safe use, also in order to and with the intent of increasing damage to non-

 resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

  more dicamba herbicides.

           718.    Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in Illinois and other states.

           719.    In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.

           720.   Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out ofself-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

           721.   Defendants' unlawful actions resulted in damages to Illinois Plaintiffs and other

  members of the Illinois Soybean Producers Classes, who were harmed in the ways and manners

 described above.

                 COUNT XXV - STRICT LIABILITY(ULTRAHAZARDOUS)
            (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

           In addition or in the alternative to Count I, Kansas Plaintiffs assert this Count XXV for

 strict liability, ultrahazardous activities.

           722.   Kansas Plaintiffs incorporate by reference Paragraphs 1-382 as though fully alleged

 herein.


                                                    133
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 135134
                                                            Page:   of 265 PageID
                                                                       of 264     #: 246
                                                                              PageID #:
                                         1984


        723.    The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

 dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

 non-dicamba resistant plants and crops, including soybeans.

        724.    Monsanto and BASF designed, developed, accelerated, and promoted that system,

 entering into agreements in order to, and which did, accelerate and increase its use by further sales

 of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

        725.    Monsanto and BASF entered into one or more agreements to jointly design,

 develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

 BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

        726.    BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both Defendants manufactured and sold dicamba

 herbicides for use over the top of growing crops.

        727.    Monsanto and BASF jointly designed, developed, accelerated, marketed and

 promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

 dicamba herbicide.

        728.    Both Defendants actively encouraged use of dicamba herbicides over the top of

 crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

 in Kansas.

        729.    Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

 as safe when it was not.




                                                 134
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 136135
                                                            Page:   of 265 PageID
                                                                       of 264     #: 247
                                                                              PageID #:
                                         1985


          730.    The likelihood of serious harm to susceptible non-resistant plants and crops from

  exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

  even at very low levels.

          731.    The risk of harm cannot be eliminated with exercise ofreasonable care.

          732.    All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         733.    In addition, the instructions for use do not allow application in real-world

  conditions so as to eliminate the risk of harm from drift.

         734.     Weather conditions, including high temperature, wind, rain, and temperature

  inversions all contribute to the risk.

         735.     The risk also increases based on the amount of dicamba sprayed, as when dicamba

 remains suspended in the air, loads the atmosphere, and can travel significant distances.

         736.    Temperature inversions occur frequently in Kansas. There also is a high level of

 glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant to

 dicamba, including soybeans.

         737.    Defendants' design, development, promotion, licensing, and sale of the dicamba-

 resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

 Kansas given factors including foreseeably high usage of dicamba, as well as high levels of crops,

 including soybeans, particularly susceptible to off-target damage. All dicamba on the market is so

 dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and unusually

 dangerous for in-crop use in Kansas.

         738.    The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.



                                                  135
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 137136
                                                            Page:   of 265 PageID
                                                                       of 264     #: 248
                                                                              PageID #:
                                         1986


           739.   A crop system entailing application of dicamba over the top of crops grown from

  dicamba-resistant seed is not a matter of common usage, but to the contrary, is new,

           740.   As a result of Defendants' activities, Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class were harmed from exposure to dicamba and loss of yield, which

 is the kind of harm the possibility of which makes the activity abnormally dangerous.

           741.   The conduct of Monsanto and BASF was malicious and constitutes a willful and

  wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

             COUNT XXVI - STRICT PRODUCT LIABILITY (DESIGN DEFECT)
            (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

           In addition or in the alternative to Count I, but in the alternative to Count XXV, Kansas

 Plaintiffs assert this Count XXVI for strict product liability, design defect.

           742.   Kansas Plaintiffs incorporate by reference Paragraphs 1-382 as though fully alleged

 herein.

           743.   Pursuant to K.S.A. 60-3301 et seq., a supplier of a product is liable for harm to

 another person or his property if: (1) the supplier is engaged in the business of manufacturing,

 selling, or distributing the product; (2) the product was supplied in a defective condition that

 rendered it unreasonably dangerous; and (3) the defective condition proximately caused harm to

 person or property.

           744.   A "seller" includes "a manufacturer, wholesaler, distributor or retailer." K.S.A. §

 60-3302(a). A "manufacturer" includes a product seller who designs, produces, makes, fabricates,

 constructs or remanufactures a product or component part of a product before sale. K.S.A. § 60-

 3302(b).




                                                  136
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 138137
                                                            Page:   of 265 PageID
                                                                       of 264     #: 249
                                                                              PageID #:
                                         1987


         745.    Monsanto and BASF have a partnership, joint venture, and joint enterprise for the

 Xtend Crop System consisting of the dicamba-resistant trait, seed containing it, and dicamba

 herbicides.

         746.    The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

  and licensed for sale by Monsanto.

         747.    As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.

         748.    In addition or in the alternative, BASF is itself sold or Monsanto commercialized,

  manufactured, sold and distributed that trait in soybean and cotton seed, acting for itself and as

  agent for BASF, which shared profits therefrom.

         749.    BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

  added VaporGrip Technology and supplied the same to others including DuPont, and both

  manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for use over the

 top of soybean and cotton grown from seed containing the dicamba-resistant trait.

         750.    Monsanto and BASF each is engaged in the business of manufacturing, selling and

 distributing the dicamba-resistant trait, seed containing that trait, and the Xtend Crop System and

 is a product seller and manufacturer for purposes of K.S.A. 60-3302.

         751.    The Xtend Crop System was and is unsafe for the anticipated, foreseeable use by

 Xtend Crop System users of spraying dicamba herbicide over the top of crops grown from seed

 containing the dicamba-resistant trait in summer months and foreseeably in the vicinity of

 susceptible non-dicamba resistant crops including soybeans.

         752.    All dicamba currently on the market is volatile and prone to drift, in both events

  moving from application site to damage non-resistant plants and crops, including soybeans.




                                                 137
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 139138
                                                            Page:   of 265 PageID
                                                                       of 264     #: 250
                                                                              PageID #:
                                         1988



         753.    The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         754.    To the extent damage resulted from drift and otherwise, it was reasonably

 foreseeable, and indeed foreseen, that applicators could not or would not follow label instructions.

         755.    To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         756.    The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System

  were used as reasonably anticipated, and as designed and so used, were and are in defective

  condition unreasonably dangerous at the time of sale. This is true even if dicamba application

  involved user error or misuse, which was foreseeable.

         757.    The trait, seed and Xtend Crop System were and are unreasonably dangerous when

  put to ordinary and intended use, reasonably foreseeable and actually foreseen by Monsanto and

  BASF as highly likely to result in injury, and to an extent beyond that which would be

  contemplated by an ordinary consumer possessing ordinary knowledge as to their characteristics.

         758.    Ordinary consumers and users of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

  dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

 Indeed, Monsanto and BASF both represented that the Xtend Crop System was safe and concealed

 the dangers.

         759.    Kansas Plaintiffs and other members of the Kansas Soybean Producers Class are

  persons to whom injury from a defective product was reasonably .foreseen, when used for the

  purpose for which intended or as foreseeable may be used.




                                                 138
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 140139
                                                            Page:   of 265 PageID
                                                                       of 264     #: 251
                                                                              PageID #:
                                         1989



         760.     As a direct and proximate result of the defective condition of the dicamba-resistant

  trait, seed containing that trait, and/or the Xtend Crop System, Kansas Plaintiffs and other members

  of the Kansas Soybean Producers Class were damaged.

         761.     The conduct of Monsanto and BASF was malicious and constitutes a willful and

  wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas State Soybean Producers Class. Punitive damages are thus warranted.

                    COUNT XXVII - STRICT LIABILITY(FAILURE TO WARN)
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         I n addition or in the alternative to Counts I and XXVI, but in the alternative to Count XXV,

 Kansas Plaintiffs assert this Count XXVI1 for strict products liability, failure to warn.

         762.     Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-761 as though

 fully alleged herein.

         763.     As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtcnd

 Crop System, as designed and used in anticipated and foreseeable manner were and are

 unreasonably dangerous and defective at the time of sale.

         764.     Defendants failed to warn or to provide adequate warning of such defective

 condition, of which they knew or minimally should have known.

         765.     In addition or in the alternative, the dicamba-resistant trait, seed containing that

 trait, and the Xtend Crop System were and are defective for laCk of adequate warning and/or

 instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         766.     A product is defective under K.S.A. § 60-3302 if the manufacturer, producer, seller

 or assembler fails to adequately warn of its dangers, hazards or risks or fails to adequately instruct

 on safe use.


                                                  139
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 141140
                                                            Page:   of 265 PageID
                                                                       of 264     #: 252
                                                                              PageID #:
                                         1990



         767.     Defendants failed to warn or provide adequate warning of the dangers, or adequate

 instruction on safe use, of the Xtend Crop System and its components.

        768.      As alleged, ordinary users and consumers ofthe Xtend Crop System were unaware

 of such dangers, which by contrast, were foreseeable and foreseen by Defendants.

        769.      Adequate warning and instruction were not provided by label or otherwise.

        770.      Moreover, the labels were false, misleading and failed to contain warnings or

 instructions adequate to protect, or to prevent harm to the environment including susceptible plants

 and crops, including soybeans.

        771 ,     Kansas Plaintiffs and other members of the Kansas Soybean Producers Class

 foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

 adequately warn and/or provide adequate instruction for safe use.

        772.      The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

                               COUNT XXVIII - NEGLIGENT DESIGN
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

        In addition or in the alternative to Counts I and XXVI-XXVII, but in the alternative to

 Count XXV,Kansas Plaintiffs assert this Count XXVIII for negligent design.

        773,      Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-772 as though

 fully alleged herein.

        774.      Monsanto and BASF have a duty to use ordinary care in the design of their products

 so that they will be reasonably safe for the use intended or use that can reasonably be anticipated

 and for the ordinary consumer possessing knowledge common to the community as to the

 product's characteristics.


                                                 140
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 142141
                                                            Page:   of 265 PageID
                                                                       of 264     #: 253
                                                                              PageID #:
                                         1991



         775.     The Xtend Crop System was intended and expected to be used with dicamba-

 resistant seed and dicamba herbicides sprayed over the top of crops grown from that seed in

 summer months and foreseeably, in the vicinity of susceptible non-dicamba-resistant plants and

 crops, creating high risk ofserious harm to those non-resistant plants and crop,including soybeans.

         776.     As Monsanto and BASF knew or at minimum should have known, even supposed

 "low-volatility" dicamba herbicides are still volatile, prone to drift, and at high risk of moving off

 target and damaging susceptible non-dicamba resistant plants and crops.

         777.     The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than mai-111er of application.

         778.     To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions

         779.     To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         780.     As a direct and proximate result of Defendant's failure to use ordinary care in the

 design of the dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

 Kansas Plaintiffs and other members of the Kansas Soybean Producers Class were damaged.

         781.     The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

                         COUNT XXIX - NEGLIGENT FAILURE TO WARN
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         In addition or in the alternative to Counts I and XXVI-XXVIII, but in the alternative to

 Count XXV, Kansas Plaintiffs assert this Count XXIX for negligent failure to warn.




                                                   141
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 143142
                                                            Page:   of 265 PageID
                                                                       of 264     #: 254
                                                                              PageID #:
                                         1992



         782.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-781 as though

 fully alleged herein.

         783.    Monsanto and BASF knew or by the exercise of ordinary care should have known

 that the Xtend Crop System and its components were potentially dangerous and Defendants have

 a duty to give adequate warning about such danger.

         784.    Monsanto and BASF failed to exercise reasonable care to warn and adequately

  warn of the dangers. To the contrary, each misrepresented and concealed the dangers.

         785.    Defendants breached their duty and as a direct and proximate result, Kansas

 Plaintiffs and other members of the Kansas Soybean Producers Class were damaged.

         786.    The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

                               COUNT XXX - NEGLIGENT TRAINING
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class

         In addition or in the alternative to Counts I and XXVI-XXIX but in the alternative to

 Count XXV,Kansas Plaintiffs assert this Count XXX for negligent training.

         787.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-786 as though

 fully alleged herein.

        788.     Monsanto and BASF have a duty to provide adequate training and instruction for

 safe use of their products.

        789.     Monsanto and BASF failed to provide adequate training and instruction to their

 employees, agents, licensees or distributors, or to users of the Xtend Crop System.




                                                142
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 144143
                                                            Page:   of 265 PageID
                                                                       of 264     #: 255
                                                                              PageID #:
                                         1993


         790.    Adequate instruction was not provided by education or training, and none of the

  labels contain instruction for use that would, if followed, prevent harm to the environment

  including susceptible, non-resistant plants and crops including soybeans.

         791.    In addition to duty imposed by law, Monsanto and BASF each specifically

  undertook to render services to users of the Xtend Crop System, including the provision of

 stewardship tools, education and training, which both recognized to be minimally necessary for

 the protection of third persons or their property, including Kansas Plaintiffs and other members of

 the Kansas State Soybean Producers Class.

         792.    Monsanto and BASF both failed to exercise reasonable care in this undertaking,

  which increased the risk of harm to Kansas Plaintiffs and other members of the Kansas Soybean

 Producers Class.

         793.    Defendants breached their duty and as a direct and proximate result, Kansas

 Plaintiffs and other members of the Kansas Soybean Producers Class were damaged.

         794.    The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

                  COUNT XXXI - BREACH OF IMPLIED WARRANTY(FITNESS)
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producer Class)

         In addition or in the alternative to Counts 1. and XXVI-XXX,but in the alternative to Count

 XXV, Kansas Plaintiffs assert this Count XXXI for beach of the implied warranty of fitness for

 particular purpose.

         795.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-794 as though

 fully alleged herein.




                                                 143
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 145144
                                                            Page:   of 265 PageID
                                                                       of 264     #: 256
                                                                              PageID #:
                                         1994


         796.      Kansas Plaintiffs and other members of the Kansas Soybean Producers Class were

  injured due to the unsafe, defective, and dangerous Xtend Crop System and its components.

         797.      Monsanto and BASF knew that the dicamba-resistant trait, and seed containing that

  trait, would be used with dicamba herbicide applied over the top of soybean and cotton grown

  from dicamba-resistant seed.

         798.      Monsanto manufactured, and also sold and licensed for sale the dicamba-resistant

  trait and seed containing that trait into Kansas.

         799.      BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         800.      In addition or in the alternative, Monsanto and BASE entered into one or more

  agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

  itself sold or Monsanto commercialized, manufactured, sold and distributed the trait in soybean

  and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.

         801.      BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

  added VaporGrip Technology and supplied the same to others, including DuPont, and both

 Defendants manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for

  use over the top of soybean and cotton grown from seed containina, the dicamba-resistance trait.

         802.      Monsanto and BASF both marketed and promoted the trait, seed, and Xtend Crop

  System, representing that the system was safe and could be used in a manner that would prevent

 off-target movement to susceptible non-dicamba resistant plants and crops.

         803.      Monsanto and BASF knew that purchasers of the Xtend Crop System rely on their

 skill and judgment to select or furnish suitable seed and corresponding herbicide for weed control

  that will not damage susceptible non-dicamba resistant plants and crops.



                                                      144
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 146145
                                                            Page:   of 265 PageID
                                                                       of 264     #: 257
                                                                              PageID #:
                                         1995



         804.    Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

 trait, and the Xtend Crop System were fit for the particular purpose of controlling weeds without

 harm to non-resistant plants and crops.

         805.    The trait, seed and Xtend Crop System were not fit for such purpose, and thus

  Monsanto and BASF breached the implied warranty of fitness for a particular purpose.

         806.    Kansas Plaintiffs and other members of the Kansas Soybean Producers Class are

  people Monsanto and BASF would reasonably have expected to be affected by the dangerous

 Xtend Crop System and its components.

         807.    As a direct and proximate result of such unfitness, Kansas Plaintiffs and other

  members of the Kansas Soybean Producers Class were damaged.

         808.    To the extent required, Defendants received sufficient notice of their breach.

         COUNT XXXII - BREACH OF IMPLIED WARRANTY(AIERCHANTABILITY)
            (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         In addition or in the alternative to Counts land XXVI-XXXI,but in the alternative to Count

 XXV, Kansas Plaintiffs assert this Count XXXII for breach of the implied warranty of

 merchantability.

         809.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-808 as though

 fully alleged herein.

         810.    Defendants are manufacturers, sellers and merchants of goods of the kind at issue

 in this case.

         811.    To be merchantable, a product must be Fit for the ordinary purpose for which it is

 used, and also must be adequately labeled.




                                                 145
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 147146
                                                            Page:   of 265 PageID
                                                                       of 264     #: 258
                                                                              PageID #:
                                         1996


         812.     Monsanto and BASF warranted that the trait, seed and Xtend Crop System was fit

 for the ordinary purpose of controlling weeds without harm to other susceptible non-dicamba

 resistant plants and crops.

        813.      The trait, seed and Xtend Crop System were not fit for such purpose and were not

 adequately labeled, and thus Monsanto and BASF breached the implied warranty of fitness of

 Merchantability.

        814.      Kansas Plaintiffs and members of the Kansas Soybean Producers Class are people

 who Monsanto and BASF would reasonably have expected to be affected by the dangerous Xtend

 Crop System and its components.

        815.      As a direct and proximate result of such unfitness, Kansas Plaintiffs and other

 members of the Kansas Soybean Producers Class were damaged.

        816.      To the extent required, Defendants received sufficient notice of their breach.

                      COUNT XXXHI - BREACH OF EXPRESS WARRANTIES
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

        In addition or in the alternative to Counts I and XXVI-XXXII, but in the alternative to

 Count XXV,Kansas Plaintiffs assert this Count XXXIII for breach of express warranties.

         817. Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-816 as though

 fully alleged herein.

         818. Monsanto and BASF each made numerous affirmations of fact as well as promises

 and descriptions of the Xtend Crop System and components thereof to buyers relating to the goods

 sold that became part of the basis of those bargains.

         819. Representations, promises, and descriptions by Monsanto include that:

                  a.     Xtend seed is high-yield;




                                                  1 46
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 148147
                                                            Page:   of 265 PageID
                                                                       of 264     #: 259
                                                                              PageID #:
                                         1997


               b.     the Xtend Crop System would result "in better performance and safety to'
                      nearby crops;"

               c.     dicamba-resistant seed used with "low" volatility dicamba will grow
                      soybean and cotton crops, controlling weeds without damaging off-target
                      plants and crops through volatility;

               d.    purchasers of the Xtend Crop System could apply the new dicamba
                     formulations over the top of plants grown with dicamba-resistant seed with
                     "proven" application methods without damaging off-target plants and
                     crops;

               e.     VaporGrip Technology provides a "[s]tep-change reduction in volatility;"

                      XtendiMax has a "significant reduction in volatility potential," has "[l]ow
                      volatility" and "[w]ill provide applicators confidence in on-target
                      application of dicamba in combination with application requirements for
                      successful on-target applications;"

               g•    VaporGrip Technology is a "[r]evolutionary [b]rcakthrough" which
                     "significantly minimizes dicamba's volatility potential after spraying —
                     provides growers and applicators confidence in on target application of
                     dicamba" and growers can "[a]pply [w]ith [c]onfidence;"

               h.     the Xtend Crop System can be used in a manner that will not damage off-
                      target plants and crops.

         820. Representations, promises, and descriptions by BASF include that:

               a.     dicamba-resistant seed used with "low" volatility dicamba will grow
                      soybean and cotton crops, controlling weeds without damaging off-target
                      plants and crops through volatility;

               b.     there would be "on-target herbicide application success with low volatility
                      and drift so the herbicide stays in place;"

               c.     Engenia minimizes volatility and is not "a chemistry that is dangerous;"

               d.     Engenia offers "excellent ... crop safety" and "low-volatility characteristics
                      for improved on-target application;"

               e.     the Xtcnd Crop System with Engenia offers at least a 70% reduction in
                      volatility as compared to older (Clarity) formulations;

               f.     Engenia is a "step-change improvement;"



                                               147
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 149148
                                                            Page:   of 265 PageID
                                                                       of 264     #: 260
                                                                              PageID #:
                                         1998


                         the Xtend Crop System would result "in better performance and safety to
                         nearby crops;"

                  h.     The Xtend Crop System offers significant reduction in any secondary loss
                         profile as compared to older dicamba formulations;

                  i.     advanced formulation "reduces loss from volatility."

         821.     All these affirmations, promises, and descriptions created an express warranty that

 the goods would conform therewith.

         822.     All of these representations, promises, and descriptions were made for the purpose

 of, and did, induce reliance on the part of persons who purchased the Xtend Crop System.

         823.     The Xtend Crop System and its components did not conform with the express

  warranties created.

         824.     Kansas Plaintiffs and other members of the Kansas Soybean Producers Class are

 persons who Monsanto and BASF might reasonably have expected to be affected by the dangerous

 Xtend Crop System and its components.

         825.     As a direct and proximate result of Defendants' breach of express warranty, Kansas

 Plaintiffs and other members of the Kansas Soybean Producers Class were damaged.

         826.     To the extent required, Defendants received sufficient notice of their breach.

                                  COUNT XXXIV - TRESPASS
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         In addition or the alternative to Counts land XXVI-XXXIl I, but in the alternative to Count

 XXV, Kansas Plaintiffs assert this Count XXXIV for trespass.

         827.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-826 as though

 fully alleged herein.

         828.     Monsanto and BASF intentionally designed, developed, promoted, marketed and

 sold a genetically engineered trait for soybean and cotton for and with the express purpose of


                                                  148
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 150149
                                                            Page:   of 265 PageID
                                                                       of 264     #: 261
                                                                              PageID #:
                                         1999


  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing, that trait.

          829.     Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.

          830.     Monsanto and BASF or Monsanto, for itself and as agent for BASF, intentionally

  sold the dicamba-resistant trait and seed containing that trait, directly and through others, into areas

  they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

  not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto the land and growing crops without permission of rightful

 owners and possessors, including Kansas Plaintiffs and other members of the Kansas Soybean

 Producers Class.

          831.    Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which Kansas Plaintiffs/Class members

 have possession and without their permission.

          832.    Monsanto and BASF knew that such invasion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

          833.    In addition, Monsanto and BASF promoted, aided, abetted, assisted, and

 contributed to the commission of a trespass.

          834.    Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         835.     Such invasion interfered with Kansas Plaintiffs' and Class members' right of

 possession and caused substantial damage to their property.



                                                    149
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 151150
                                                            Page:   of 265 PageID
                                                                       of 264     #: 262
                                                                              PageID #:
                                         2000



         836.     As a direct and proximate result, Kansas Plaintiffs and other members ofthe Kansas

  Soybean Producers Class were damaged.

         837.     The conduct of Monsanto and BASF was malicious and constitutes a willful and

  wanton invasion of the rights of others, including Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.

                                     COUNT XXXV - NUISANCE
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         In addition or in the alternative to Counts I and XXVI-XXXIV but in alternative to Count

 XXV, Kansas Plaintiffs assert this Count XXXV for nuisance.

         838.     Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 743-837 as though

 fully alleged herein.

         839.     The conduct of Monsanto and BASF interfered with the use and enjoyment of land

 by Kansas Plaintiffs and other members of the Kansas Soybean Producers Class, who were and

 are entitled to that use.

         840.     Monsanto and BASF each acted for the purpose of causing an invasion of dicamba

 onto these Plaintiffs' and Class Members' land and crops or knew that such an invasion was

 substantially certain to result from its conduct.

         841.    The interference and resulting physical harm were substantial, constitute an

 unreasonable interference with these Plaintiffs' and Class Members' use and enjoyment of the

 land, and caused substantial damage to their property.

         842.    The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, includin2, Kansas Plaintiffs and other members of the

 Kansas Soybean Producers Class. Punitive damages are thus warranted.




                                                     150
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 152151
                                                            Page:   of 265 PageID
                                                                       of 264     #: 263
                                                                              PageID #:
                                         2001



                                COUNT XXXV1- CIVIL CONSPIRACY
                (on behalf of Kansas Plaintiffs and the Kansas Soybean Producers Class)

         In addition to Counts I and XXV-XXXV, Kansas Plaintiffs assert this Count XXXVI for

 civil conspiracy.

         843.    Kansas Plaintiffs incorporate by reference Paragraphs 1-382 and 722-842 as though

 fully alleged herein.

         844.     Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

 market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

 each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

 sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.

         845.    The object of the conspiracy was and is to create and perpetuate an ecological

 disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

 dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

 damage at the expense of producers like Kansas Plaintiffs and other members ofthe Kansas State

 Soybean Producers Class, whose non-resistant crops were damaged.

         846.    Early on, Defendants formed a partnership, joint venture, or joint enterprise or

 otherwise agreed to share technologies in order to speed the dicamba-based system to market.

        847.      Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtcndiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.


                                                 151
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 153152
                                                            Page:   of 265 PageID
                                                                       of 264     #: 264
                                                                              PageID #:
                                         2002



         848.    Defendants both invested in dicamba production facilities in preparation for the

  demand they knew would be created by damage the Xtend Crop System would and did cause.

         849.    Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

  particularly soybeans which are highly sensitive to dicamba, even at very low levels.

         850.    Defendants conspired to and did falsely advertise and market the Xtend Crop

  System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

         851.    Defendants knew that even the supposed lower volatility dicamba still is volatile

  and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

  damage.

         852.    Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

  dicamba resistant plants and crops was substantially certain to occur.

         853.    In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seeds prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

  Clarity, on soybean and/or cotton grown with dicamba-resistant seed and both Defendants would

  profit in the short-term and long-term.

         854.    Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         855.    Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either




                                                  1 52
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 154153
                                                            Page:   of 265 PageID
                                                                       of 264     #: 265
                                                                              PageID #:
                                         2003


  use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         856.    Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and driving up fear-based demand for dicamha-resistant seed and correspondingly, more dicamba

 herbicides.

         857.    Defendants conspired to and did inadequately educate, train or instruct on safe use

 of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal change of safe use, also in order to and with the intent ofincreasing damage to non-

 resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

 more dicamb a herbicide.

         858.    Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in Kansas and other states.

         859.    In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.

         860.    Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.




                                                  153
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 155154
                                                            Page:   of 265 PageID
                                                                       of 264     #: 266
                                                                              PageID #:
                                         2004


         861.      Defendants' unlawful actions resulted in damage to Kansas Plaintiffs and other

  members of the Kansas Soybean Producers Class, who were harmed in the ways and manners

 described above.

                 COUNT XXXVII - STRICT LIABILITY(ULTRAHAZARDOUS)
          (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Count 1, Mississippi Plaintiffs assert this Count XXXVII

 for strict liability, ultrahazardous activity.

         862.      Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.

         863.      The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

 dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

 non-dicamba resistant plants and crops, including soybeans.

         864.      Monsanto and BASF designed, developed, accelerated, and promoted that system,

 entering into agreements in order to, and which did, accelerate and increase its use by further sales

 of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         865.      Monsanto and BASF entered into one or more agreements to jointly design,

 develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

 BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

         866.    BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both sold dicaniba herbicides for use over the top of

 growing crops.




                                                  154
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 156155
                                                            Page:   of 265 PageID
                                                                       of 264     #: 267
                                                                              PageID #:
                                         2005


         867.      Monsanto and BASF jointly designed, developed, accelerated, marketed and

  promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

  dicamba herbicide.

         868.      Both Defendants actively encouraged use of dicamba herbicides over the top of

 crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

 in Mississippi.

         869.      Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

 as safe when it was not.

         870.      The likelihood of serious harm to susceptible non-resistant plants and crops from

 exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

 even at very low levels.

         871.      The risk of harm cannot be eliminated with exercise ofreasonable care.

         872.      All dicamba formulations currently on the market, including the supposed "low

 volatility" versions, can and do volatilize after application and even when applied properly.

        873.     In addition, the instructions for use do not allow application in real-world

 conditions so as to eliminate the risk of harm from drift.

        874.       Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.

        875.    The risk also increases based on the amount of dicamba sprayed, as when dicamba

 remains suspended in the air, loads the atmosphere, and can travel significant distances.

        876.    Temperature inversions occur frequently in Mississippi. There also is a high level

 of glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant

 to dicamba, including soybeans.



                                                  155
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 157156
                                                            Page:   of 265 PageID
                                                                       of 264     #: 268
                                                                              PageID #:
                                         2006



         877.      Defendants' design, development, promotion, licensing, and sale of the dicamba-

 resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

  Mississippi given factors including iforeseeably high usage of dicamba, as well as high levels of

 crops, including soybeans, particularly susceptible to off-target damage. All dicamba on the

  market is so dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and

 unusually dangerous for in-crop use in Mississippi.

         878.      The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.

         879.      A crop system entailing application of dicamba over the top of crops grown from

 dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         880.      As a result of Defendants' activities, Mississippi Plaintiffs and other members of

 the Mississippi Soybean Producers Class were harmed from exposure to dicamba and loss of yield,

 which is the kind of harm the possibility of which makes the activity abnormally dangerous.

         881.      The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Mississippi Plaintiffs and other members of the

 Mississippi Soybean Producers Class. Punitive damages are thus warranted.

                             COUNT XXXVI - FAILURE TO WARN
          (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Count I but in the alternative to Count XXXVII,

 Mississippi Plaintiffs assert this Count XXXVIII for products liability, failure to warn pursuant to

 Miss. Code Ann. § 1 1 -1 -63(a)(i)(2).

         882.      Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.




                                                  156
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 158157
                                                            Page:   of 265 PageID
                                                                       of 264     #: 269
                                                                              PageID #:
                                         2007



         883.    Monsanto and BASF have a partnership, joint venture, and joint enterprise for the

  Xtend Crop System consisting of dicamba-resistant seed and dicamba herbicides.

         884.    As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.

         885.    In addition or in the alternative, Monsanto and BASF entered into one or more

  agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

  itself sold or Monsanto commercialized, manufactured, sold and distributed that trait in soybean

  and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.

         886.    BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

  supplied the same to others, including DuPont, and both Defendants sold dicamba herbicide, all as

  part of the Xtend Crop System, for use over the top of soybean and cotton grown from seed

  containing the dicamba-resistant trait.

         887.    Monsanto and BASF each is engaged in the business of manufacturing, designing,

  and selling the dicamba-resistant trait, seed containing that trait, and the Xtend Crop System and

 is a manufacturer, designer and seller for purposes of Miss. Code Ann. § 11-1-63.

         888.    Pursuant to Miss. Code Ann. § 11-1-63, Monsanto and BASF were required to

  provide adequate warnings or instructions that a reasonably prudent person in the same or similar

 circumstances would, as here, have provided with respect to danger(s) and that communicates

 sufficient information on the dangers and safe use of a product.

         889.    Ordinary users and consumers of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

 dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

         890.    Defendants, however, knew or in light of reasonably available knowledge should

 have known about the dangers and that the ordinary user or consumer would not.



                                                 157
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 159158
                                                            Page:   of 265 PageID
                                                                       of 264     #: 270
                                                                              PageID #:
                                         2008


         891.    The dicamba-resistant trait, seed containing it, and the Xtend Crop System, utilized

  volatile and drift-prone dicamba herbicide without warnings or instructions that communicated

  sufficient information on the dangers and safe use of the seed and system.

         892.    Monsanto and BASF failed to provide sufficient information by education or

 training. To the contrary, Defendants misrepresented and concealed the risks and hazards of the

 Xtend Crop System and its components. Neither was adequate warning or instruction provided by

 label or otherwise. The labels were false, misleading and failed to contain warnings or instructions

  adequate to protect, or to prevent harm to the environment including susceptible plants and crops,

 including soybeans.

         893.    Failure to provide adequate warnings and instruction rendered the seed and system

 unreasonably dangerous and defective at the time of sale.

         894.    Mississippi Plaintiffs and other members of the Mississippi Soybean Producers

 Class are persons to whom injury was reasonably foreseeable, and foreseen.

         895.    As a direct and proximate result of Defendants' failure to warn, Mississippi

 Plaintiffs and other members of the Mississippi Soybean Producers Class were damaged.

         896.   The conduct of Monsanto and BASF was malicious and constitutes a willful and

 wanton invasion of the rights of others, including Mississippi Plaintiffs and other members of the

 Mississippi Soybean Producers Class. Punitive damages are thus warranted.

               COUNT XXXIX - BREACH OF IMPLIED WARRANTY(FITNESS)
          (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Counts I and XXXVIII, but in the alternative to Count

 XXXVII, Mississippi Plaintiffs assert this Count XXXIX for beach of the implied warranty of

 fitness for particular purpose.




                                                 158
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 160159
                                                            Page:   of 265 PageID
                                                                       of 264     #: 271
                                                                              PageID #:
                                         2009


         897.      Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 and 883-896 as

  though fully alleged herein.

         898.      Mississippi Plaintiffs and other members of the Mississippi Soybean Producers

  Class were injured due to the defective Xtend Crop System and its components.

         899.      Monsanto and BASF both knew that the dicamba-resistant trait, and seed

 containing that trait, would be used with dicamba herbicide applied over the top of soybean and

 cotton grown from dicamba-resistant seed.

         900.      Monsanto sold the dicamba-resistant trait and seed containing that trait, into

  Mississippi.

         901.      BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         902.      In addition or in the alternative, Monsanto and BASF entered into one or more

 agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

 itself sold or Monsanto commercialized, manufactured, sold, and distributed that trait in soybean

 and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.

         903.      BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

 added VaporGrip Technology and supplied the same to others, including DuPont, and both

 Defendants manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for

 use over the top of soybean and cotton grown from seed containing the dicamba-resistant trait.

         904.      Monsanto and BASF both marketed and promoted the trait, seed, and the Xtend

 Crop System, representing that the system was safe and could be used in a manner that would

 prevent off-target movement to susceptible non-dicamba resistant plants and crops.




                                                 159
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 161160
                                                            Page:   of 265 PageID
                                                                       of 264     #: 272
                                                                              PageID #:
                                         2010


         905.    Monsanto and BASF knew that purchasers of the Xtend Crop System rely on their

  skill and judgment to select or furnish suitable seed and corresponding herbicide for weed control

  that will not damage susceptible non-dicamha resistant plants and crops.

         906.    Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

  trait, and the Xtend Crop System were fit for the particular purpose of controlling weeds without

  harm to non-resistant plants and crops.

         907.    The trait, seed and Xtend Crop System were not fit for such purpose and thus

  Monsanto and BASF breached the implied warranty offitness for particular purpose.

         908.    Mississippi Plaintiffs and other members of the Mississippi Soybean Producers

  Class are people Monsanto and BASF would reasonably have expected to be affected by the

  defective Xtend Crop System and its components.

         909.    As a direct and proximate result of such unfitness, Mississippi Plaintiffs and other

  members of the Mississippi Soybean Producers Class were damaged.

         910.    To the extent required, Defendants received sufficient notice of their breach.

           COUNT XL - BREACH OF IMPLIED WARRANTY(MERCHANTABILITY)
          (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Counts I and XXXVIII-XXXIX,but in the alternative to

 Count XXXVII, Mississippi Plaintiffs assert this Count XL for breach of the implied warranty of

 merchantability.

         911.    Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 and 883-910 as

 though fully alleged herein.

         912.    Defendants are manufacturers, sellers and merchants of goods of the kind at issue

 in this case.




                                                 160
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 162161
                                                            Page:   of 265 PageID
                                                                       of 264     #: 273
                                                                              PageID #:
                                         2011


         913.     To be merchantable, a product must be fit for the ordinary purpose for which it is

  used and adequately labeled.

         914.     Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

  trait, and Xtend Crop System was fit for the ordinary purpose of controlling weeds without harm

  to other susceptible non-dicamba resistant plants and crops when it was not.

         915.    The trait, seed and Xtend Crop System were not fit for such purpose and were not

  adequately labeled and thus, Monsanto and BASF breached the implied warranty of fitness of

  merchantability.

         916.    Mississippi Plaintiffs and members of the Mississippi Soybean Producers Class are

  people who Monsanto and BASF would reasonably have expected to be affected by the defective

  system and its components.

         917.    As a direct and proximate result of such unfitness, Mississippi Plaintiffs and other

  members of the Mississippi Soybean Producers Class were damaged.

         918.    To the extent required, Defendants received sufficient notice of their breach.

                                      COUNT XLI - NUISANCE
          (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Counts I and XXXVII1-XL, but in the alternative to

 Count XXXV1I, Mississippi Plaintiffs assert this Count XLI for nuisance.

         919.    Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 and 883-918 as

 though fully alleged herein.

         920.    The conduct of Monsanto and BASF interfered with the use and enjoyment of land

 by Mississippi Plaintiffs and members of the Mississippi Soybean Producers Class, who were and

 are entitled to that use.




                                                 161
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 163162
                                                            Page:   of 265 PageID
                                                                       of 264     #: 274
                                                                              PageID #:
                                         2012


         921.    Monsanto and BASF each acted for the purpose of causing an invasion of dicamba

  onto these Plaintiffs' and Class Members' land and crops or knew that such an invasion was

  substantially certain to result from its conduct.

         922.    The interference and resulting physical harm were substantial, constitute an

 unreasonable interference with these Plaintiffs' and Class Members' use and enjoyment of the

 land, and caused substantial damage to their property.

         923.    The conduct of Monsanto and BASF was malicious and constitutes a willful and

  wanton invasion of the rights of others, including Mississippi Plaintiffs and other members of the

  Mississippi Soybean Producers Class. Punitive damages are thus warranted.

                                COUNT XLII - CIVIL CONSPIRACY
           (on behalf of Mississippi Plaintiffs and the Mississippi Soybean Producers Class)

         In addition or in the alternative to Counts 1 and XXXVII- XLI, Mississippi Plaintiffs assert

 this Count XLIt for civil conspiracy.

         924.    Mississippi Plaintiffs incorporate by reference Paragraphs 1-382 and 862-923 as

 though fully alleged herein.

         925.    Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

 market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

 each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

 sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.

         926.    The object of the conspiracy was and is to create and perpetuate an ecological

 disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

 dicamba-resistant technology out of self-defense in order to protect their crops from dicamba




                                                      162
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 164163
                                                            Page:   of 265 PageID
                                                                       of 264     #: 275
                                                                              PageID #:
                                         2013


  damage at the expense of producers like Mississippi PlaintiftS and other members of the

  Mississippi State Soybean Producers Class, whose non-resistant crops were damaged.

         927.    Early on, Defendants formed a partnership, joint venture, or joint enterprise or

  otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         928.    Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         929.    Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause.

        930.     Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

 particularly soybeans which are highly sensitive to dicamba, even at very low levels.

        931.    Defendants conspired to and did falsely advertise and market the Xtend Crop

 System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

        932.    Defendants knew that even the supposed lower volatility dicamba still is volatile

 and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

 damage.

        933.    Defendants also knew that the dicamba is drift-prone, that the level of precaution

 necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

 dicamba resistant plants and crops was substantially certain to occur.



                                                 1 63
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 165164
                                                            Page:   of 265 PageID
                                                                       of 264     #: 276
                                                                              PageID #:
                                         2014


         934.    In 2015 and 2016, through their concerted activities, Defendants colluded in the

  release of dicamba-resistant seeds prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

 Clarity, on soybean and/or cotton grown with dicamba-resistant seed and both Defendants would

 profit in the short-term and long-term.

         935.    Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         936.    Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         937.    Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.

         938.    Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in Mississippi and other states.

        939.     In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.




                                                  1 64
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 166165
                                                            Page:   of 265 PageID
                                                                       of 264     #: 277
                                                                              PageID #:
                                         2015


        940.       Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

        941.       Defendants' unlawful actions resulted in damage to Mississippi Plaintiffs and other

 members of the Mississippi Soybean Producers Class, who were harmed in the ways and manners

 described above.

                     COUNT XLIII — GENERAL NEGLIGENCE
                  of
        (on behalf Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

        In addition or in the alternative to Count I, Missouri Plaintiffs sustaining dicamba damage

 in 2016 assert this Count XLIII for general negligence.

        942.       Missouri Plaintiffs incorporate by reference Paragraphs 1-382 as though fnlly

 alleged herein.

        943.       Producers with non-resistant plants and crops susceptible to dicamba, including

 soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

        944.       Monsanto   and BASF knew, but at bare minimum should have known, that release

 of the dicamba-resistant trait in soybean, as well as cotton, in 2016 would result in spraying of

 dicamba herbicide over the top of those crops during summer months and foreseeably, in the

 vicinity of susceptible non-dicamba resistant plants and crops, including soybeans.

        945.       Monsanto and BASF encouraged use of older version dicamba products, not

 compatible with or registered for use over the top of growing crops. At minimum, however, such

 use was foreseeable and actually foreseen.

        946.       Defendants knew that such dicamba is volatile and prone to dri It, in either event at

 high risk of moving off target and damaging susceptible non-dicamba resistant plants and crops.


                                                    1 65
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 167166
                                                            Page:   of 265 PageID
                                                                       of 264     #: 278
                                                                              PageID #:
                                         2016


          947.     Monsanto and BASF knew, but at minimum should have known, that conditions in

  areas, including Missouri, such as temperature inversions, predictably high dicamba usage, and a

  high level of crops susceptible to dicamba, created high risk of dicamba damage whether from

  volatilization or drift.

          948.     Monsanto and BASF each had a duty of reasonable care to avoid foreseeable harm,

  and certainly to not create or continue foreseeable risk of harm to Missouri 2016 Plaintiffs and

  other members of the 2016 Missouri Soybean Producers Class.

         949.      That duty is to exercise reasonable care and caution commensurate with the dangers

 to be reasonably anticipate under the circumstances.

         950.      Monsanto released the dicamba-resistant trait and seed containing it when it was

 highly likely, foreseeable, and foreseen that persons would spray older versions of dicamba to the

 injury of susceptible non-resistant crops.

         951.      BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         952.      In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop and commercialize that trait and seed containing it. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant

 trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

 therefrom.

         953.      Both Defendants misrepresented and concealed the dangers of applying dicamba

 over the top of crops grown from seed containing the dicamba-resistant trait and failed to

 adequately warn or train employees, agents, licensees, distributors, or purchasers of the dicamba-

 resistant seed.



                                                  166
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 168167
                                                            Page:   of 265 PageID
                                                                       of 264     #: 279
                                                                              PageID #:
                                         2017


          954.    BASF increased sales of its older versions of dicamba despite knowledge that

  people sprayed those herbicides over the top of crops grown from dicamba-resistant seed in 2015,

  and did so for its financial gain.

         955.     Monsanto considered, but refused to take action to prevent those who sprayed

  dicamba unregistered for in-crop use in 2015 from doing so again, or refuse to sell dicamba-

  resistant seed to such persons, and did so for its financial gain.

         956.    Both Defendants designed, developed and accelerated used ofthe dicamba-resistant

  trait, and also heavily marketed and promoted purchase and use of dicamba-resistant seed, as well

  as use of dicamba over the top of growing crops, which they knew but at minimum should have

 known would result in the spraying of older versions of dicamba to the injury of susceptible non-

  dicamba resistant plants and crops.

         957.     Defendants breached their duty of care, and as a direct and proximate result,

 Missouri 2016 Plaintiffs and other members of the 2016 Missouri Soybean Producers Class were

 damaged.

         958.    The conduct of Monsanto and BASF showed a complete indifference to or

 conscious disregard of the rights of others, including Missouri 2016 Plaintiffs and other members

 of the 2016 Missouri Soybean Producers Class. Punitive damages arc thus warranted.

                     COUNT XLIV - STRICT LIABILITY(DESIGN DEFECT)
         (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and XLIII, Missouri Plaintiffs sustaining

 dicamba damage in 2016 assert this Count XLIV for strict liability, design defect.

         959.    Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 943-958 as

 though fully alleged herein.




                                                   167
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 169168
                                                            Page:   of 265 PageID
                                                                       of 264     #: 280
                                                                              PageID #:
                                         2018


           960.    Monsanto and BASF both arc in the business of designing, developing, testing,

  manufacturing, marketing, distributing and selling agricultural products, including biotechnology

  and herbicide products.      Both, in the course of their business, designed, developed, tested,

  manufactured, marketed, distributed, licensed and/or sold the Xtend Crop System consisting of

  dicamba-resistant trait technology, seed containing that trait, and dicamba herbicides.

           961.    The dicamba-resistant trait, and seed containing that trait, were designed and

 developed by Monsanto and BASF specifically for use with dicamba herbicide as part of a crop

 system in which dicamba is sprayed over the top crimps grown from seed containing the dicamba-

 resistant trait in summer months and foreseeably, in the vicinity of non-dicamba resistant plants

 and crops susceptible to dicamba, including soybeans.

         962.      The dicamba-resistant trait, and seed containing that trait, was sold and licensed for

 sale by Monsanto.

         963.      BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         964.      In addition or in the alternative, BASF itself sold or Monsanto commercialized,

 manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed,

 acting for itself and as agent for BASF, which shared profits therefrom.

         965.      Defendants both designed, developed and accelerated use of the dicamba-resistant

 trait and seed containing it and both marketed and promoted the seed, and the purpose and use

 thereof

         966.      Monsanto and BASF, both in the ordinary course of their business, placed the

 dicamba-resistant trait, and seed containing that trait, into commerce within Missouri.




                                                    168
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 170169
                                                            Page:   of 265 PageID
                                                                       of 264     #: 281
                                                                              PageID #:
                                         2019



         967.    Monsanto and BASF thus introduced an incomplete crop system. The very point

  of dicamba-resistant seed is in-crop use of dicamba. It was foreseeable, and foreseen, that farmers

  who purchased soybean and cotton seed containing the dicamba-resistant trait would spray

  dicamba over the top of those crops, during summer months and in the vicinity of susceptible non-

  dicamba resistant plants and crops, which they did.

         968.    There was, however, no dicamba herbicide marketed by Monsanto, BASF, or any

  other company in 2016 that could be safely used over the top of growing plants and crops.

         969.    All dicamba herbicides available in 2016 were older versions highly volatile and

  prone to drift, and substantially certain to harm susceptible non-resistant plants and crops.

         970.    Absent any safe dicamba herbicide, seed containing the dicamba-resistant trait and

  the incomplete crop system were unreasonably dangerous when put to reasonably anticipated use

  and in defective condition at the time of sale.

         971.    Missouri 2016 Plaintiffs and other members of the 2016 Missouri Soybean

  Producers Class are persons to whom injury from a defective product was reasonably foreseen

  when used for the purpose for which intended or as foresecably may be used.

         972.    Missouri 2016 Plaintiffs and other members of the 2016 Missouri Soybean

 Producers Class were damaged as a direct and proximate result of such defective condition.

         973.    The conduct of Monsanto and BASF showed a complete indifference to or

 conscious disregard of the rights of others, including the Missouri 2016 Plaintiffs and other

  members of the 2016 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                   COUNT XLV - STRICT LIABILITY(FAILURE TO WARN)
         (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and XLIII-XLIV, Missouri Plaintiffs sustaining

 dicamba damage in 2016 assert this Count XLV for strict liability, failure to warn.


                                                    169
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 171170
                                                            Page:   of 265 PageID
                                                                       of 264     #: 282
                                                                              PageID #:
                                         2020


         974.   Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 943-973 as

 though fully- alleged herein.

         975.   As alleged, the dicamba-resistant trait, seed containing that trait and the incomplete

 crop system were defective and unreasonably dangerous at the time of sale and when put to

 reasonably anticipated and foreseeable use because no dicamba herbicide was available in 2016

 for safe use over the top of growing plants and crops.

        976.    Defendants fidled to warn or provide adequate warning of the defective condition

 of the dicamba-resistant trait, seed containing it and incomplete crop system, of which they knew

 or minimally should have known.

        977.    In addition or in the alternative, the dicamba-resistant trait, seed containing that

 trait, and the incomplete crop system were and are defective for lack of adequate warning and/or

 instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

(and misuse) at the time of sale.

        978.    Ordinary users and consumers of the dicamba-resistant seed and incomplete crop

 system do not appreciate and would not expect the risks, including the likelihood and dynamics of

 volatilization, or how little dicamba it takes to damage susceptible non-resistant plants and crops,

 especially soybeans.

        979.    By contrast, the dangers were foreseeable and foreseen by Defendants.

        980.    Defendants failed to warn or provide adequate warning of the dangers, or adequate

 instruction on safe use, of seed containing the dicamba-resistant trait and incomplete crop system.

        981.    Missouri 2016 Plaintiffs and other members of the 2016 Missouri Soybean

 Producers Class foreseeably were damaged as a direct and proximate result of Defendants' fitilure

 to warn, adequately warn and/or provide adequate instruction for safe use.



                                                 1 70
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 172171
                                                            Page:   of 265 PageID
                                                                       of 264     #: 283
                                                                              PageID #:
                                         2021


            982.   The conduct of Monsanto and BASF showed a complete indifference to or

  conscious disregard of the rights of others, including the Missouri 2016 Plaintiffs and other

  members of the 2016 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                              COUNT MAT - NEGLIGENT DESIGN
            (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

            In addition or in the alternative to Counts I and XLM-XLV, Missouri Plaintiffs sustaining

  dicamba damage in 2016 assert this Count XLV I for negligent design.

            983.   Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 943-982 as

  though fully alleged herein.

            984.   Monsanto and BASF have a duty to provide products that do not have a defective

  design.

            985.   Monsanto and BASF failed to use ordinary care in the design of the dicamba-

 resistant trait and seed containing that trait, which was designed, developed, marketed and sold

 specifically for the purpose of in-crop use of dicamba.

           986.    The dicamba-resistant trait, seed containing it and the incomplete crop system were

 defective and unreasonably dangerous due to the lack of any safe dicamba herbicide to be used in

 conjunction therewith.

           987.    It was foreseeable, and foreseen, that farmers who purchased dicamba-resistant

 seed would spray older versions of dicamba over the top of the growing crops, and such use was

 reasonably anticipated.

           988.    Missouri 2016 Plaintiffs and other members of the 2016 Missouri Soybean

 Producers Class were damaged as a direct and proximate result of Defendants' negligence in

 design.




                                                   171
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 173172
                                                            Page:   of 265 PageID
                                                                       of 264     #: 284
                                                                              PageID #:
                                         2022


         989.    The conduct of Monsanto and BASF showed a complete indifference to or

  conscious disregard of the rights of others, including the Missouri 2016 Plaintiffs and other

  members of the 2016 Missouri Soybean Producers Class. Punitive damages arc thus warranted.

                       COUNT NMI - NEGLIGENT FAILURE TO WARN
         (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and XL I-XLA71, Missouri Plaintiffs sustaining

  dicamba damage in 2016 assert this Count XLVI1 for negligent failure to warn.

         990.    Missouri 2016 Plaintiffs incorporate by reference Paragraphs 1-382 and 943-989 as

  though fully alleged herein.

         991.    Both Defendants have a duty to adequately warn of the defective condition and risk

  of harm from the dicamba-resistant trait, seed containing that trait, and incomplete crop system.

         992.    As alleged, soybean and cotton seed containing the dicamba-resistant trait was

  defective and unreasonably dangerous at the time of sale. The trait, seed and incomplete crop

  system were unreasonably dangerous when put to reasonably anticipated use because no safe

 dicamba herbicide was available in 2016.

         993.    The dangers were foreseeable, and foreseen, by Monsanto and BASF.

         994.    Defendants failed to use ordinary care by not warning or adequately warning of the

 defective condition and dangers of the dicamba-resistant trait, seed, and incomplete crop system

 in breach of their duty, and as a direct and proximate result, Missouri 2016 Plaintiffs and other

 members of the 2016 Missouri Soybean Producers Class were damaged.

         995.    The conduct of Monsanto and BASF showed a complete indifference to or

 conscious disregard of the rights of others, including the Missouri 2016 Plaintiffs and other

 members of the 2016 Missouri Soybean Producers Class. Punitive damages are thus warranted.




                                                 1 72
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 174173
                                                            Page:   of 265 PageID
                                                                       of 264     #: 285
                                                                              PageID #:
                                         2023



                            COUNT XLVIII - NEGLIGENT TRAINING
         (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and XLIII-XLVII, Missouri Plaintiffs sustaining

  dicamba damage in 2016 assert this Count XLVIII for negligent training.

         996.    Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 943-995 as

  though fully alleged herein..

         997.    Monsanto and BASF had a duty to provide reasonable and adequate instruction and

 training with respect to the conditions and methods of safe use of their products when danger in

  use of the product is reasonably foreseeable.

         998.    It was foreseeable to, and foreseen by, Monsanto and BASF that persons purchasing

  dicamba-resistant seed would spray older versions of dicamba over the top of crops grown

 therefrom, including versions sold by BASF. Monsanto representatives affirmatively encouraged

  and instructed such persons to do so.

         999.    The dangers to non-resistant plants and crops from such foreseeable use of dicamba

 herbicide was foreseeable to and foreseen by Monsanto and BASF.

          1000. Reasonable and adequate instruction was not provided to Defendants' employees,

 agents, licensees or distributors, or purchasers of dicamba-resistant seed who foreseeably sprayed

 older versions of dicamba.

         1001. In fact, Monsanto deliberately decided not to train until the EPA released final

 labels for XtendiMax and Eugenia.

         1002. Defendants failed to use ordinary care in providing adequate instruction and

 training in breach of their duty and as a direct and proximate result, Missouri 2016 Plaintiffs and

 other members of the 2016 Missouri Soybean Producers Class were damaged.




                                                  173
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 175174
                                                            Page:   of 265 PageID
                                                                       of 264     #: 286
                                                                              PageID #:
                                         2024



          1003. The conduct of Monsanto and BASF showed a complete indifference to or

  conscious disregard of the rights of others, including the Missouri 2016 Plaintiffs and other

  members of the 2016 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                                     COUNT XLIX - TRESPASS
          (on behalf of Missouri 2016 Plaintiffs and 2016 Missouri Soybean Producers Class)

          In addition or in the alternative to Counts I and                         Missouri Plaintiffs

  sustaining dicamba damage in 2016 assert this Count XLIX for trespass.

          1004. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 943-1003 as

 though fully alleged herein.

          1005. Monsanto and BASF intentionally designed, developed, promoted marketed and

  sold a genetically engineered trait for soybean and cotton for and with the express purpose of

  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing that trait.

          1 006. Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of an integrated system to control weeds.

          1 007. Monsanto and BASF, or Monsanto for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others, into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto land and growing crops without permission of rightful owners

 and possessors, including Missouri 2016 Plaintiffs and other members of the 2016 Missouri

 Soybean Producers Class.

          1 008. Monsanto and BASF both knew that growers had and would spray older versions

 of dicamba in 2016 over the top of crops grown with dicamba-resistant seed.


                                                   174
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 176175
                                                            Page:   of 265 PageID
                                                                       of 264     #: 287
                                                                              PageID #:
                                         2025


         1009. While publicly discouraging use of older versions of dicamba, Monsanto

 representatives intentionally encouraged farmers to, and directed them how to, spray such dicamba

 over the top of their dicamba-resistant crops.

         1 010. BASF also actively encouraged and promoted use of older versions of dicamba,

 increasing sales thereof with knowledge that persons had sprayed dicamba herbicides not

 registered for in-crop use in 2015 and 2016.

         l 0.1 1. Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which Missouri 2016 Plaintiffs and other

 members of the 2016 Missouri Soybean Producers Class have possession and without their

 permission.

         1 012. Monsanto and BASF knew that such intrusion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

         1013. In addition, both Defendants promoted, aided, abetted, assisted, and contributed to

 the commission of a trespass.

         1014. Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         1015. Such invasion interfered with the right of possession of Missouri 2016 Plaintiffs

 and other members of the 2016 Missouri Soybean Producers Class and caused substantial damage

 to their property.

         1016. As a direct and proximate result, Missouri 2016 Plaintiffs and other members ofthe

 2016 Missouri Soybean Producers Class were damaged.




                                                  1 75
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 177176
                                                            Page:   of 265 PageID
                                                                       of 264     #: 288
                                                                              PageID #:
                                         2026


         1017. Each Defendant's conduct showed a complete indifference to or conscious

  disregard ofthe rights of others, including Missouri 2016 Plaintiffs and other members ofthe 2016

  Missouri Soybean Producers Class. Punitive damages arc thus warranted.

                         COUNT L - STRICT LIABILITY(ULTRAHAZARDOUS)
         (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

         In addition or in the alternative to Count I, Missouri Plaintiffs sustaining dicamba damage

  in 2017 assert this Count L for ultrahazardous activity.

          1018. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

         1019. The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

  dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

  non-dicamba resistant plants and crops, includim.2. soybeans.

         1 020. Monsanto and BASF designed, developed, accelerated, and promoted that system,

 entering into agreements in order to, and which did, accelerate and increase its use by further sales

 of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         1021. Monsanto and BASF entered into one or more agreements to jointly design,

 develop, accelerate, commercialize, and sell the dicamha-resistant trait and seed containing it.

 BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

         1 022. BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both Defendants manufactured and sold dicamba

 herbicides for use over the top of growing crops.




                                                  1 76
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 178177
                                                            Page:   of 265 PageID
                                                                       of 264     #: 289
                                                                              PageID #:
                                         2027


         1023. Monsanto and BASF jointly designed, developed, accelerated, marketed and

  promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

  dicamba herbicide.

         1 024. Both Defendants actively encouraged use of dicamba herbicides over the top of

  crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

  in Missouri.

         1025. Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

  as safe when it was not.

         1026. The likelihood of serious harm to susceptible non-resistant plants and crops from

  exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

  even at very low levels.

         1027. The risk of harm cannot be eliminated with exercise of reasonable care.

         1028. All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         1029. In addition, the instructions for use do not allow application in real-world

 conditions so as to eliminate the risk of harm from drift.

         1 030. Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.

         1031. The risk also increases based on the amount of dicamba sprayed, as when dicamba

 remains suspended in the air, loads the atmosphere, and can travel significant distances.

         1032. Temperature inversions occur frequently in Missouri. There also is a high level of

 glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant to

 dicamba, including soybeans.



                                                 177
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 179178
                                                            Page:   of 265 PageID
                                                                       of 264     #: 290
                                                                              PageID #:
                                         2028


         1033. Defendants' design, development, promotion, licensing, and sale of the dicamba-

  resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

  Missouri given factors including foreseeably high usage ofdicamba, as well as high levels ofcrops,

 including soybeans, particularly susceptible to off-target damage. All dicamba on the market is so

  dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and unusually

  dangerous for in-crop use in Missouri.

         1034. The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.

         1035. A crop system entailing application of dicamba over the top of crops grown from

 dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         1036. As a result of Defendants' activities, Missouri 2017 Plaintiffs and other members

 of the 2017 Missouri Soybean Producers Class were harmed from exposure to dicamba and loss

 of yield, which is the kind of harm the possibility of which makes the activity abnormally

 dangerous.

         1 037. The conduct of Monsanto and BASF showed a complete indifference to or

 conscious disregard of the rights of others, including the Missouri 2017 Plaintiffs and other

 members of the 2017 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                             COUNT LI - GENERAL NEGLIGENCE
         (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

         In addition or in the alternative to Count 1, but in the alternative to Count L, Missouri

 Plaintiffs sustaining dicamba damage in 2017 assert this Count LI for general negligence.

         1 038. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.




                                                 178
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 180179
                                                            Page:   of 265 PageID
                                                                       of 264     #: 291
                                                                              PageID #:
                                         2029



          1039. Producers with non-resistant plants and crops susceptible to dicamba, including

  soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

          1 040. Monsanto and BASF knew, but at minimum should have known,that development,

  commercialization, promotion, sale, and licensing of the dicamba-resistant trait would result in

  significant use of dicamba herbicide over the top of crops grown from seed containing that trait.

 The trait and seed were developed and sold for this very purpose, which both Monsanto and BASF

  intended and anticipated.

          1041. Monsanto and BASF further developed, marketed, sold, and licensed new

  supposedly "low" volatility formulations of dicamba specifically for use with seed containing the

  di camba-resistant trait.

          1042. As Monsanto and BASF knew, even supposed "low-volatility" dicamba herbicides

  are still volatile, prone to drift, and at high risk of moving offtarget and damaging susceptible non-

 resistant plants and crops.

          1043. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

          1 044. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 foreseen, by Monsanto and BASF that applicators could not or would not adhere to label

 instructions.

          1 045. To the extent some applicators used older versions of dicamba, it was foreseeable,

 and foreseen, by Monsanto and BASF that they would do so.

          1 046. Monsanto and BASF knew, but at bare minimum should have known, that

 conditions in areas, including Missouri, such as temperature inversions, predictably high dicamba




                                                   1 79
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 181180
                                                            Page:   of 265 PageID
                                                                       of 264     #: 292
                                                                              PageID #:
                                         2030



  usage, and a high level of crops susceptible to dicamba, created high risk of dicamba damage

  whether from volatilization or physical drift.

         1047. Monsanto and BASF both designed, developed, accelerated, and aggressively

  marketed and sold the Xtend Crop System knowing that it could not be safely used and carries

  significant and serious risk to susceptible non-dicamba resistant plants and crops, including

  soybeans.

         1048. It was foreseeable, and foreseen, that in-crop use of dicamba would result in

 damage to susceptible, non-resistant plants and crops, especially soybeans.

         1049. It was foreseeable, and foreseen, that injury to producers of susceptible non-

 resistant crops such as Missouri 2017 Plaintiffs and other members of the 2017 Missouri Soybean

 Producers Class would occur.

          1050. Monsanto and BASF have a duty of reasonable care to avoid foreseeable harm, and

 certainly a duty to not create, or continue, foreseeable risk of harm to Missouri 2017 Plaintiffs and

 other members of the 2017 Missouri Soybean Producers Class.

         1 051. That duty is to exercise reasonable care and caution commensurate with the dangers

 to be reasonably anticipated under the circumstances.

         1052. Rather than exercise even ordinary care, Monsanto and BASF did just the opposite.

         1 053. Monsanto widely sold, licensed and disseminated a dicamba-resistant trait

 specifically intended for use with dicamba applied during summer months over the top of growing

 plants, to the foreseeable injury of susceptible non-dicamba resistant plants and crops, especially

 soybeans.

         1 054. As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.




                                                   180
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 182181
                                                            Page:   of 265 PageID
                                                                       of 264     #: 293
                                                                              PageID #:
                                         2031



         1055. In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop and commercialize that trait and seed containing it. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant

 trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

 therefrom.

         1 056. BASF and Monsanto both designed, developed and accelerated the Xtend Crop

  System, made up of seed containing the dicamba-resistant trait and dicamba herbicide.

         1057. BASF supplied and/or licensed a dicamba formulation to Monsanto, and by

 extension others such as DuPont, and both Defendants manufactured and sold dicamba herbicide

  which they intended and knew would be used over the top of soybean and cotton grown from seed

 containing the dicamba-resistant trait, all as part of the Xtend Crop System, to the foreseeable

 injury of non-resistant plants and crops.

         1058. Defendants also failed to adequately test the system with new formulations of

 dicamba.     Monsanto affirmatively refused independent testinL, for volatility because it did not

 want to jeopardize federal registration.

         1059. Defendants also expressly undertook, but failed, to provide adequate education,

 training and instruction to users of the Xtend Crop System which they did or should have

 recognized as minimally necessary for the protection of persons including producers of susceptible

 non-dicamba resistant plants and crops, including soybeans,increasing the risk ofharm to Missouri

 2017 Plaintiffs and other members of the 2017 Missouri Soybean Producers Class.

         1060. Defendants also aggressively and misleadingly promoted the Xtcnd Crop System,

 dicamba-resistant seed and in-crop use of dicamba as safe when it was not, knowing and intending

 that such promotion would increase use of the system, and correspondingly, the risk of harm.



                                                181
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 183182
                                                            Page:   of 265 PageID
                                                                       of 264     #: 294
                                                                              PageID #:
                                         2032


        1061. Monsanto also considered but refused to take action to prevent those who sprayed

 dicamba unregistered fbr in-crop use in 2015 and 2016 from doimi, so again, or refuse to sell

 dicamba-resistant seed to such persons, and did so for its own economic

        1062. Defendants designed, developed, accelerated, sold, promoted, and disseminated the

 dicamba-resistant trait specifically for use with inadequately tested, volatile and drift-prone

 herbicide seriously dangerous to susceptible non-resistant crops, and in a manner most likely to

 create and increase risk and cause damage,including but not limited to aggressive and misleading

 marketing, licensing, and unlimited release of a much-touted crop system into areas such as

 Missouri with significant glyphosate-resistant weeds, foreseeably heavy use of dicamba under

 circumstances including common occurrence of inversions, inadequately trained and uncertified

 applicators, inadequate warnings, and heavy planting of highly susceptible crops such as soybeans,

 creating high probability of off-target movement and damage.

        1 063. Defendants breached their duty of care.

        1 064. As a direct and proximate result, Missouri 2017 Plaintiffs and other members ofthe

 2017 Missouri Soybean Producers Class were damaged.

        1065. The conduct of Monsanto and BASF showed a complete indifference to or

 conscious disregard of the rights of others, including the Missouri 2017 Plaintiffs and other

 members of the 2017 Missouri State Soybean Producers Class. Punitive damages are thus

 warranted.

                    COUNT LII - STRICT LIABILITY(DESIGN DEFECT)
       (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

        In addition or in the alternative to Counts 1 and LI, but in the alternative to Count L,

 Missouri Plaintiffs sustaining dicamba damage in 2017 assert this Count L11 for strict liability,

 design defect.


                                                187
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 184183
                                                            Page:   of 265 PageID
                                                                       of 264     #: 295
                                                                              PageID #:
                                         2033


         1066. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1065 as

 though fully alleged herein.

         1067. Monsanto and BASF both arc in the business of designing, developing, testing,

 manufacturing, marketing, distributing and selling agricultural products, including biotechnology

 and herbicide products. Both, in the course of their business, designed, developed, tested,

 manufactured, marketed, distributed, licensed and/or sold the Xtend Crop System consisting of

 dicamba-resistant trait technology and seed containing that trait, and dicamba herbicides.

         1068. The dicamba-resistant trait, and seed containing that trait, were designed and

 developed by Monsanto and BASF specifically for use with dicamba herbicide as part of a crop

 system in which dicamba is sprayed over the top ofcrops grown from seed containing the dicamba-

 resistant trait in summer months and foreseeably, in the vicinity of non-dicamba resistant plants

 and crops susceptible to dicamba, including soybeans.

         1069. Monsanto and BASF further designed, developed, sold, and licensed new

 supposedly "low" volatility formulations of dicamba specifically for use with the dicamba-

 resistant trait and seed containing that trait.

         1070. The dicamba-resistant trait and seed containing that trait, was manufactured, sold

 and licensed for sale by Monsanto.

         1 071. As partner, joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         1072. In addition or in the alternative, BASF itself sold or Monsanto commercialized,

 manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed

 for itself and as agent for BASF, which shared profits therefrom.

         1073. Monsanto and BASF both designed and developed the Xtend Crop System, BASF

 also designed a dicamba herbicide formulation supplied and/or licensed to Monsanto, who added



                                                   183
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 185184
                                                            Page:   of 265 PageID
                                                                       of 264     #: 296
                                                                              PageID #:
                                         2034



 "VaporGrip Technology" and supplied the same to others. Both Defendants manufactured and

  sold dicamba herbicide for in-crop use, and actively marketed and promoted the Xtend Crop

  System, dicamba-resistant seed, and in-crop use of dicamba, all for commercialization and to the

 benefit of both Monsanto and BASF.

         1074. Monsanto and BASF both in the ordinary course of their business placed the

  dicamba-resistant seed trait, seed containing that trait, and Xtend Crop System, into commerce

  within Missouri.

         1075. Defendants designed, manufactured, distributed, marketed, promoted, and sold the

  dicamba-resistant trait and seed containing that trait for the express and intended purpose of in-

  crop use of dicamba herbicide as an integrated crop system.

         1076. The Xtend Crop System was and is unsafe for the anticipated, foreseeable use by

 Xtend Crop System users of spraying dicamba herbicide over the top of crops grown from seed

  containing the dicamba-resistant trait in summer months and foreseeably in the vicinity of

 susceptible non-dicamba resistant crops including soybeans.

         1077. The dicamba-resistant trait, seed containing that trait and the Xtend Crop System,

  as designed and used in intended and foreseeable manner was unreasonably dangerous.

         1078. All dicamba currently on the market, including the new "low volatility" versions

 are still volatile and prone to drift, in both events moving from application site to damage non-

 resistant plants and crops, including soybeans.

         1079. The majority of damage in 2017 was attributable to volatility of dicamba, a function

 of chemistry rather than manner of application.

         1080. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.



                                                   184
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 186185
                                                            Page:   of 265 PageID
                                                                       of 264     #: 297
                                                                              PageID #:
                                         2035


         1081. To the extent applicators used older versions of dicamba, it was foreseeable to, and

 foreseen, that they would do so.

         1 082. The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System

  were used as reasonably anticipated, and as designed and so used, were and arc in defective

 condition unreasonably dangerous at the time of sale. This is true even if dicamba application

 involved user error or misuse, which was foreseeable.

         1 083. Missouri 2017 Plaintiffs and other members of the 2017 Missouri Soybean

 Producers Class are persons to whom injury from a defective product was reasonably foreseen

 when used for the purpose for which intended or as foreseeably may be used.

         1084. As a direct and proximate result of the defective condition of the dicaniba-resistant

 trait, seed containing that trait, and/or the Xtend Crop System, Missouri 2017 Plaintiffs and other

 members of the 2017 Missouri Soybean Producers Class were damaged.

         1085. Each Defendant's conduct showed a complete indifference to or conscious

 disregard of the rights of others, including Missouri Plaintiffs and other members of the 2017

 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                   COUNT LIII - STRICT LIABILITY(FAILURE TO WARN)
         (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and         but in the alternative to Count L,

 Missouri Plaintiffs sustaining damage in 2017 assert this Count LI11 for strict liability, failure to

 warn.

         1086. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1085 as

 though fully alleged herein.




                                                 185
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 187186
                                                            Page:   of 265 PageID
                                                                       of 264     #: 298
                                                                              PageID #:
                                         2036


         1087. As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtend

  Crop System, as designed and used in anticipated and foreseeable manner was and is unreasonably

  dangerous and defective at the time of sale.

         1088. Defendants failed to warn or to provide adequate warning of such defective

  condition, of which they knew or minimally should have known.

         1089. In addition or in the alternative, the dicamba-resistant trait, seed containing that

  trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

  instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         1090. Defendants failed to warn or provide adequate warning of the dangers, or adequate

  instruction on safe use, of the Xtend Crop System and its components.

         1091. Ordinary users and consumers of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

  dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

  Indeed, Monsanto and BASF both represented that the Xtend Crop System was safe and concealed

 the risks.

         1092. Adequate warning and instruction were not provided by label or otherwise.

         1093. Moreover, the labels were false, misleading and failed to contain warnings or

 instructions adequate to protect, or prevent harm to, the environment including susceptible non-

 resistant plants and crops, including soybeans.

         1 094. Missouri 2017 Plaintiffs and other members of the 2017 Missouri Soybean

 Producers Class foreseeably were damaged as a direct and proximate result of Defendants' failure

 to warn, adequately warn and/or provide adequate instruction for safe use



                                                   186
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 188187
                                                            Page:   of 265 PageID
                                                                       of 264     #: 299
                                                                              PageID #:
                                         2037


           1095. Each Defendant's conduct showed a complete indifference to or conscious

  disregard of the rights of others, including Missouri Plaintiffs and other members of the 2017

  Missouri Soybean Producers Class. Punitive damages are thus warranted.

                                 COUNT LIV - NEGLIGENT DESIGN
           (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

           In addition or in the alternative to Counts I and LI-LIII, but in the alternative to Count L,

  Missouri Plaintiffs sustaining damage in 2017 assert this Count LIV for negligent design.

           1096. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1095 as

 though fully alleged herein.

           1097. Monsanto and BASE have a duty to provide products that do not have a defective

 design.

           1098. Defendants failed to use ordinary care in designing the dicamba-resistant trait, seed

 containing that trait, and the Xtend Crop System, which are unreasonably dangerous and defective,

 which Defendants knew or at minimum should have known.

           1099. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

           1 100. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

           1 101. To the extent applicators used older versions of dicamba, it was foreseeable, and

 tbreseen, that they would do so.

           1 102. As a direct and proximate result of Defendants' failure to use reasonable care in

 design of dicamba-resistant trait, seed containing that trait, and/or Xtend Crop System, Missouri

 2017 Plaintiffs and other members of the 2017 Missouri Soybean Producers Class were damaged.




                                                   187
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 189188
                                                            Page:   of 265 PageID
                                                                       of 264     #: 300
                                                                              PageID #:
                                         2038


         1103. Each Defendant's conduct showed a complete indifference to or conscious

  disregard of the rights of others, including Missouri 2017 Plaintiffs and members of the Missouri

  Soybean Producers Class. Punitive damages are thus warranted.

                         COUNT LV NEGLIGENT FAILURE TO WARN
         (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and Ll-LIV, but in the alternative to Count L,

  Missouri Plaintiffs sustaining damage in 2017 assert this Count LV for negligent failure to warn.

         1 104. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1103 as

 though fully alleged herein.

         1 105. Monsanto and BASF have a duty to adequately warn ofthe defective condition and

 risk of harm from the dicamba-resistant trait, seed containing that trait and Xtend Crop System.

         1 106. The dangers of the Xtend Crop System and its components were foreseeable, and

 foreseen, by Monsanto and BASF.

         1 107. Both Defendants failed to exercise reasonable care to warn and adequately warn of

 the risk of harm. To the contrary, both misrepresented and concealed the dangers.

         1 108. Defendants breached their duty and as a direct and proximate result, Missouri

 Plaintiffs and other members of the 2017 Missouri Soybean Producers Class were damaged.

         1 109. Each Defendant's conduct showed a complete indifference to or conscious

 disregard of the rights of others, including Missouri Plaintiffs and other members of the 2017

 Missouri Soybean Producers Class. Punitive damages are thus warranted.

                            COUNT LVI - NEGLIGENT TRAINING
        (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

         In addition or in the alternative to Counts I and LI-LV, but in the alternative to Count L,

 Missouri Plaintiffs sustaining damage in 2017 assert this Count LVI for negligent training.



                                                 188
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 190189
                                                            Page:   of 265 PageID
                                                                       of 264     #: 301
                                                                              PageID #:
                                         2039


          1110. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1109 as

  though fully alleged herein.

          1 111. Monsanto and BASF have a duty to provide adequate instruction and training for

  the safe use of their products.

          1 112. Monsanto and BASF failed to provide adequate trainimi, and instruction to their

  employees, agents, licensees or distributors or to users of the Xtend Crop System.

          1 113. Adequate instruction was not provided by education or training, and none of the

  labels contain instruction for use that would, if followed, prevent harm to the environment and

 susceptible, non-resistant plants and crops including soybeans.

         1 114. In addition to duty imposed by law, Monsanto and BASF each specifically

  undertook to render services to growers who used the Xtend Crop System, including the provision

 of stewardship tools, education and training, which both recognized to be necessary for minimal

 protection of third persons or their things, including Missouri Plaintiffs and other members of the

 2017 Missouri Soybean Producers Class.

         1 115. Monsanto and BASF both failed to exercise reasonable care in this undertaking,

 which increased the risk of harm to Missouri Plaintiffs and other members of the 2017 Missouri

 Soybean Producers Class.

         1 116. Defendants breached their duty and as a direct and proximate result, Missouri 2017

 Plaintiffs and other members of the 2017 Missouri Soybean Producers Class were damaged.

         1 117. Each Defendant's conduct showed a complete indifference to or conscious

 disregard ofthe rights of others, including Missouri 2017 Plaintiffs and other members ofthe 2017

 Missouri Soybean Producers Class. Punitive damages arc thus warranted.




                                                189
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 191190
                                                            Page:   of 265 PageID
                                                                       of 264     #: 302
                                                                              PageID #:
                                         2040


                                     COUNT LVII - TRESPASS
          (on behalf of Missouri 2017 Plaintiffs and 2017 Missouri Soybean Producers Class)

          In addition or in the alternative to Counts I and LI-LVI but in the alternative to Count L,

  Missouri Plaintiffs sustaining damage in 2017 assert this Count LVII for trespass.

          1118. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1117 as

  though fully alleged herein.

          1 119. Monsanto and BASF intentionally designed, developed, promoted, marketed and

  sold a genetically engineered trait for soybean and cotton for and with the express purpose of

  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing that trait.

          1 120. Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.

          1 121. Monsanto and BASF, or Monsanto for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others,into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto land and growing crops without permission of rightful owners

 and possessors, including Missouri 2017 Plaintiffs and other members of the 2017 Missouri

 Soybean Producers Class.

         1 122. Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which 2017 Missouri Plaintiffs/Class

 Members have possession and without their permission.

         1 123. Monsanto and BASF knew that such intrusion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.


                                                  190
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 192191
                                                            Page:   of 265 PageID
                                                                       of 264     #: 303
                                                                              PageID #:
                                         2041


         1124. In addition, both Defendants promoted, aided, abetted, assisted, and contributed to

  the commission of a trespass.

         1 125. Monsanto and BASF intended such invasion, which benefitted them both by

  increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

  dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         1 126. Such invasion interfered with Missouri 2017 Plaintiffs' and other 2017 Missouri

  Soybean Producer Class members' right of possession and caused substantial damage to their

  property.

         1 127. As a direct and proximate result, Missouri Plaintiffs and other members ofthe 2017

  Missouri Soybean Producers Class were damaged.

         1 128. Each Defendant's conduct showed a complete indifference to or conscious

  disregard of the rights of others, including Missouri Plaintiffs and other members of the 2017

  Missouri Soybean Producers Class. Punitive damages are thus warranted.

         COUNT LVIII - VIOLATION OF MISSOURI CROP PROTECTION STATUTES
         (on behalf of all Missouri Plaintiffs awl the Missouri Soybean Producers Classes)

         In addition or in the alternative to Counts I and LI-LVI1 but in the alternative to Count L,

 Missouri Plaintiffs assert this Count LVIII for violation of Missouri crop protection statutes.

         1 l 29. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1039-1128 as

 though fully alleged herein.

         1 130. Pursuant to Mo. Rev. Stat. § 569.132.2, it is a violation for any person to

 intentionally cause the loss of any crop.

         1 131. Pursuant to Mo. Rev. Stat. § 569.132.4, "[a]ny person who has been damaged by

 a violation of this section shall have a civil cause of action under section 537.353."




                                                 1 91
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 193192
                                                            Page:   of 265 PageID
                                                                       of 264     #: 304
                                                                              PageID #:
                                         2042


          1132. Pursuant to Mo. Rev. Stat. § 537.353, "[a]ny person or entity who knowingly

  damages or destroys any field crop product that is grown for personal or commercial purposes . . .

  shall be liable for double damages pursuant to this section." In addition, the court may award court

  costs, including reasonable attorneys' fees. Id.

          1 133. As alleged above, Monsanto and BASF did cause loss of and damage to field crops

  produced by all Missouri Plaintiffs and other members ofthe Missouri Soybean Producers Classes

  grown for commercial purposes, who have been damaged thereby.

          1 134. As alleged above, Monsanto and BASF did so knowingly and intentionally for the

  purpose of escalating purchases of dicamba-resistant seed and herbicide for their own financial

  gain.

          1135. Accordingly, Missouri Plaintiffs and other members of the Missouri Soybean

 Producers Classes are entitled to double damages pursuant to statute.

          1 136. Each Defendant's conduct also showed a complete indifference to or conscious

 disregard of the rights of others, including Missouri Plaintiffs and other members of the Missouri

 Soybean Producers Classes and punitive damages are thus warranted.

          1 137. At minimum, Monsanto and BASF negligently damaged field crops produced by

 Missouri Plaintiffs and other members of the Missouri Soybean Producers Classes and as such,

 are liable for compensatory damages pursuant to Section 537.353.2.

                                  COUNT LIX - CIVIL CONSPIRACY
           (on behalf of all Missouri Plaintiffs and the Missouri Soybean Producers Classes)

          In addition or in the alternative to Counts I and        all Missouri Plaintiffs assert this

 Count LIX for civil conspiracy.

          1 138. Missouri Plaintiffs incorporate by reference Paragraphs 1-382 and 1018-1137 as

 though fully alleged herein.


                                                   192
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 194193
                                                            Page:   of 265 PageID
                                                                       of 264     #: 305
                                                                              PageID #:
                                         2043


          1139. Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

  market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

  each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

  sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

  from the ecological disaster it causes.

          1 140. The object of the conspiracy was and is to create and perpetuate an ecological

  disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

  dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

  damage at the expense of producers like Missouri Plaintiffs and other members of the Missouri

  Soybean Producers Classes, whose non-resistant crops were damaged.

         1 141. Early on, Defendants formed a partnership, joint venture, or joint enterprise or

  otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         1 142. Defendants are intertwined in course of action to great degree. They both funded

  and developed the bioteclmology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         1 143. Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause.

         1 144. Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

 particularly soybeans which are highly sensitive to dicamba, even at very low levels.




                                                193
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 195194
                                                            Page:   of 265 PageID
                                                                       of 264     #: 306
                                                                              PageID #:
                                         2044


          1145. Defendants conspired to and did falsely advertise and market the Xtend Crop

  System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

          1 146. Defendants knew that even the supposed lower volatility dicamba still is volatile

  and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

  damage.

          1 147. Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

  dicamba. resistant plants and crops was substantially certain to occur.

         1 148. In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seed prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

 Clarity, on soybeans and/or cotton grown from dicamba-resistant seed and both Defendants would

  profit in the short-term and long-term.

         1 1 49. Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         1 150. Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         1 151. Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops



                                                  194
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 196195
                                                            Page:   of 265 PageID
                                                                       of 264     #: 307
                                                                              PageID #:
                                         2045


  and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.

         1 15 . Defendants conspired to and did inadequately educate, train or instruct on safe use

 of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal chance of safe use, also in order to and with the intent of increasing damage to non-

  resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

  more dicamba herbicides.

         1 153. Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 plaintiffs' crops, in Missouri and other states.

         1. 154. In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.

         1 155. Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

         1 156. Defendants' unlawful actions resulted in damages to Missouri Plaintiffs and other

 members of the Missouri Soybean Producers Classes, who were harmed in the ways and manners

 described above.

                    COUNT LX - STRICT LIABILITY(ULTRAHAZARDOUS)
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Count I, Nebraska Plaintiffs assert this Count LX for

 strict liability, ultrahazardous activity.


                                                    195
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 197196
                                                            Page:   of 265 PageID
                                                                       of 264     #: 308
                                                                              PageID #:
                                         2046


         1157. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

         1 158. The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

  dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

  non-dicamba resistant plants and crops, including soybeans.

         1 159. Monsanto and BASF designed, developed, accelerated, and promoted that system,

  entering into agreements in order to, and which did, accelerate and increase its use by further sales

  of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         1 160. Monsanto and BASF entered into one or more agreements to jointly design,

 develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

  BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

         1 161. BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both Defendants manufactured and sold dicamba

 herbicides for use over the top of growing crops.

         1 162. Monsanto and BASF jointly designed, developed, accelerated, marketed and

 promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

 dicamba herbicide.

         1 163. Both Defendants actively encouraged use of dicamba herbicides over the top of

 crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

 in Nebraska.

         1 164. Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

 as safe when it was not.



                                                  196
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 198197
                                                            Page:   of 265 PageID
                                                                       of 264     #: 309
                                                                              PageID #:
                                         2047


         1165. The likelihood of serious harm to susceptible non-resistant plants and crops from

  exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

 even at very low levels.

         1 166. The risk of harm cannot be eliminated with exercise of reasonable care.

         1 167. All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         1 168. In addition, the instructions for use do not allow application in real-world

 conditions so as to eliminate the risk of harm from drift.

         1 169. Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.

         1 170. The risk also increases based on the amount of dicamba sprayed, as when dicamba

 remains suspended in the air, loads the atmosphere, and can travel significant distances.

         1 171. Temperature inversions occur frequently in Nebraska. There also is a high level of

 glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant to

 dicamba, including soybeans.

         1 172. Defendants' design; development, promotion, licensing, and sale of the dicamba-

 resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

 Nebraska given factors including fbresecably high usage of dicamba, as well as high levels of

 crops, including soybeans, particularly susceptible to off-target damage. All dicamba on the

 market is so dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and

 unusually dangerous for in-crop use in Nebraska.

         1 173. The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.



                                                 197
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 199198
                                                            Page:   of 265 PageID
                                                                       of 264     #: 310
                                                                              PageID #:
                                         2048


         1174. A crop system entailing application of dicamba over the top of crops grown with

  dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         1 175. As a result of Defendants' activities, Nebraska Plaintiffs and other members of the

  Nebraska Soybean Producers Class were harmed from exposure to dicamba and loss of yield,

  which is the kind of harm the possibility of which makes the activity abnormally dangerous.

                             COUNT LXI - GENERAL NEGLIGENCE
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Count I, but in the alternative to Count LX, Nebraska

 Plaintiffs assert this Count LXI for general negligence.

         1 176. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

         1 177. Producers with non-resistant plants and crops susceptible to dicamba, including

 soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

         1 178. Monsanto and BASF each have a duty to exercise reasonable care when its conduct

 creates a risk of physical harm, which it did here.

         1 179. Monsanto widely sold, licensed and disseminated a dicamba-resistant trait

 specifically intended for use with dicamba applied during summer months over the top of crops

 grown from seed containing that trait, to the foreseeable injury of susceptible non-dicamba

 resistant plants and crops, especially soybeans.

         1180. As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.

         1 181. In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop and commercialize that trait and seed containing it. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant




                                                    198
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 200199
                                                            Page:   of 265 PageID
                                                                       of 264     #: 311
                                                                              PageID #:
                                         2049


  trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

  therefrom.

         1 182. BASF and Monsanto both designed, developed and accelerated the Xtend Crop

  System, made up of seed containing the dicamba-resistant trait and dicamba herbicide.

         1 183. BASF supplied and/or licensed a dicamba formulation to Monsanto and by

  extension others such as DuPont. Both Defendants manufactured and sold dicamba herbicide for

  use over the top of soybean and cotton grown from seed containing the dicamba-resistant trait, all

  as part of the Xtend Crop System, to the foreseeable injury of non-resistant plants and crops.

         1 184. Monsanto and BASF knew, but at minimum should have known,that development,

 commercialization, promotion, sale and licensing of the dicamba-resistant trait in cotton and

 soybean would result in significant use of dicamba herbicide over the top of crops grown from

 seed containing that trait. The trait and seed were developed and sold for this very purpose, which

 both Monsanto and BASF intended and anticipated.

         1 185. As Monsanto and BASF both knew, even supposed "low-volatility" dicamba

 herbicides are still volatile and very prone to drift, in either event creating high risk of moving off

 target and damaging susceptible non-resistant plants and crops.

         1 186. Not only did Defendants develop, accelerate, and improvidently place their

 dangerous products into commerce in Nebraska, they otherwise acted and failed to act in multiple

 ways all of which created and increased the risk of harm.

         1 187. Among other things, Defendants both aggressively and misleadingly promoted the

 Xtend Crops System as safe when it was not, knowing and intending that such promotion would

 increase in-crop use of dicamba, and correspondingly, the risk of harm.




                                                  1 99
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 201200
                                                            Page:   of 265 PageID
                                                                       of 264     #: 312
                                                                              PageID #:
                                         2050


          1188. Defendants also failed to adequately test the system with new formulations of

  dicamba. Monsanto affirmatively refused independent testing for volatility because it did not want

  to jeopardize federal registration.

          1 189. Defendants also expressly undertook, but failed, to provide adequate education,

 training and instruction to users of the Xtend Crop System which they did or should have

 recognized as minimally necessary for the protection ofpersons including producers of susceptible

 non-dicamba resistant plants and crops, including soybeans, increasing the risk of harm to

  Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class.

         1 190. Monsanto also considered but refused to take action to prevent those who sprayed

 dicamba unregistered for in-crop use in 2015 and 2016 from doing so again, or refuse to sell

 dicamba-resistant seed to such persons, and did so for its own economic gain.

         1 191. Defendants designed, developed, accelerated, sold, promoted, and disseminated the

 dicamba-resistant trait specifically for use with inadequately tested, volatile and drift-prone

 herbicide seriously dangerous to susceptible non-resistant crops, and in a manner most likely to

 create and increase risk and cause damage, including but not limited to aggressive and misleading

 marketing, licensing, and unlimited release of a much-touted crop system into areas such as

 Nebraska with significant glyphosate-resistant weeds, foreseeably heavy use of dicamba under

 circumstances including common occurrence of inversions, inadequately trained and uncertified

 applicators, lack of adequate warnings, and heavy planting of highly susceptible crops such as

 soybeans, creating high probability of off-target movement and damage.

         1 192. It was foreseeable to, and foreseen by, Defendants that in-crop use of dicamba

 would result in damage to non-resistant plants and crops, especially soybeans.




                                                200
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 202201
                                                            Page:   of 265 PageID
                                                                       of 264     #: 313
                                                                              PageID #:
                                         2051


          1193. The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

          1 194. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 foreseen, by Monsanto and BASF that applicators could not or would not adhere to label

  instructions.

          1 195. To the extent some applicators used older versions of dicamba, it was foreseeable,

  and foreseen, by Monsanto and BASF that they would do so.

          1 196. Monsanto and BASF knew, but at minimum should have known, that conditions in

  areas, including Nebraska, such as temperature inversions, predictably high dicamba usage, and a

 high level of crops susceptible to dicamba, created high risk of dicamba damage whether from

  volatilization or drift.

          1 197. It was foreseeable, and foreseen, that injury to producers of susceptible non-

 resistant crops such as Nebraska Plaintiffs and other members of the Nebraska Soybean Producers

 Class would occur.

          1 198. Defendants breached their duty of care, and as a direct and proximate result,

 Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class were damaged.

                     COUNT LXII - STRICT LIABILITY(DESIGN DEFECT)
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LX1, but in the alternative to Count LX,

 Nebraska Plaintiffs assert this Count LXII for strict liability, design defect.

          1 199. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1198 as

 though fully alleged herein.

          1200. Monsanto and BASF both are in the business of designing, developing, testing,

 manufacturing, marketing, distributing and selling agricultural products, including biotechnology


                                                  201
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 203202
                                                            Page:   of 265 PageID
                                                                       of 264     #: 314
                                                                              PageID #:
                                         2052


  and herbicide products. Both, in the course of their business, designed, developed, tested,

  manufactured, marketed, distributed, licensed and/or sold the Xtend Crop System consisting of

  dicamba-resistant trait technology and seed containing that trait, and dicamba herbicides.

         1201. The dicamba-resistant trait, and seed containing that trait, was designed and

  developed by Monsanto and BASF specifically for use with dicamba herbicide as part of a crop

  system in which dicamba is sprayed over the top of growing plants in summer months and

 foreseeably, in the vicinity of non-dicamba resistant plants and crops susceptible to dicamba,

 including soybeans.

         1202. Monsanto and BASF further designed, developed, licensed, manufactured and sold

 supposedly new "low" volatility formulations of dicamba specifically for use with the dicaniba-

 resistant trait and seed containing that trait.

         1203. The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

 and licensed for sale by Monsanto.

         1204. As partner, joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         1 205. In addition or in the alternative, BASF itself sold or Monsanto commercialized,

 manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed

 for itself and as agent for BASF, which shared profits therefrom.

         1206. Monsanto and BASF both designed and developed the Xtend Crop System. BASF

 also designed a dicamba herbicide formulation supplied and/or licensed to Monsanto, who added

 VaporGrip Technology and supplied it to others. Both Defendants manufactured and sold dicamba

 herbicide for in-crop use. Both actively marketed and promoted the Xtend Crop System, dicamba-

 resistant seed, and in-crop use of dicamba, all for commercialization and to the benefit of both

 Monsanto and BASF.



                                                   202
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 204203
                                                            Page:   of 265 PageID
                                                                       of 264     #: 315
                                                                              PageID #:
                                         2053


          1207. Monsanto and BASF both in the ordinary course of their business placed the

  dicamba-resistant seed trait, seed containing that trait, and Xtend Crop System, on the market in

  Nebraska.

          1 208. The dicamba-resistant trait, seed containing it, and the Xtend Crop System at the

  time placed on the market failed to perform as safely as an ordinary consumer would expect when

  used in a manner intended or reasonably foreseeable by Defendants.

          1209. Ordinary users and   consumers     of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

  dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

 Indeed, Monsanto and BASF both represented the Xtend Crop System was safe and concealed the

 risks.

          1210. Defendants designed, manufactured, distributed, marketed, promoted, and sold the

 dicamba-resistant trait and seed containing that trait for the express and intended purpose of in-

 crop use of dicamba herbicide as an integrated crop system.

          1211. The Xtend Crop System was and is unsafe for the intended, anticipated, and

 foreseeable use by Xtend Crop System users of spraying dicamba herbicide over the top of crops

 grown from seed containing the dicamba-resistant trait in summer months and foresee:ably in the

 vicinity of susceptible non-dicamba resistant crops including soybeans.

          1212. The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System,

 as designed and used in intended and foreseeable manner were unreasonably dangerous.

          1213. All dicamba currently on the market, including the new "low-volatility" versions

 are still volatile and prone to drift, in both events moving from application site to damage non-

 resistant plants and crops, including soybeans.



                                                   203
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 205204
                                                            Page:   of 265 PageID
                                                                       of 264     #: 316
                                                                              PageID #:
                                         2054


          1214. The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

         1215. To the extent damage resulted from drift and otherwise, it was foreseeable, and

  indeed foreseen, that applicators could not or would not adhere to label instructions.

         1 216. To the extent applicators used older versions of dicairiba, it was foreseeable, and

 foreseen, that they would do so.

         1217. The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System

  were used as intended and reasonably anticipated, and as designed and so used, were and are in

 defective condition unreasonably dangerous at the time of sale. This is true even if dicamba

 application involved user error or misuse, which was foreseeable.

         1 218. Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class

 are persons to whom injury from a defective product was reasonably foreseen when used for the

 purpose for which intended or as foreseeably may be used.

         1219. As a direct and proximate result of the defective and unreasonably dangerous

 condition of the dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

 Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class were damaged.

                   COUNT LXIII - STRICT LIABILITY(FAILURE TO WARN)
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts 1 and LX1-LXIII, but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXIII for strict liability, failure to warn.

         1 220. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1219 as

 though fully alleged herein.




                                                  204
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 206205
                                                            Page:   of 265 PageID
                                                                       of 264     #: 317
                                                                              PageID #:
                                         2055


         1221. As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtend

 Crop System, as designed and used in anticipated and foreseeable manner were and are

  unreasonably dangerous and defective at the time of sale.

         1222. Defendants failed to warn or to provide adequate warning of such defective

 condition, of which they knew or minimally should have known.

         1223. In addition or in the alternative, the dicamba-resistant trait, seed containing that

 trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

 instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         1224. Defendants failed to warn or provide adequate warning of the dangers, or adequate

 instruction on safe use, of the Xtend Crop System and its components.

         1225. As alleged, ordinary users and consumers of the Xtend Crop System were unaware

 of such dangers, which by contrast, were foreseeable and foreseen by Defendants.

         1226. Adequate warning and instruction were not provided by label or otherwise.

         1 227. Moreover, the labels were false, misleading and failed to contain warnings or

 instructions adequate to protect, or prevent harm to the environment, including susceptible non-

 resistant plants and crops, including soybeans.

         1 228. Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class

 foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

 adequately warn and/or provide adequate instruction for safe use.

                              COUNT LXIV - NEGLIGENT DESIGN
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LXI-LXIII, but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXIV for negligent design.


                                                   205
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 207206
                                                            Page:   of 265 PageID
                                                                       of 264     #: 318
                                                                              PageID #:
                                         2056


         1229. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1228 as

 though fully alleged herein.

         1 230. Monsanto and BASF have a duty to use reasonable care in the design of goods to

  protect against unreasonable risk ofharm while the goods are being used for their intended purpose

 or any purpose which could reasonably be expected.

         1231. Defendants failed to use reasonable care in designing the dicamba-resistant trait,

 seed containing that trait, and the Xtend Crop System, which were and are unreasonably dangerous

 and defective.

         1232. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

         1233. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

         1234. To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         1 235. As a direct and proximate result of Defendants' failure to use reasonable care in

 design of dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

  Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class were damaged.

                        COUNT LXV - NEGLIGENT FAILURE TO WARN
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LX1-LXIV, but in the alternative to Count

  LX, Nebraska Plaintiffs assert this Count LXV for negligent failure to warn.

         1 236. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1235 as

 though fully alleged herein.




                                                 206
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 208207
                                                            Page:   of 265 PageID
                                                                       of 264     #: 319
                                                                              PageID #:
                                         2057


         1237. Monsanto and BASF have a duty to adequately warn about a risk or hazard inherent

 in the way their product is designed that is related to the intended uses as well as the reasonably

 foreseeable uses that may be made of the product it sells.

         1 238. The dangers of the Xtend Crop System and its components when used as intended

 were inherent or foreseeable, and foreseen, by Monsanto and BASF.

         1239. Defendants failed to exercise reasonable care to warn and adequately warn of the

 dangers. To the contrary, Defendants misrepresented and concealed the danger.

         1 240. As a direct and proximate result of this failure, Nebraska Plaintiffs and other

 members of the Nebraska Soybean Producers Class were damaged.

                      COUNT LXVI - BREACH OF EXPRESS WARRANTY
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LXI-LXV, but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXVI for breach of express warranty.

         1241. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1240 as

 though fully alleged herein.

         1 242. Monsanto sold and licensed for sale the dicamba-resistant trait seed containing that

 trait in Nebraska.

         1243. BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         1244. In addition or in the alternative, Monsanto and BASF entered into one or more

 agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed that trait in soybean

 and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.




                                                207
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 209208
                                                            Page:   of 265 PageID
                                                                       of 264     #: 320
                                                                              PageID #:
                                         2058


         1245. BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

  added VaporGrip Technology and supplied the same to others, including DuPont, and both

 Defendants manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for

  use over the top of soybean and cotton grown from seed containing the dicamba-resistant trait.

         1246. Monsanto and BASF each made numerous affirmations of fact as well as promises

  and descriptions ofthe Xtend Crop System and components thereof to buyers relating to the goods

 sold that became part of the basis of those bargains.

         1247. Representations, promises, and descriptions by Monsanto include that:

                a.      Xtend seed is high-yield;

                b.      the Xtend Crop System would result "in better performance and safety to
                        nearby crops;"

                c.      dicamba-resistant seed used with "low" volatility dicamba will grow
                        soybean and cotton crops, controlling weeds without damaging off-target
                        plants and crops through volatility;

                d.     purchasers of the Xtend Crop System could apply the new dicamba
                       fonnulations over the top of plants grown with dicamba-resistant seed with
                       "proven" application methods without damaging off-target plants and
                       crops;

                e.      VaporGrip Technology provides a "[s]tep-change reduction in volatility;"

                f.      XtendiMax has a "significant reduction in volatility potential," has "Wow
                        volatility" and "[w]ill provide applicators confidence in on-target
                        application of dicamba in combination with application requirements for
                        successful on-target applications;"

                b•     VaporGrip Technology is a "[devolutionary [b]reakthrough" which
                       "significantly minimizes dicamba's volatility potential after spraying —
                       provides growers and applicators confidence in on target application of
                       dicamba" and growers can "[a]pply [w]ith [c]onfidence;"

                h.      the Xtend Crop System can be used in a manner that will not damage off-
                        target plants and crops.

         1248. Representations, promises, and descriptions by!BASF include that:


                                                208
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 210209
                                                            Page:   of 265 PageID
                                                                       of 264     #: 321
                                                                              PageID #:
                                         2059


                 a.     dicamba-resistant seed used with "low" volatility dicamba will grow
                        soybean and cotton crops, controlling weeds without damaging off-target
                        plants and crops through volatility;

                 b.     there would be "on-target herbicide application success with low volatility
                        and drift so the herbicide stays in place;"

                 c.     Engenia minimizes volatility and is not "a chemistry that is dangerous;"

                 d.     Eugenia offers "excellent ... crop safety" and "low-volatility characteristics
                        for improved on-target application;"

                 e.     the Xtend Crop System with Engenia offers at least a 70% reduction in
                        volatility as compared to older (Clarity) formulations;

                        Engenia is a "step-change improvement;"

                        the Xtend Crop System would result "in better performance and safety to
                        nearby crops;"

                 h.     The Xtend Crop System offers significant reduction in any secondary loss
                        profile as compared to older dicamba formulations;

                        advanced formulation "reduces loss from volatility."

         1249. All these affirmations, promises, and descriptions created an express warranty that

 the goods would conform therewith.

         1250. All of these representations, promises, and descriptions were made for the purpose

  of, and did, induce reliance on the part of persons who purchased the Xtend Crop System.

         1251. The Xtend Crop System and its components did not conform with the express

  warranties created.

         1 252. Nebraska Plaintiffs and other members of the Nebraska State Soybean Producers

 Class are persons who Monsanto and BASF could have expected to be affected by the dangerous

 Xtend Crop System and its components.

         1253. As a direct and proximate result of Defendants' breach of express warranty, Kansas

 Plaintiffs and other members of the Kansas Soybean Producers Class were damaged.


                                                 209
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 211210
                                                            Page:   of 265 PageID
                                                                       of 264     #: 322
                                                                              PageID #:
                                         2060


         1254. To the extent required, Defendants received sufficient notice of their breach.

                                    COUNT LXVII - TRESPASS
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LX1-LXVI but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXVII for trespass.

         1 255. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1254 as

 though fully alleged herein.

         1 256. Monsanto and BASF intentionally designed, developed, promoted, marketed and

 sold a genetically engineered trait for soybean and cotton for and with the express purpose of

  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

 containing that trait.

         1 257. Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.

         1 258. Monsanto and BASF, or Monsanto for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others,into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto the land and growing crops without permission of rightful

 owners and possessors, including Nebraska Plaintiffs and other members ofthe Nebraska Soybean

 Producers Class.

         1259. Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which Nebraska Plaintiffs/Class Members

 have possession and without their permission.




                                                  210
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 212211
                                                            Page:   of 265 PageID
                                                                       of 264     #: 323
                                                                              PageID #:
                                         2061


         1260. Monsanto and BASF knew that such intrusion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

         1261. In addition, both Defendants promoted, aided, abetted, assisted, and contributed to

 the commission of a trespass.

         1262. Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         1263. Such invasion interfered with Nebraska Plaintiffs' and other Nebraska Soybean

 Producer Class members' right of possession and caused substantial damage to their property.

         1264. As a direct and proximate result, Nebraska Plaintiffs and other members of the

 Nebraska Soybean Producers Class were damaged.

                                   COUNT LXVIII - NUISANCE
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LXI-LXVII but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXVIII for nuisance.

         1265. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1264 as

 though fully alleged herein.

         1266. The conduct of Monsanto and BASF interfered with the use and enjoyment of land

 by Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class, who were

 and are entitled to that use.

         1267. Monsanto and BASF each acted for the purpose of causing an invasion of dicamba

 onto these Plaintiffs' and Class Members' land and crops or with knowledge that the interference

  was resulting or with knowledge that the interference was substantially certain to result from its

 conduct.


                                                 211
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 213212
                                                            Page:   of 265 PageID
                                                                       of 264     #: 324
                                                                              PageID #:
                                         2062


         1268. The interference and resulting physical harm were substantial, constitute an

  unreasonable interference with these Plaintiffs' and Class Members' use and enjoyment of the

 land, and caused substantial damage to their property.

         COUNT LXIX - VIOLATION OF NEBRASKA CONSUMER PROTECTION ACT
        (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts I and LXI-LXVIII, but in the alternative to Count

 LX, Nebraska Plaintiffs assert this Count LXIX for violation ofthe Nebraska Consumer Protection

 Act.

         1269. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1177-1268 as

 though fully alleged herein.

         1270. Pursuant to Neb. Rev. Stat. Ann. § 59-1602, unfair methods of competition and

 unfair or deceptive acts or practices in the conduct of any trade or commerce are unlawful.

         1271. Pursuant to Neb. Rev. Stat. Ann. § 59-1609,"[Thy person who is injured in his or

 her business or property by a violation of sections 59-1602 . . . whether such injured person dealt

 directly or indirectly with the defendant" may bring an action to recover damages along with, inter

 cilia, the costs of suit, including reasonable attorneys' fees.

         1 272. Monsanto and BASF engaged in numerous deceptive acts or practices as further

 detailed herein, including paragraphs 148-155, 243-44, 247-48, and 252-253 above. Defendants'

 misrepresentations, descriptions, promises, and omissions were deceptive and misleading, all for

 the purpose ofconvincing farmers that the Xtend Crop System is safe when it is not, and to increase

 sales of dicamba-resistant seed and dicamba herbicide to Defendants' financial gain.

         1273. The acts and practices of Monsanto and BASF also were and are unfair, immoral,

 unethical, oppressive, or unscrupulous. Monsanto and BASF knew and at bare minimum should

 have known that the Xtend Crop System would result in damage to non-resistant plants and crops,


                                                   212
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 214213
                                                            Page:   of 265 PageID
                                                                       of 264     #: 325
                                                                              PageID #:
                                         2063


  from which they would financially benefit as such damage did and does pressure farmers to

  purchase seed containing the dicamba-resistant trait out of self defense, while increasing profits

 for Defendants from licensing and sale of both seed and herbicides. Farmers should not be forced

  into a choice between Defendants' products and ruin to non-resistant crops.

         1274. These acts or practices were in the conduct of trade or commerce and affect the

  people of the State of Nebraska and the public interest.

         1275. Not only have Defendants' practices affected and continue to affect Nebraska

 Plaintiffs and other members of the Nebraska Soybean Producers Class, but many others including

 but not limited to: University weed scientists and departments, extension office personnel, and

 officials, all of whom have expended significant time and effort addressing the serious problem

 Defendants created; consumers of the Xtend Crop System; and agricultural interests throughout

  Nebraska including persons and businesses growing trees, fruits, and vegetables that also have

 been and continue to be damaged by exposure to dicamba. Defendants' acts and practices also

 will accelerate evolution of a new round of superweeds resistant to dicamba itself.

         1 276. Nebraska Plaintiffs and other members of the Nebraska Soybean Producers Class

 were injured in their business or property by Defendants' violation of Section 59-1602 and are

 entitled to recover as provided in Section 59-1609.

                               COUNT LXX - CIVIL CONSPIRACY
            (on behalf of Nebraska Plaintiffs and the Nebraska Soybean Producers Class)

         In addition or in the alternative to Counts 1 and LX-LX1X, Nebraska Plaintiffs assert this

 Count LXX for civil conspiracy.

         1 277. Nebraska Plaintiffs incorporate by reference Paragraphs 1-382 and 1157-1276 as

 though fully alleged herein.




                                                 213
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 215214
                                                            Page:   of 265 PageID
                                                                       of 264     #: 326
                                                                              PageID #:
                                         2064


         1278. Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

  market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

  each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

  sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.

         1 279. The object of the conspiracy was and is to create and perpetuate an ecological

  disaster through use of the defective, dangerous Xtend Crop System, forcing fanners to purchase

  dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

  damage at the expense of producers like Nebraska Plaintiffs and other members of the Nebraska

  Soybean Producers Class, whose non-resistant crops were damaged.

         1280. Early on, Defendants formed a partnership, joint venture, or joint enterprise or

 otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         1 281. Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         1282. Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause.

         1283. Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

 particularly soybeans which are highly sensitive to dicamba, even at very low levels.




                                               214
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 216215
                                                            Page:   of 265 PageID
                                                                       of 264     #: 327
                                                                              PageID #:
                                         2065


          1284. Defendants conspired to and did falsely advertise and market the Xtend Crop

  System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

          1285. Defendants knew that even the supposed lower volatility dicamba still is volatile

  and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

  damage.

         1 286. Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

  dicamba resistant plants and crops was substantially certain to occur.

         1 287. In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seed prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

 Clarity, on soybeans and/or cotton grown from dicamba-resistant seed and both Defendants would

  profit in the short-term and long-term.

         1288. Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         1289. Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         1290. Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops



                                                  215
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 217216
                                                            Page:   of 265 PageID
                                                                       of 264     #: 328
                                                                              PageID #:
                                         2066


  and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

  herbicides.

         1291. Defendants conspired to and did inadequately educate, train or instruct on safe use

  of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

  even minimal chance of safe use, also in order to and with the intent of increasing damage to non-

  resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

  more dicamba herbicides.

          1 292. Defendants jointly proceeded with hill-scale launch of the Xtend Crop System,

  causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in Nebraska and other states.

         1293. In response to the damage, Defendants issued coordinated public statements and

  offered identical stated causes for the damage, none of which had to do with the Xtend Crop

  System, in order to further ensure ever-increasing demand and profits.

         1 294. Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

         1 295. Defendants' unlawful actions resulted in damages to Nebraska Plaintiffs and other

 members of the Nebraska Soybean Producers Class, who were harmed in the ways and manners

 described above.

                  COUNT LXXI - STRICT LIABILITY (ULTRAILAZARDOUS)
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Count I, South Dakota Plaintiffs assert this Count LXXI

 for strict liability, ultrahazardous activity.


                                                    216
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 218217
                                                            Page:   of 265 PageID
                                                                       of 264     #: 329
                                                                              PageID #:
                                         2067


         1296. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

  alleged herein.

         1297. The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

  dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

  non-dicamba resistant plants and crops, including soybeans.

         1298. Monsanto and BASF designed, developed, accelerated, and promoted that system,

  entering into agreements in order to, and which did, accelerate and increase its use by further sales

  of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         1299. Monsanto and BASF entered into one or more agreements to jointly design,

  develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

 BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

         1300. BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both Defendants manufactured and sold dicamba

 herbicides for use over the top of growing crops.

          1 301. Monsanto and BASF jointly designed, developed, accelerated, marketed and

 promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

 dicamba herbicide.

         1302. Both Defendants actively encouraged use of dicamba herbicides over the top of

 crops grown from seed containing the dicamba-resistant trait, all as part of the Xtend Crop System

 in South Dakota.

         1303. Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

 as safe when it was not.



                                                  217
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 219218
                                                            Page:   of 265 PageID
                                                                       of 264     #: 330
                                                                              PageID #:
                                         2068


         1304. The likelihood of serious harm to susceptible non-resistant plants and crops from

 exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

 even at very low levels.

          1 305. The risk of harm cannot be eliminated with exercise of reasonable care.

         1306. All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

          1 307. In addition, the instructions for use do not allow application in real-world

  conditions so as to eliminate the risk of harm from drift.

          1308. Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.

          1309. The risk also increases based on the amount of dicamba sprayed, as when dicamba

  remains suspended in the air, loads the atmosphere, and can travel significant distances.

          1310. Temperature inversions occur frequently in South Dakota. There also is a high

  level of glyphosate-resistant weeds, and high concentration of susceptible plants and crops not

 resistant to dicamba, including soybeans.

          1 311. Defendants' design, development, promotion, licensing, and sale of the dicamba-

 resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

  South Dakota given factors including foresceably high usage of dicamba, as well as high levels of

  crops, including soybeans, particularly susceptible to off-target damage. All dicamba on the

  market is so dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and

  unusually dangerous for in-crop use in South Dakota.

          1312. The value of a dicamba-based crop system to the community is not outweighed by

  its dangerous attributes.



                                                  218
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 220219
                                                            Page:   of 265 PageID
                                                                       of 264     #: 331
                                                                              PageID #:
                                         2069


         1313. A crop system entailing application of dicamba over the top of crops grown from

  dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.

         1314. As a result of Defendants' activities, South Dakota Plaintiffs and other members of

 the South Dakota Soybean Producers Class were harmed from exposure to dicamba and loss of

  yield, which is the kind of harm the possibility of which makes the activity abnormally dangerous.

         1 315. The conduct of Monsanto and BASF showed a complete indifference to or wanton

 and reckless disregard of the rights of others, including the South Dakota Plaintiffs and other

 members of the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

                        COUNT LXXII — GENERAL NEGLIGENCE
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Count I, but in the alternative to Count LXXI, South

 Dakota Plaintiffs assert this Count LXII for general negligence.

         1316. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.

         1317. Producers with non-resistant plants and crops susceptible to dicamba, including

 soybeans, are the most likely to be harmed by Defendants' irresponsible conduct.

         1 318. Monsanto and BASF knew, but at minimum should have known,that development,

 commercialization, promotion, sale, and licensing of the dicamba-resistant trait would result in

 significant use of dicamba herbicide over the top of crops grown from seed containing that trait.

 The trait and seed were developed and sold for this very purpose, which both Monsanto and BASF

 intended and anticipated.

         1 319. Monsanto and BASF further developed, marketed, sold, and licensed              new


 supposedly "low" volatility formulations of dicamba specifically for use with seed containing the

 dicamba-resistant trait.


                                                219
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 221220
                                                            Page:   of 265 PageID
                                                                       of 264     #: 332
                                                                              PageID #:
                                         2070


          1320. As Monsanto and BASF knew, even supposed "low-volatility" dicamba herbicides

  are still volatile, prone to drift, and at high risk of moving off target and damaging susceptible non-

 resistant plants and crops.

          1 321. The majority of damage was attributable to volatility of dicamba, a function of

  chemistry rather than manner of application.

          1322. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 foreseen, by Monsanto and BASF that applicators could not or would not adhere to label

 instructions.

          1 323. To the extent some applicators used older versions of dicamba, it was foreseeable,

  and foreseen, by Monsanto and BASF that they would do so.

          1324. Monsanto and BASF knew, but at minimum should have known, that conditions in

  areas, including South Dakota, such as temperature inversions, predictably high dieamba usage,

  and a high level of crops susceptible to dicamba, created high risk of dicamba damage whether

 from volatilization or drift.

          1325. It was foreseeable, and foreseen, that in-crop use of dicamba would result in

  damage to susceptible, non-resistant plants and crops, especially soybeans.

          1326. It was foreseeable, and foreseen, that injury to producers of susceptible non-

 resistant crops such as South Dakota Plaintiffs and other members of the South Dakota Soybean

  Producers Class would occur.

          1327. Monsanto and BASF have a duty ofreasonable care to avoid foreseeable harm, and

 certainly a duty to not create, or continue, foreseeable risk of harm to South Dakota Plaintiffs and

 other members of the South Dakota Soybean Producers Class.




                                                   220
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 222221
                                                            Page:   of 265 PageID
                                                                       of 264     #: 333
                                                                              PageID #:
                                         2071


         1328. That duty is to exercise reasonable care and caution commensurate with the dangers

  to be reasonably anticipated under the circumstances.

         1 329. Rather than exercise even ordinary care, Monsanto and BASF did just the opposite.

         1330. Monsanto widely sold, licensed and disseminated a dicamba-resistant trait

  specifically intended for use with diem-141)a applied during summer months over the top of crops

  grown from seed containing that trait, to the threseeable injury of susceptible non-dicamba

  resistant plants and crops, especially soybeans.

         1331. As partner,joint venturer or joint enterprise with Monsanto, BASF is jointly liable.

         1332. In addition or in the alternative, BASF entered into one or more agreements with

  Monsanto to jointly design, develop and commercialize that trait and seed containing it. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the dicamba-resistant

 trait in soybean and cotton seed, acting for itself and as agent for BASF, which shared profits

 therefrom.

         1333. BASF and Monsanto both designed, developed and accelerated the Xtend Crop

 System, made up of seed containing the dicamba-resistant trait and dicamba. herbicide.

         1 334. BASF supplied and/or licensed a dicamba formulation to Monsanto, and by

 extension others such as DuPont, and both Defendants manufactured and sold dicamba herbicide

 which they intended and knew would be used over the top of soybean and cotton grown from seed

 containing the dicamba-resistant trait, all as part of the Xtend Crop System, to the foreseeable

 injury of non-resistant plants and crops.

         1 335. Defendants also failed to adequately test the system with new formulations of

 dicamba.     Monsanto affirmatively refused independent testing for volatility because it did not

 want to jeopardize federal registration.



                                                 221
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 223222
                                                            Page:   of 265 PageID
                                                                       of 264     #: 334
                                                                              PageID #:
                                         2072



         1336. Defendants also expressly undertook, but failed, to provide adequate education,

  training and instruction to users of the Xtend Crop System which they did or should have

 recognized as minimally necessary for the protection of persons including producers of susceptible

  non-dicamba resistant plants and crops, including soybeans, increasing the risk of harm to South

 Dakota Plaintiffs and other members of the South Dakota Soybean Producers Class,

         1337. Defendants also aggressively and misleadingly promoted the Xtend Crop System

  as safe when it was not, knowing and intending that such promotion would increase in-crop use of

 dicaniba, and correspondingly, the risk of harm.

         1 338. Monsanto also considered but refused to take action to prevent those who sprayed

 dicamba unregistered for in-crop use in 2015 and 2016 from doing so again, or refuse to sell

 dicamba-resistant seed to such persons, and did so for its own economic gain.

         1339. Defendants designed, developed, accelerated, sold, promoted, and disseminated the

 dicamba-resistant trait specifically for use with inadequately tested, volatile and drill-prone

 herbicide seriously dangerous to susceptible non-resistant crops, and in a manner most likely to

 create and increase risk and cause damage, including but not limited to aggressive and misleading

 marketing, licensing, and unlimited release of a much-touted crop system into areas such as South

 Dakota with significant glyphosate-resistant weeds, foreseeably heavy use of dicamba under

 circumstances including common occurrence of inversions, inadequately trained and uncertified

 applicators, inadequate warnings, and heavy planting ofhighly susceptible crops such as soybeans,

 creating high probability of off-target movement and damage.

         1340. Defendants breached their duty of care.

         1341. As a direct and proximate result, South Dakota Plaintiffs and other members ofthe

 South Dakota Soybean Producers Class were damaged.



                                                222
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 224223
                                                            Page:   of 265 PageID
                                                                       of 264     #: 335
                                                                              PageID #:
                                         2073


         1342. The conduct of Monsanto and BASF showed a complete indifference to or wanton

 and reckless disregard of the rights of others, including the South Dakota Plaintiffs and other

 members of the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

                 COUNT LXXIII - STRICT LIABILITY (DESIGN DEFECT)
          (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXX11, but in the alternative to Count

 LXX1, South Dakota Plaintiffs this Count LXXIII for strict liability, design defect.

         1343. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1342

 as though fully alleged herein.

         1 344. Monsanto and BASF both are in the business of designing, developing, testing,

 manufacturing, marketing, distributing and selling agricultural products, including biotechnology

 and herbicide products. Both, in the course of their business, designed, developed, tested,

 manufactured, marketed, distributed, licensed and/or sold the Xtend Crop System consisting of

 dicamba-resistant trait technology and seed containing that trait, and dicamba herbicides.

         1345. The dicamba-resistant trait, and seed containing that trait, was designed and

 developed by Monsanto and BASF specifically for use with dicamba herbicide as part of a crop

 system in which dicamba is sprayed over the top of crops grown from seed containing the dicamba-

 resistant trait in summer months and forcseeably, in the vicinity of non-dicamba resistant plants

 and crops susceptible to dicamba, including soybeans.

         1346. Monsanto and BASF further designed, developed, licensed, manufactured and sold

 supposedly new "low" volatility formulations of dicamba specifically for use with the dicamba-

 resistant trait and seed containing that trait.

         1 347. The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

 and licensed for sale by Monsanto.


                                                   223
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 225224
                                                            Page:   of 265 PageID
                                                                       of 264     #: 336
                                                                              PageID #:
                                         2074


         1348. As partner,joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         1 349. In addition or in the alternative, BASF itself sold or Monsanto commercialized,

  manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed

 for itself and as agent for BASF, which shared profits therefrom.

         1350. Monsanto and BASF both designed and developed the Xtend Crop System. BASF

 also designed a dicamba herbicide formulation supplied and/or licensed to Monsanto, who

 supplied it to others. Both Defendants manufactured and sold dicamba herbicide for in-crop use.

 Both actively marketed and promoted the Xtend Crop System, dicamba-resistant seed, and in-crop

 use of dicamba, all for commercialization and to the benefit of both Monsanto and BASF.

         1 351. Defendants designed, manufactured, distributed, marketed, promoted, and sold the

 dicamba-resistant trait and seed containing that trait for the express and intended purpose of in-

 crop use of dicamba herbicide as an integrated crop system.

         1352. The Xtend Crop System was and is unsafe for the anticipated, foreseeable use by

 Xtend Crop System users of spraying dicamba herbicide over the top of crops grown from seed

 containing the dicamba-resistant trait in summer months and foreseeably in the vicinity of

 susceptible non-dicamba resistant crops including soybeans.

         1353. The dicamba-resistant trait, seed containing it, and the Xtend Crop System at the

 time placed on the market were dangerous beyond that which would be contemplated by the

 ordinary consumer with ordinary knowledge common to the community as to its characteristics

 and when used in a manner intended or reasonably foreseeable by Defendants.

         1 354. Ordinary users and consumers of the Xtend Crop System do not appreciate and

 would not expect its risks, including the likelihood and dynamics of volatilization, or how little




                                                 224
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 226225
                                                            Page:   of 265 PageID
                                                                       of 264     #: 337
                                                                              PageID #:
                                         2075


  dicamba it takes to damage susceptible plants and crops, especially soybeans. Indeed, Monsanto

  and BASF both represented that the Xtend Crop System was safe and concealed the risks.

         1 355. The dicamba-resistant trait, seed containing that trait and the Xtend Crop System,

  as designed and used in intended and foreseeable manner were unreasonably dangerous.

         1356. All dicamba currently on the market, including the "low-volatility" versions are

 still volatile and prone to drift, in both events moving from application site to damage non-resistant

  plants and crops, including soybeans.

         1357. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

         1 358. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

         1359. To the extent growers and/or applicators used older versions of dicamba, it was

 foreseeable, and foreseen, that they would do so.

         1360. The dicamba-resistant trait, seed containing that trait, and the Xtend Crop System

 were used as intended and reasonably anticipated, and as designed and so used, were and are in

 defective condition unreasonably dangerous at the time of sale. This is true even if dicamba

 application involved user error or misuse, which was foreseeable.

         1361. South Dakota Plaintiffs and other members ofthe South Dakota Soybean Producers

 Class arc persons to whom injury from a defective product was reasonably foreseen when used for

 the purpose for which intended or as foreseeably may be used

         1 362. As a direct and proximate result of the defective condition of the dicamba-resistant

 trait, seed containing that trait, and/or the Xtend Crop System, South Dakota Plaintiffs and other

 members of the South Dakota Soybean Producers Class were damaged.



                                                 225
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 227226
                                                            Page:   of 265 PageID
                                                                       of 264     #: 338
                                                                              PageID #:
                                         2076


         1363. The conduct of Monsanto and BASF showed a complete indifference to or wanton

  and reckless disregard of the rights of others, including the South Dakota Plaintiffs and other

  members of the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

              COUNT LXXIV - STRICT LIABILITY(FAILURE TO WARN)
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXII-LXXIII, but in the alternative to

  Count LXX1, South Dakota Plaintiffs assert this Count LXXIV for strict liability, failure to warn.

         1364. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1363

  as though fully alleged herein.

         1365. As alleged, the dicamba-resistant trait, seed containing that trait, and the Xtend

  Crop System, as designed and used in anticipated and foreseeable manner were and are

  unreasonably dangerous and defective at the time of sale.

         1366. Defendants failed to warn or to provide adequate warning of such defective

  condition, of which they knew or minimally should have known.

         1367. In addition or in the alternative, the dieamba-resistant trait, seed containing that

  trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

  instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         1368. Where, as here, a manufacturer or seller has reason to anticipate that danger may

 result from a foreseeable use of the product and fails to give adequate warning of such danger, the

 product sold without adequate warning is in defective condition.

         1 369. Defendants failed to warn or provide adequate warning of the dangers, or adequate

 instruction on safe use, of the Xtend Crop System and its components.




                                                 226
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 228227
                                                            Page:   of 265 PageID
                                                                       of 264     #: 339
                                                                              PageID #:
                                         2077


         1370. As alleged, ordinary users and consumers of the Xtend Crop System were unaware

  of such dangers, which by contrast, were foreseeable and foreseen by Defendants.

         1371. Adequate warning and instruction were not provided by label or otherwise.

         1372. Moreover, the labels were false, misleading and failed to contain warnings or

  instructions adequate to protect, or prevent harm to, the environment including susceptible non-

 resistant plants and crops, including soybeans.

         1373. South Dakota Plaintiffs and other members ofthe South Dakota Soybean Producers

 Class foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

  adequately warn and/or provide adequate instruction for safe use.

         1374. The conduct of Monsanto and BASF showed a complete indifference to or wanton

  and reckless disregard of the rights of others, including the South Dakota Plaintiffs and other

  members of the South Dakota State Soybean Producers Class. Punitive damages are thus

  warranted.

                          COUNT LXXV - NEGLIGENT DESIGN
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXII-LXX1V, but in the alternative to

 Count LXXI, South Dakota Plaintiffs assert this Count LXXV for negligent design.

         1375. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1374

 as though fully alleged herein.

         1376. Monsanto and BASF have a duty to use reasonable care in providing products that

 do not have a defective design exposing others to foreseeable risk of harm.

         1377. Defendants failed to use ordinary care in designing the dicamba-resistant trait, seed

 containing that trait, and Xtend Crop System, which are unreasonably dangerous and defective,

 and have exposed others to foreseeable risk of harm.


                                                   227
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 229228
                                                            Page:   of 265 PageID
                                                                       of 264     #: 340
                                                                              PageID #:
                                         2078


         1378. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

         1379. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

         1380. To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         1 381. As a direct and proximate result of Defendants' failure to use reasonable care in

 design of the dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

 South Dakota Plaintiffs and other members of the South Dakota Soybean Producers Class were

 damaged.

         1 382. The conduct of Monsanto and BASF showed a complete indifference to or wanton

 and reckless disregard of the rights of others, including the South Dakota Plaintiffs and other

 members of the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

                  COUNT LXXVI - NEGLIGENT FAILURE TO WARN
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

        In addition or in the alternative to Counts I and LXXII-LXXV, but in the alternative to

 Count LXXI, South Dakota Plaintiffs assert this Count LXXVI for negligent failure to warn.

        1 383. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1382

 as though fully alleged herein.

        1384. Monsanto and BASF have a duty to adequately warn ofthe defective condition and

 risk of harm from the dicamba-resistant trait, seed containing that trait and the Xtend Crop System.

        1385. The dangers of the Xtend Crop System and its components were foreseeable, and

 foreseen, by Monsanto and BASF.




                                                228
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 230229
                                                            Page:   of 265 PageID
                                                                       of 264     #: 341
                                                                              PageID #:
                                         2079


         1386. Defendants failed to exercise reasonable care to warn and adequately warn of the

 dangers. To the contrary, both misrepresented and concealed those dangers.

         1387. Defendants breached their duty and as a direct and proximate result, South Dakota

 Plaintiffs and other members of the South Dakota Soybean Producers Class were damaged.

         1388. Each Defendant's conduct showed a complete indifference to or wanton and

 reckless disregard of the rights of others, including South Dakota Plaintiffs and other members of

 the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

                           COUNT LXXVII - NEGLIGENT TRAINING
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXILLXXVI, but in the alternative to

 Count LXX1, South Dakota Plaintiffs assert this Count LXXVII for negligent training.

         1389. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1 317-1388

  as though fully alleged herein.

         1390. Monsanto and BASF have a duty to provide adequate training and instruction for

 safe use of their products.

         1391. Monsanto and BASF failed to provide adequate training and instruction to their

 employees, agents, licensees or distributors, or to users of the Xtend Crop System.

         1 392. Adequate instruction was not provided by education or training, and none of the

 labels contain instruction for use that would, if followed, prevent harm to the environment

 including susceptible non-resistant plants and crops, including soybeans.

         1393. In addition to duty imposed by law, Monsanto and BASF each specifically

 undertook to render services to users of the Xtend Crop System, including the provision of

 stewardship tools, education and training, which both recognized to be minimally necessary for




                                                229
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 231230
                                                            Page:   of 265 PageID
                                                                       of 264     #: 342
                                                                              PageID #:
                                         2080


 the protection of third persons or their property, including South Dakota Plaintiffs and other

  members of the South Dakota Soybean Producers Class.

          1394. Monsanto and BASF both failed to exercise reasonable care in this undertaking,

  which increased the risk ofharm to South Dakota Plaintiffs and other members ofthe South Dakota

 Soybean Producers Class.

          1395. Defendants breached their duty and as a direct and proximate result, South Dakota

 Plaintiffs and other members of the South Dakota Soybean Producers Class were damaged.

          1 396. Each Defendant's conduct showed a complete indifference to or wanton and

 reckless disregard of the rights of others, including South Dakota Plaintiffs and other members of

 the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

               COUNT LXXVIII - BREACH OF I        - MPLIED WARRANTY(FITNESS)
          (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and   LXXI         but in the alternative to

 Count LXXI, South Dakota Plaintiffs assert this Count LXXVIII for breach of implied warranty

 offitness for particular purpose.

         1397. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1396

 as though fully alleged herein.

         1398. Monsanto and BASF knew that the dicamba-resistant trait and seed containing that

 trait, would be used with dicamba herbicide applied over the top of soybean and cotton grown

 from dicamba-resistant seed.

         1399. Monsanto manufactured, sold and licensed the dicamba-resistant trait and seed

 containing that trait for sale into South Dakota.

         1400. BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.


                                                 230
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 232231
                                                            Page:   of 265 PageID
                                                                       of 264     #: 343
                                                                              PageID #:
                                         2081


         1401. In addition or in the alternative, Monsanto and BASF entered into one or more

 agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed the trait in soybean

 and cotton seed, acting for itself and as agent for BASF, which shared profits therefrom.

         1402. BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

 added VaporGrip Technology and supplied the same to others, including DuPont, and both

 Defendants manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for

  use over the top of soybean and cotton grown from seed containing the dicamba-resistance trait.

         1403. Monsanto and BASF both marketed and promoted the trait, seed and Xtend Crop

 System, representing that the system was safe and could be used in a manner that would prevent

 off-target movement to susceptible non-dicamba resistant plants and crops.

         1404. Monsanto and BASF knew that purchasers of the Xtend Crop System rely on their

 skill and judgment to select or furnish suitable seed and corresponding herbicide for weed control

 that will not damage susceptible non-dicamba resistant plants and crops.

         1405. Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

 trait, and the Xtend Crop System were fit for the particular purpose of controlling weeds without

 harm to non-resistant plants and crops.

         1406. The trait, seed and Xtend Crop System were not fit for such purpose and thus

 Defendants breached the implied warranty of fitness for particular purpose.

         1407. South Dakota Plaintiffs and other members of the South Dakota Producers Class

 arc people Monsanto and BASF would reasonably have expected to be affected by the dangerous

 Xtend Crop System and its components.




                                                231
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 233232
                                                            Page:   of 265 PageID
                                                                       of 264     #: 344
                                                                              PageID #:
                                         2082


          1408. As a direct and proximate result ofsuch unfitness, South Dakota Plaintiffs and other

  members of the South Dakota Soybean Producers Class were damaged.

          1409. To the extent required, Defendants received sufficient notice of their breach.

          COUNT LXXIX - BEACH OF IMPLIED WARRANTY(MERCHANTABILITY)
          (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

          In addition or in the alternative to Counts I and LXXII-LXXVIII, but in the alternative to

  Count LXXI, South Dakota Plaintiffs assert this Count LXXIX for breach of the implied warranty

  of merchantability.

          1410. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1409

  as though fully alleged herein.

          1411. Defendants are manufacturers, sellers and merchants of goods of the kind at issue

  in this case.

          1411 To be merchantable, a product must be fit for the ordinary purposes for which it is

 used, and must he adequately labeled.

          1413. Monsanto and BASF warranted that the trait, seed and Xtend Crop System was 'fit

 for the ordinary purpose of controlling weeds without harm to other susceptible non-dicamba

 resistant plants and crops.

          1414. The trait, seed and Xtend Crop System were not fit for such purpose and were not

 adequately labeled and thus Monsanto and BASF breached the implied warranty of fitness of

  merchantability.

          1 415. South Dakota Plaintiffs and other members ofthe South Dakota Soybean Producers

 Class are people who Monsanto and BASF would reasonably have expected to be affected by the

 dangerous Xtend Crop System and its components.




                                                 732
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 234233
                                                            Page:   of 265 PageID
                                                                       of 264     #: 345
                                                                              PageID #:
                                         2083


         1416. As a direct and proximate result ofsuch unfitness, South Dakota.Plaintiffs and other

  members of the South Dakota Soybean Producers Class were damaged.

         1417. To the extent required, Defendants received sufficient notice of their breach.

                      COUNT LXXX - BREACH OF EXPRESS WARRANTY
          (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXII-LXXIX, but in the alternative to

  Count LXXI, South Dakota Plaintiffs assert this Count LXXX for breach of express warranty.

         1418. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1417

  as though fully alleged herein.

         1 419. Monsanto and BASF each made affirmations of fact as well as promises and

  descriptions, of the Xtend Crop System and components thereof to buyers relating to the goods

  sold that became part of the basis of those bargains.

         1420. Representations, promises, and descriptions by Monsanto include that:

                 a.     Xtend seed is high-yield;

                 b.     the Xtend Crop System would result "in better performance and safety to
                        'nearby crops;"

                 c.     dicamba-resistant seed used with "low" volatility dicamba will grow
                        soybean and cotton crops, controlling weeds without damaging off-target
                        plants and crops through volatility;

                 d.     purchasers of the Xtend Crop System could apply the new dicamba
                        formulations over the top of plants grown with dicamba-resistant seed with
                        "proven" application methods without damaging off-target plants and
                        crops;

                 e.      VaporGrip Technology provides a "[s]tep-change reduction in volatility;"

                 f.     XtendiMax has a "significant reduction in volatility potential," has "Wow
                        volatility" and "[w]ill provide applicators confidence in on-target
                        application of dicamba in combination with application requirements for
                        successful on-target applications;"



                                                 233
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 235234
                                                            Page:   of 265 PageID
                                                                       of 264     #: 346
                                                                              PageID #:
                                         2084


                       VaporGrip Technology is a "[r]evolutionary [b]reakthrough" which
                       "significantly minimizes dica.mba's volatility potential after spraying —
                       provides growers and applicators confidence in on target application of
                       dicamba" and growers can "[a]pply [w]ith [c]onfidence;"

                h..    the Xtend Crop System can be used in a manner that will not damage off-
                       target plants and crops.

        1421. Representations, promises, and descriptions by BASF include that:

                a.     dicamba-resistant seed used with "low" volatility dicamba will grow
                       soybean and cotton crops, controlling weeds without damaging off-target
                       plants and crops through volatility;

                b.     there would be "on-target herbicide application success with low volatility
                       and drift so the herbicide stays in place;"

                c.     Engenia. minimizes volatility and is not "a chemistry that is dangerous;"

                d.     Engenia offers "excellent .. . crop safety" and "low-volatility characteristics
                       for improved on-target application;"

                c.     the Xtend Crop System with Engenia offers at least a 70% reduction in
                       volatility as compared to older (Clarity) formulations;

                       Engenia is a "step-change improvement;"

                g.     the Xtend Crop System would result "in better performance and safety to
                       nearby crops;"

                h.     The Xtend Crop System offers significant reduction in any secondary loss
                       profile as compared to older dicamba formulations;

               i.      advanced formulation "reduces loss from volatility."

        1422. All these affirmations, promises, and descriptions created an express warranty that

 the goods would conform therewith.

        1423. All of these representations, promises, and descriptions were made for the purpose

 of, and did, induce reliance on the part of persons who purchased the Xtend Crop System.

        1424. The Xtend Crop System and its components did not conform with the express

 warranties created.


                                                234
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 236235
                                                            Page:   of 265 PageID
                                                                       of 264     #: 347
                                                                              PageID #:
                                         2085


         1425. South Dakota Plaintiffs and other members of the South Dakota State Soybean

 Producers Class are persons who Monsanto and BASF might reasonably expect to be affected by

 the dangerous Xtend Crop System and its components.

         1426. As a direct and proximate cause of the failure of the Xtend Crop System and its

 components to conform to the express warranties, the South Dakota Plaintiffs and members of the

  South Dakota Soybean Producers Class were damaged.

         1427. To the extent required, Defendants received sufficient notice of their breach.

                               COUNT LXXXI - TRESPASS
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXII-LXXX, but in the alternative to

 Count LXXI, South Dakota Plaintiffs assert this Count LXXXI for trespass.

         1 428. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1427

  as though fully alleged herein.

         1429. Monsanto and BASF intentionally designed, developed, promoted, marketed and

 sold a genetically engineered trait for soybean and cotton for and with the express purpose of

 allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

 containing that trait.

         1430. Monsanto and BASF intentionally and aggressively promoted and encouraged in-

 crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.

         1 431. Monsanto and BASF, or Monsanto for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others, into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops, but that dicamba

 had and would move off target onto land and growing crops without permission of rightful owners


                                                   235
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 237236
                                                            Page:   of 265 PageID
                                                                       of 264     #: 348
                                                                              PageID #:
                                         2086


  and possessors, including South Dakota Plaintiffs and other members ofthe South Dakota Soybean

 Producers Class.

         1432. Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which South Dakota Plaintiffs/Class

  Members have possession and without their permission.

         1433. Monsanto and BASF knew that such intrusion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.

         1 434. In addition, both Defendants promoted, aided, abetted, assisted, and contributed to

 the commission of a trespass.

         1435. Monsanto and BASF intended such invasion, which benefitted them both by

 increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

 dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         1436. Such invasion interfered with South Dakota Plaintiffs' and other South Dakota

 Soybean Producer Class members' right of possession and caused substantial damage to their

 property.

         1437. As a direct and proximate result, South Dakota Plaintiffs and other members of the

 South Dakota Soybean Producers Class were damaged.

         1438. Each Defendant's conduct showed a complete indifference to or wanton and

 reckless disregard of the rights of others, including South Dakota Plaintiffs and other members of

 the South Dakota Soybean Producers Class. Punitive damages are thus warranted.

                               COUNT LXXXII - NUISANCE
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In addition or in the alternative to Counts 1 and LXXII-LXXXI, but in the alternative to

 Count LXXI, South Dakota Plaintiffs assert this Count LXXXII for nuisance.


                                                236
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 238237
                                                            Page:   of 265 PageID
                                                                       of 264     #: 349
                                                                              PageID #:
                                         2087


         1439. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1317-1438

  as though fully alleged herein.

          1440. The conduct of Monsanto and BASF interfered with the use and enjoyment of land

  by South Dakota Plaintiffs and other members ofthe South Dakota Soybean Producers Class, who

  were and are entitled to that use.

          1441. Monsanto and BASF each acted for the purpose of causing an invasion of dicamba

  onto these Plaintiffs' and Class Members' land and crops or with knowledge that the interference

  was resulting or with knowledge that the interference was substantially certain to result from its

  conduct.

         1 442. The interference and resulting physical harm were substantial, constitute an

  unreasonable interference with these Plaintiffs' and Class Members' use and enjoyment of the

  land, and caused substantial damage to their property.

                         COUNT LXXXHI - CIVIL CONSPIRACY
         (on behalf of South Dakota Plaintiffs and South Dakota Soybean Producers Class)

         In   addition or in the alternative to Counts I and LXXI-LXXXII South Dakota Plaintiffs

  assert this Count LXXXII I for civil conspiracy.

         1443. South Dakota Plaintiffs incorporate by reference Paragraphs 1-382 and 1296-1442

  as though fully alleged herein.

         1444. Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

 market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

 each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

 sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecological disaster it causes.




                                                 237
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 239238
                                                            Page:   of 265 PageID
                                                                       of 264     #: 350
                                                                              PageID #:
                                         2088


         1445. The object of the conspiracy was and is to create and perpetuate an ecological,

  disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

  dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

  damage at the expense of producers like South Dakota Plaintiffs and other members of the South

 Dakota Soybean Producers Class, whose non-resistant crops were damaged.

         1446. Early on, Defendants formed a partnership, joint venture, or joint enterprise or

 otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         1 447. Defendants are intertwined in course of action to great degree. They both funded

 and developed the biotechnology for dicamba resistance and share in profits from its

 commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

 participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         1 448. Defendants both invested in dicamba production facilities in preparation for the

 demand they knew would be created by damage the Xtend Crop System would and did cause,

         1449. Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

 particularly soybeans which are highly sensitive to dicamba, even at very low levels.

         1450. Defendants conspired to and did falsely advertise and market the Xtend Crop

 System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

         1451. Defendants knew that even the supposed lower volatility dicamba still is volatile

 and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

 damage.



                                               238
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 240239
                                                            Page:   of 265 PageID
                                                                       of 264     #: 351
                                                                              PageID #:
                                         2089


         1452 Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

  dicamba resistant plants and crops was substantially certain to occur.

         1453. In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seed prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

 Clarity, on soybeans and/or cotton grown from dicamba-resistant seed and both Defendants would

  profit in the short-term and long-term.

         1454. Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         1 455. Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstrating damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicamba resistant crops — until farmers no longer

 had a choice.

         1456. Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.

         1457. Defendants conspired to and did inadequately educate, train or instruct on safe use

 of the Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal chance of safe use, also in order to and with the intent of increasing damage to non-




                                                  239
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 241240
                                                            Page:   of 265 PageID
                                                                       of 264     #: 352
                                                                              PageID #:
                                         2090


  resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly,

  more dicamba herbicides

         1458. Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

 causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

 Plaintiffs' crops, in South Dakota and other states.

         1459. In response to the damage, Defendants issued coordinated public statements and

 offered identical stated causes for the damage, none of which had to do with the Xtend Crop

 System, in order to further ensure ever-increasing demand and profits.

         1460. Defendants' scheme was intended to and has caused farmers to purchase seed

 containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

 herbicides, which has and will cause more damage, resulting in more sales of seed with the

 dicamba-resistant trait and so on.

         1 461. Defendants' unlawful actions resulted in damages to South Dakota Plaintiffs and

 other members of the South Dakota Soybean Producers Classes, who were harmed in the ways

 and manners described above.

                 COUNT LXXXIV - STRICT LIABILITY (ULTRAIIAZARDOUS)
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Count 1, Tennessee Plaintiffs assert this Count LXXXIV

 for ultrahazardous activity.

         1462. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.

         1463. The Xtend Crop System, entailing the dicamba-resistant trait and in-crop use of

 dicamba herbicide, has high risk of serious harm to others, specifically, producers with susceptible

 non-dicamba resistant plants and crops, including soybeans.


                                                 240
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 242241
                                                            Page:   of 265 PageID
                                                                       of 264     #: 353
                                                                              PageID #:
                                         2091


         1464. Monsanto and BASF designed, developed, accelerated, and promoted that system,

  entering into agreements in order to, and which did, accelerate and increase its use by further sales

  of seed containing the dicamba-resistant trait and dicamba herbicide for over-the-top application.

         1465    Monsanto and BASF entered into one or more agreements to jointly design,

  develop, accelerate, commercialize, and sell the dicamba-resistant trait and seed containing it.

 BASF itself engaged in such activities or Monsanto did so on behalf of itself and as agent for

 BASF, who shares in profits therefrom.

         1466. BASF provided a dicamba formulation to Monsanto, who added VaporGrip

 Technology and provided it to others, and both Defendants manufactured and sold dicamba

 herbicides for use over the top of growing crops.

         1 467. Monsanto and BASF jointly designed, developed, accelerated, marketed and

 promoted the Xtend Crop System made up of seed containing the dicamba-resistant trait and

 dicamba herbicide.

         1468. Both Defendants actively encouraged use of dicamba herbicides over the top of

 crops grown from seed containing the dicamba-resistant trait, all as part ofthe Xtend Crop System

 in Tennessee.

         1 469. Both Monsanto and BASF heavily marketed and promoted the Xtend Crop System

 as safe when it was not.

         1470. The likelihood of serious harm to susceptible non-resistant plants and crops from

 exposure to dicamba is great, particularly for soybeans which are especially sensitive to dicamba

 even at very low levels.

         1471. The risk of harm cannot be eliminated with exercise of reasonable care.




                                                  241
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 243242
                                                            Page:   of 265 PageID
                                                                       of 264     #: 354
                                                                              PageID #:
                                         2092


         1472. All dicamba formulations currently on the market, including the supposed "low

  volatility" versions, can and do volatilize after application and even when applied properly.

         1473. In addition, the instructions for use do not allow application in real-world

 conditions so as to eliminate the risk of harm from drift.

         1474. Weather conditions, including high temperature, wind, rain, and temperature

 inversions all contribute to the risk.

         1475. The risk also increases based on the amount of dicamba sprayed, as when dicamba

 remains suspended in the air, loads the atmosphere, and can travel significant distances.

         1476. Temperature inversions occur frequently in Tennessee. There also is a high level

 of glyphosate-resistant weeds, and high concentration of susceptible plants and crops not resistant

 to dicamba, including soybeans.

         1 477. Defendants' design, development, promotion, licensing, and sale of the dicamba-

 resistant trait in cotton and soybean seed and the Xtend Crop System, was and is inappropriate in

 Tennessee given factors including foreseeably high usage of dicamba, as well as high levels of

 crops, including soybeans, particularly susceptible to off-target damage. All dicamba on the

 market is so dangerous to non-resistant plants and crops, especially soybeans, as to be unsafe and

 unusually dangerous for in-crop use in Tennessee.

         1478. The value of a dicamba-based crop system to the community is not outweighed by

 its dangerous attributes.

         1479. A crop system entailing application of dicamba over the top of crops grown from

 dicamba-resistant seed is not a matter of common usage, but to the contrary, is new.




                                                 242
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 244243
                                                            Page:   of 265 PageID
                                                                       of 264     #: 355
                                                                              PageID #:
                                         2093


         1480. As a result of Defendants' activities, Tennessee Plaintiffs and other members ofthe

 Tennessee Soybean Producers Class were harmed from exposure to dicamba and loss of yield,

 which is the kind of harm the possibility of which makes the activity abnormally dangerous.

         1481. Defendants acted intentionally, fraudulently, maliciously-, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others

 including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

 Punitive damages are thus warranted.

                   COUNT LXXXV - STRICT LIABILITY(DESIGN DEFECT)
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Count I, but in the alternative to Count LXXXIV,

 Tennessee Plaintiffs assert this Count LXXXV for strict liability, design defect.

         1482. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 as though fully

 alleged herein.

         1483. Pursuant to T.C.A.§ 29-28-101, ci seq. , a manufacturer or seller of a product is

 liable for harm to another person or his property if: (1) engaged in the business of designing,

 f abricating, producing, compounding, processing, assembling, selling or distributing the product;

(2) the product was at the time it left its control in a defective condition and/or was unreasonably

 dangerous; and (3) was a proximate cause of the harm to person or to property.

         1 484. A manufacturer includes a "designer, fabricator, producer, compounder, processor

 or assembler of any product or its component parts." T.C.A. § 29-28-102.

         1 485. A "seller" includes "a retailer, wholesaler, or distributor, and means any individual

 or entity engaged in the business of selling a product, whether such sale is for resale, or for use or

 consumption." Id.




                                                  243
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 245244
                                                            Page:   of 265 PageID
                                                                       of 264     #: 356
                                                                              PageID #:
                                         2094


         1486. A product is in defective condition when it is "unsafe for normal or anticipatable

  handling and consumption." _M.

         1 487. A product is unreasonably dangerous when it is dangerous "to an extent beyond

 that which would be contemplated by the ordinary consumer who purchases it, with the ordinary

 knowledge common to the community as to its characteristics, or that the product because of its

  dangerous condition would not be put on the market by a reasonably prudent manufacturer or

 seller, assuming that the manufacturer or seller knew of its dangerous condition." Id.

         1488. Monsanto and BASF both are in the business of manufacturing, selling and

 otherwise distributing agricultural products, including the dicamba-resistant trait, seed containing

 that trait, and dicamba herbicides.

         1489. Monsanto and BASF have a partnership, joint venture and joint enterprise for the

 Xtend Crop System consisting of the dicamba-resistant trait, seed containing it, and dicamba

 herbicide.

         1490. The dicamba-resistant trait was designed, sold, and distributed specifically for

 intended use of dicamba herbicide sprayed during summer months over the top of crops grown

 from seed containing that trait. Correspondingly, dicamba herbicide for in-crop use was designed,

 sold and distributed specifically for crops grown from seed containing the dicamba-resistant trait.

         1491. The dicamba-resistant trait, and seed containing that trait, was manufactured, sold

 and licensed for sale by Monsanto.

         1492. As partner,joint venture or joint enterprise with Monsanto, BASF is jointly liable.

         1493. In addition or in the alternative, BASF itself sold or Monsanto commercialized,

 manufactured, sold, licensed and distributed the dicamba-resistant trait in soybean and cotton seed,

 acting for itself and as agent for BASF, which shared profits therefrom.



                                                 244
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 246245
                                                            Page:   of 265 PageID
                                                                       of 264     #: 357
                                                                              PageID #:
                                         2095


         1494. BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

 added VaporGrip Technology and supplied the same to others, including DuPont, and both

 manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for use over the

 top of soybean and cotton grown from seed containing the dicamba-resistant trait.

         1495. Monsanto and BASF each is engaged in the business of manufacturing, selling and

 otherwise distributing the dicamba-resistant trait, seed containing that trait, and the Xtend Crop

 System and is a product seller and manufacturer for purposes of Tenn. Code Ann. § 29-28-102.

         1496. The Xtend Crop System was and is unsafe for the anticipated, foreseeable use of

 spraying dicamba herbicide over the top of crops grown from seed containing the dicamba-

 resistant trait in summer months and foreseeably in the vicinity of susceptible non-dicamba

 resistant crops including soybeans.

        1497. All dicamba currently on the market, including the new "low-volatility" versions,

 is volatile and prone to drift, in both events moving from application site to damage non-resistant

 plants and crops, including soybeans.

        1 498. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

        1499. To the extent damage resulted from drift and otherwise, it was foreseeable and

 indeed foreseen that applicators could not or would not adhere to label instructions.

        1500. To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

        1501. The dicamha-resistant trait, seed containing that trait, and the Xtend Crop System

 were used as reasonably anticipated, and as designed and so used, were and are in defective




                                                245
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 247246
                                                            Page:   of 265 PageID
                                                                       of 264     #: 358
                                                                              PageID #:
                                         2096


  condition at the time of sale. This is true even if dicamba application involved user error or misuse,

  which was foreseeable.

         1502. The trait, seed and Xtend Crop System also were and are unreasonably dangerous

  when put to ordinary and intended use, reasonably foreseeable and actually foreseen by Monsanto

  and BASF as highly likely to result in injury, and to an extent beyond that which would be

  contemplated by an ordinary consumer with ordinary knowledge as to their characteristics.

          1 503. Ordinary users and consumers of the Xtend Crop System do not appreciate and

  would not expect its risks, including the likelihood and dynamics of volatilization, or how little

 dicamba it takes to damage susceptible non-resistant plants and crops, especially soybeans.

         1 504. Moreover, Monsanto and BASF continuously and heavily promoted and

 represented that the Xtend Crop System is safe, misrepresenting and concealing its dangers,

 creating expectations that the Xtend Crop System would be reasonably safe.

         1505. In addition or in the alternative, the seed and system would not be put on the market

 by a reasonably prudent manufacturer or seller.

         1506. Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class

 are persons to whom injury from a defective product was reasonably foreseen when used for the

 purpose for which intended or as fbreseeably may be used.

         1507. As a direct and proximate result of the defective and/or unreasonably dangerous

 condition of the dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

 Tennessee Plaintiff's and other members ofthe Tennessee Soybean Producers Class were damaged.

         1 508. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others




                                                  246
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 248247
                                                            Page:   of 265 PageID
                                                                       of 264     #: 359
                                                                              PageID #:
                                         2097


  including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

  Punitive damages are thus warranted.

                 COUNT LXXXVI - STRICT LIABILITY(FAILURE TO WARN)
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXXV, but in the alternative to Count

  LXXXIV,Tennessee Plaintiffs assert this Count LXXXVI for strict liability, failure to warn.

         1509. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1508 as

  though fully alleged herein.

         1510. As alleged, the di camba-resistant trait, seed containing that trait, and the Xtend

  Crop System, as designed and used in anticipated and foreseeable manner were and are

  unreasonably dangerous and defective at the time of sale.

         1511. Defendants failed to warn or to provide adequate warning of such defective

  condition, of which they knew or minimally should have known.

         1512. In addition or in the alternative, the dicamba-resistant trait, seed containing that

  trait, and the Xtend Crop System were and are defective for lack of adequate warning and/or

  instruction on safe use, rendering them unreasonably dangerous for anticipated or foreseeable use

 (and misuse) at the time of sale.

         1513. A product is defective or unreasonably dangerous under T.C.A.§ 29-28-101, et seq.

 if the manufacturer, producer, seller or assembler fails to adequately warn of its risks or hazards

 or fails to adequately instruct on safe use.

         1514. Defendants failed to warn or provide adequate warning ofthe dangers, or adequate

 instruction on safe use, of the Xtend Crop System and its components.

         1515. As alleged, ordinary users and consumers ofthe Xtend Crop System were unaware

 of such dangers, which by contrast, were foreseeable and foreseen by Defendants.


                                                247
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 249248
                                                            Page:   of 265 PageID
                                                                       of 264     #: 360
                                                                              PageID #:
                                         2098


         1516. Adequate warning and instruction were not provided by label or otherwise.

         1517. Moreover, the labels were false, misleading, and failed to contain warnings or

 instructions adequate to protect, or prevent harm to, the environment including susceptible non-

 resistant plants and crops, including soybeans.

         1518. Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class

 foreseeably were damaged as a direct and proximate result of Defendants' failure to warn,

 adequately warn and/or provide adequate instruction for safe use.

         1519. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others

 including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

 Punitive damages are thus warranted.

                            COUNT LXXXVII - NEGLIGENT DESIGN
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

        In addition or in the alternative to Counts I and LXXXV-LXXXVI, but in the alternative

 to Count LXXXIV, Tennessee Plaintiffs assert this Count LXXXVII for negligent design.

        1520. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1519 as

 though fully alleged herein.

        1521. Monsanto and BASF have a duty to use reasonable care in designing their products

 and in selecting any component parts made by another so that the product may be safely used in

 the manner and for the purposes for which it was made.

        1522. The Xtend Crop System was intended and expected to be used with dicamba-

 resistant seed and dicamba herbicides sprayed over the top of crops grown from seed containing

 the dicamba-resistant trait in summer months and foreseeabl ,T, in the vicinity of susceptible non-




                                                   248
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 250249
                                                            Page:   of 265 PageID
                                                                       of 264     #: 361
                                                                              PageID #:
                                         2099


  dicamba-resistant plants and crops, creating high risk of serious harm to those non-resistant plants

  and crop, including soybeans.

         1523. As Monsanto and BASF knew or at minimum should have known, even supposed

 "low-volatility" dicamba herbicides are still volatile, prone to drift, and at high risk of moving off

  target and damaging susceptible non-dicamba resistant plants and crops.

         1524. The majority of damage was attributable to volatility of dicamba, a function of

 chemistry rather than manner of application.

         1525. To the extent damage resulted from drift and otherwise, it was foreseeable, and

 indeed foreseen, that applicators could not or would not adhere to label instructions.

         1526. To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         1 527. As a direct and proximate result of Defendant's failure to use ordinary care in the

 design of the dicamba-resistant trait, seed containing that trait, and/or the Xtend Crop System,

 Tennessee Plaintiffs and other members ofthe Tennessee Soybean Producers Class were damaged.

         1 528. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others

 including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

 Punitive damages are thus warranted.

                    COUNT LXXXVIII - NEGLIGENT FAILURE TO WARN
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXXV-LXXXVII, but in the alternative

 to Count LXXXIV,Tennessee Plaintiffs assert this Count LXXXVIII for negligent failure to warn.

         1529. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1528 as

 though fully alleged herein.


                                                  249
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 251250
                                                            Page:   of 265 PageID
                                                                       of 264     #: 362
                                                                              PageID #:
                                         2100


         1530. Monsanto and BASF, who knew or reasonably should have known that their

  product was and is likely to be dangerous for its intended use or foreseeable misuse, have a duty

  to use reasonable care to warn of the product's danger or to reveal its unsafe condition.

         1531. Monsanto and BASF knew, or at minimum should have known,that the Xtend Crop

  System made up of the dicamba-resistant trait, seed containing that trait and dicamba herbicide

  was dangerous for its intended use.

         1 532. To the extent damage resulted from drift and otherwise, it was foreseeable, and

  indeed foreseen, that applicators could not or would not adhere to label instructions.

          1533. To the extent applicators used older versions of dicamba, it was foreseeable, and

 foreseen, that they would do so.

         1 534. Monsanto and BASF knew or at minimum should have known of the dangers.

         1 535. Defendants failed to use reasonable care to warn and adequately warn of the

  product's danger or to reveal its unsafe condition.    To the contrary, each misrepresented and

 concealed the risks and hazards of the Xtend Crop System and its components.

         1536. Defendants breached their duty and as a direct and proximate result, Tennessee

 Plaintiffs and other members of the Tennessee Soybean Producers Class were damaged.

         1537. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others

 including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

 Punitive damages are thus warranted.

                           COUNT LXXXIX - NEGLIGENT TRAINING
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXXV-LXX_XVIII, but in the alternative

 to Count LXXXIV, Tennessee Plaintiffs assert this Count LXXXIX for negligent training.


                                                 250
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 252251
                                                            Page:   of 265 PageID
                                                                       of 264     #: 363
                                                                              PageID #:
                                         2101


          1538. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1537 as

  though :fully alleged herein.

          1539. Monsanto and BASF have a duty to provide adequate training and instruction for

  safe use of their products.

          1540. Monsanto and BASF failed to provide reasonable and adequate training and

  instruction to their employees, agents, licensees or distributors or to users of the Xtend Crop

  System.

         1541. Adequate instruction was not provided by education or training, and none of the

  labels contain instruction for use that would, if followed, prevent harm to the environment

 including susceptible, non-resistant plants and crops including soybeans.

         1542. In addition to duty imposed by law, Monsanto and BASF each specifically

 undertook to render services to users of the Xtend Crop System, including the provision of

 stewardship tools, education and training, which both recognized to be minimally necessary for

 the protection of third persons or their property, including Tennessee Plaintiffs and members of

 the Tennessee State Soybean Producers Class.

         1 543. Monsanto and BASF both failed to exercise reasonable care in this undertaking,

 which increased the risk of harm to Tennessee Plaintiffs and other members of the Tennesee

 Soybean Producers Class.

         1544. As a direct and proximate result of Defendants' failure to use reasonable care in

 providing instruction and training on use ofthe Xtend Crop System, Tennessee Plaintiffs and other

 members of the Tennessee Soybean Producers Class were damaged.

         1545. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

 conscious disregard for the substantial and unjustifiable risk of injury or damage to others



                                                251
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 253252
                                                            Page:   of 265 PageID
                                                                       of 264     #: 364
                                                                              PageID #:
                                         2102



  including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

  Punitive damages are thus warranted.

                   COUNT XC - BREACH OF IMPLIED WARRANTY(FITNESS)
            (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In in addition or in the alternative to Counts I and LXXXV-LXXXIX, but in the alternative

  to Count LXXXIV, Tennessee Plaintiffs assert this Count XC for breach of implied warranty of

  fitness for particular purpose.

          1546. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1545 as

  though fully alleged herein.

          1 547. Tennessee Plaintiffs and other members ofthe Tennessee Soybean Producers Class

  were injured due to the unsafe, defective, and dangerous Xtend Crop System.

          1548. Monsanto and BASF both knew that the dicamba-resistant trait, and seed

  containing that trait, would be used with dicamba herbicide applied over the top of soybean and

  cotton grown from dicamba-resistant seed.

         1549. Monsanto sold the dicamba-resistant trait, as well as seed containing that trait, into

 Tennessee.

         1 550. BASF is in a partnership, joint venture or joint enterprise with Monsanto and is

 jointly liable.

         1 551. In addition or in the alternative, Monsanto and BASF entered into one or more

 agreements for joint development of the dicamba-resistant trait and its commercialization. BASF

 itself sold or Monsanto commercialized, manufactured, sold and distributed that trait in soybean

 and cotton seed, actin2-, for itself and as agent for BASF, which shared profits therefrom.

         1552. BASF also supplied and/or licensed a dicamba formulation to Monsanto, who

 added VaporGrip Technology and supplied the same to others, including DuPont, and both


                                                 252
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 254253
                                                            Page:   of 265 PageID
                                                                       of 264     #: 365
                                                                              PageID #:
                                         2103


  Defendants manufactured and sold dicamba herbicide, all as part of the Xtend Crop System, for

  use over the top of soybean and cotton grown from seed containing the dicamba-resistance trait.

         1553. Monsanto and BASF both marketed and promoted the trait, seed, and Xtend Crop

  System, representing that the system was safe and could be used in a manner that would prevent

  off-target movement to susceptible non-dicamba resistant plants and crops.

         1 554. Monsanto and BASF knew that purchasers of the Xtend Crop System rely on their

 skill and judgment to select or furnish suitable seed and corresponding herbicide for weed control

 that will not damage susceptible non-dicamba resistant plants and crops.

         1 555. Monsanto and BASF warranted that the dicamba-resistant trait, seed containing that

 trait, and Xtend Crop System were fit for the particular purpose of controlling weeds without harm

 to non-resistant plants and crops.

         1 556. The trait, seed and Xtend Crop System were not fit for such purpose, and thus

 Monsanto and BASF breached the implied warranty of fitness for particular purpose.

         1 557. Tennessee Plaintiffs and other members ofthe Tennessee Soybean Producers Class

 are people Monsanto and BASF would reasonably have expected to be affected by the dangerous

 Xtcnd Crop System and its components.

         1558. As a direct and proximate result of such unfitness, Tennessee Plaintiffs and other

 members of the Tennessee Soybean Producers Class were damaged.

         1559. To the extent required, Defendants received sufficient notice of their breach.

           COUNT XCI - BREACH OF IMPLIED WARRANTY(MERCHANTABILITY)
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In in addition or in the alternative to Counts I and LXXXV-XC, but in the alternative to

 Count LXXXIV, Tennessee Plaintiffs assert this Count XCI for breach of implied warranty of

 merchantability.


                                                253
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 255254
                                                            Page:   of 265 PageID
                                                                       of 264     #: 366
                                                                              PageID #:
                                         2104


          1560. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1559 as

  though fully alleged herein.

          1 561. Defendants are manufacturers, sellers and merchants of goods of the kind at issue

  in this case.

          1562. To be merchantable, a product must be fit for the ordinary purposes for which it is

  used and must be adequately labeled.

          1 563. Monsanto and BASF warranted that the dicamb a-resistant trait, seed containing that

 trait, and Xtend Crop System were fit for the ordinary purpose of controlling weeds without harm

 to other susceptible non-dicamba resistant plants and crops.

          1564. The trait, seed and Xtend Crop System were not fit for such purpose, and were not

 adequately labeled and thus Monsanto and BASF breached the implied warranty of

 merchantability.

          1565. Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class

 are people Monsanto and BASF would reasonably have expected to be affected by the dangerous

 Xtend Crop System and its components.

          1 566. As a direct and proximate result of such unfitness, Tennessee Plaintiffs and other

 members of the Tennessee Soybean Producers Class were damaged.

          1 567. To the extent required, Defendants received sufficient notice of their breach.

                       COUNT XCI - BREACH OF EXPRESS WARRANTY
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In in addition or in the alternative to Counts 1 and LXXXV-XCI, but in the alternative to

 Count LXXXIV,Tennessee Plaintiffs assert this Count XCII for breach of express warranty.

         1568. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1567 as

 though -fully alleged herein.


                                                 254
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 256255
                                                            Page:   of 265 PageID
                                                                       of 264     #: 367
                                                                              PageID #:
                                         2105


         1569. Monsanto and BASF each made numerous affirmations of fact as well as promises

  and descriptions, ofthe Xtend Crop System and components thereof to buyers relating to the goods

 sold that became part of the basis of those bargains.

         1 570. Representations, promises, and descriptions by Monsanto include that:

                a.      Xtend seed is high-yield;

                b.      the Xtend Crop System would result "in better performance and safety to
                        nearby crops;"

                c.      dicamba-resistant seed used with "low" volatility dieamba will grow
                        soybean and cotton crops, controlling weeds without damaging offtarget
                        plants and crops through volatility;

                d.     purchasers of the Xtend Crop System could apply the new dicamba
                       formulations over the top of plants grown with dicamba-resistant seed with
                       "proven" application methods without damaging off-target plants and
                       crops;

                e.      VaporGrip Technology provides a "[s]tep-change reduction in volatility;"

                f.     XtendiMax has a "significant reduction in volatility potential," has "Wow
                       volatility" and "[w]ill provide applicators confidence in on-target
                       application of dicamba in combination with application requirements for
                       successful on-target applications;"

                g.     VaporGrip Technology is a "[r]evolutionary [b]reakthrough" which
                       "significantly minimizes dicamba's volatility potential after spraying —
                       provides growers and applicators confidence in on target application of
                       dicamba" and growers can "[a]pply [w]ith [c]onfidence;"

                h.     the Xtend Crop System can be used in a manner that will not damage off-
                       target plants and crops.

         1571. Representations, promises, and descriptions by BASF include that:

                a.     dicamba-resistant seed used with "low" volatility dicamba will grow
                       soybean and cotton crops, controlling weeds without damaging off-target
                       plants and crops through volatility;

                b.     there would be "on-target herbicide application success with low volatility
                       and drift so the herbicide stays in place;"



                                                255
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 257256
                                                            Page:   of 265 PageID
                                                                       of 264     #: 368
                                                                              PageID #:
                                         2106


                c.     Engenia minimizes volatility and is not "a chemistry that is dangerous;"

                d.     Engenia offers "excellent ... crop safety" and "low-volatility characteristics
                       for improved on-target application;"

                e.     the Xtend Crop System with Engenia offers at least a 70% reduction in
                       volatility as compared to older (Clarity) formulations;

                f.     Engenia is a "step-change improvement;"

                g.     the Xtend Crop System would result "in better performance and safety to
                       nearby crops;"

                h.     The Xtend Crop System offers significant reduction in any secondary loss
                       profile as compared to older dicamba formulations;

                i.     advanced formulation "reduces loss from volatility."

        1572. All these affirmations, promises, and descriptions created an express warranty that

 the goods would conform therewith.

         1 573. All of these representations, promises, and descriptions were made for the purpose

 of, and did, induce reliance on the part of persons who purchased the Xtend Crop System.

        1 574. The Xtend Crop System and its components did not conform with the express

 warranties created.

        1575. Tennessee Plaintiffs and other members ofthe Tennessee Soybean Producers Class

 are persons who Monsanto and BASF might reasonably have expected to be affected by the Xtend

 Crop System and its components.

        1576. As a direct and proximate result of Defendants' breach of express warranty,

 Tennessee Plaintiffs and other members ofthe Tennessee Soybean Producers Class were damaged.

        1577. To the extent required, Defendants received sufficient notice of their breach.




                                                256
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 258257
                                                            Page:   of 265 PageID
                                                                       of 264     #: 369
                                                                              PageID #:
                                         2107


                                     COUNT XCIII - TRESPASS
            (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

          In addition or in the alternative to Counts 1 and LXXXV-XCII, but in the alternative to

  Count LXXXIV, Tennessee Plaintiffs assert this Count XCIII for trespass.

          1 578. Tennessee Plaintiffs incorporate by reference Paragraphs 1-382 and 1483-1577 as

  though fully alleged herein.

          1579. Monsanto and BASF intentionally designed, developed, promoted, marketed and

  sold a genetically engineered trait for soybean and cotton for and with the express purpose of

  allowing and encouraging others to spray dicamba herbicide over the top of crops grown from seed

  containing that trait.

          1 580. Monsanto and BASF intentionally and aggressively promoted and encouraged in-

  crop use of dicamba herbicide as part of the Xtend Crop System with dicamba-resistant seed.

          1581. Monsanto and BASF or Monsanto, for itself and as agent for BASF, intentionally

 sold the dicamba-resistant trait and seed containing that trait, directly and through others,into areas

 they knew were planted with non-resistant crops highly sensitive to dicamba and with knowledge

 not only that dicamba would be sprayed over the top of emerging resistant crops but that dicamba

 had and would move off target onto the land and growing crops without permission of rightful

 owners and possessors, including Tennessee Plaintiffs and members of the Tennessee Soybean

 Producers Class.

         1582. Whether by volatilization and/or drift, dicamba particles entered and were

 deposited upon property (including land and crops) of which Tennessee Plaintiffs/Class members

 have possession and without their permission.

          1583. Monsanto and BASF knew that such invasion would, to a substantial degree of

 certainty, result from their acts, and such invasion was caused by them.


                                                  257
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 259258
                                                            Page:   of 265 PageID
                                                                       of 264     #: 370
                                                                              PageID #:
                                         2108


         1584. In addition, Monsanto and BASF promoted, aided, abetted, assisted, and

  contributed to the commission of a trespass.

         1585. Monsanto and BASF intended such invasion, which benefitted them both by

  increasing demand for seed containing the dicamba-resistant trait through fear of injury to non-

  dicamba resistant plants and crops, which also encouraged use of dicamba herbicides.

         1586. Such invasion interfered with Tennessee Plaintiffs' and Class members' right of

  possession and caused substantial damage to their property.

         1 587. As a direct and proximate result, Tennessee Plaintiff's and other members of the

  Tennessee Soybean Producers Class were damaged.

         1588. Defendants acted intentionally, fraudulently, maliciously, or recklessly with

  conscious disregard for the substantial and unjustifiable risk of injury or damage to others

 including Tennessee Plaintiffs and other members of the Tennessee Soybean Producers Class.

 Punitive damages are thus warranted.

                              COUNT XCIV - CIVIL CONSPIRACY
           (on behalf of Tennessee Plaintiffs and the Tennessee Soybean Producers Class)

         In addition or in the alternative to Counts I and LXXXIV-XCIII,Tennessee Plaintiffs assert

 this Count XCIV for civil conspiracy.

         1589. Tennessee Plaintiffs incorporate by reference Paragraphs l -382 and 1462-1588 as

 though fully alleged herein.

         1590. Defendants, in an unlawful, fraudulent, deceptive scheme and device to improperly

 market, sell, and expand sales and profits from the defective Xtend Crop System, conspired with

 each other to create fear-based demand for the dicamba-resistant trait, and correspondingly more

 sales and use of dicamba herbicide, proliferating the dicamba-based system and thereby profiting

 from the ecolotlical disaster it causes.


                                                 258
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 260259
                                                            Page:   of 265 PageID
                                                                       of 264     #: 371
                                                                              PageID #:
                                         2109


         1591. The object of the conspiracy was and is to create and perpetuate an ecological

  disaster through use of the defective, dangerous Xtend Crop System, forcing farmers to purchase

  dicamba-resistant technology out of self-defense in order to protect their crops from dicamba

  damage at the expense of producers like Tennessee Plaintiffs and other members ofthe Tennessee

  State Soybean Producers Class, whose non-resistant crops were damaged.

         1592. Early on, Defendants formed a partnership, joint venture, or joint enterprise or

  otherwise agreed to share technologies in order to speed the dicamba-based system to market.

         1593. Defendants arc intertwined in course of action to great degree. They both funded

  and developed the biotechnology for dicamba resistance and share in profits from its

  commercialization. BASF provided its proprietary dicamba formulation to Monsanto, whose

 XtendiMax is the same as BASF's Clarity only with Monsanto's additive called VaporGrip. They

  participated in joint field tests and jointly developed stewardship and education programs to

 "support long term sustainability" of a dicamba-tolerant system.

         1 594. Defendants both invested in dicamba production facilities in preparation for the

  demand they knew would be created by damage the Xtend Crop System would and did cause.

         1595. Defendants knew the risks to susceptible non-dicamba resistant plants and crops,

  particularly soybeans which are highly sensitive to dicamba, even at very low levels.

         1596. Defendants conspired to and did falsely advertise and market the Xtend Crop

  System's dicamba herbicides as low volatility and capable of remaining on target to mislead

 farmers, create and increase demand for the dicamba-resistant trait technology and herbicides.

         1597. Defendants knew that even the supposed lower volatility dicamba still is volatile

 and still at high risk of movement onto susceptible non-resistant plants and crops, causing them

 damage.



                                                 259
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 261260
                                                            Page:   of 265 PageID
                                                                       of 264     #: 372
                                                                              PageID #:
                                         2110


         1598. Defendants also knew that the dicamba is drift-prone, that the level of precaution

  necessary to prevent drift is extraordinary, and that off-target drift and damage to susceptible non-

 dicamba resistant plants and crops was substantially certain to occur.

         1 599. In 2015 and 2016, through their concerted activities, Defendants colluded in the

 release of dicamba-resistant seeds prior to any dicamba registered for in-crop use, with knowledge,

 intent and certainty that farmers would use older dicamba herbicides, such as BASF's Banvel or

 Clarity, on soybean and/or cotton grown with dicamba-rcsistant seed and both Defendants would

 profit in the short-term and long-term.

          1600. Defendants conspired to and did encourage spraying of dicamba herbicides,

 regardless of how much damage it would and did cause.

         1 601. Spraying of older dicamba formulations on crops grown from dicamba-resistant

 seed aided Defendants' conspiracy in demonstratinL,damage and creating fear in farmers — either

 use this technology or face the loss of their non-dicaniba resistant crops — until farmers no longer

 had a choice.

         1602. Defendants conspired to and did inadequately warn, and to omit and conceal the

 risks, especially volatility, from the public, weed scientists, and persons who would be using the

 Xtend Crop System, in order to and with the intent of increasing damage to non-resistant crops

 and driving up fear-based demand for dicamba-resistant seed and correspondingly, more dicamba

 herbicides.

         1603. Defendants conspired to and did inadequately educate, train or instruct on safe use

 ofthe Xtend Crop System, notwithstanding that each clearly knew the importance thereof to have

 even minimal chance of safe use also in order to and with the intent of increasing damage to non-




                                                  260
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 262261
                                                            Page:   of 265 PageID
                                                                       of 264     #: 373
                                                                              PageID #:
                                         2111


  resistant crops and driving up fear-based demand for dicamba-resistant seed and correspondingly

  more dicamba herbicide.

          1604. Defendants jointly proceeded with full-scale launch of the Xtend Crop System,

  causing a wave of destruction to susceptible non-dicamba resistant plants and crops, including

  Plaintiffs' crops. in Tennessee and other states.

          1605. In response to the damage, Defendants issued coordinated public statements and

  offered identical stated causes for the damage, none of which had to do with the Xtend Crop

  System, in order to further ensure ever-increasing demand and profits.

          1606. Defendants' scheme was intended to and has caused farmers to purchase seed

  containing the dicamba-resistant trait out of self-defense, leading to more sales and use of dicamba

  herbicides, which has and will cause more damage, resulting in more sales of seed with the

  dicamba-resistant trait and so on.

         1607. Defendants' unlawful actions resulted in damage to Tennessee Plaintiffs and other

  members of the Tennessee Soybean Producers Class, who were harmed in the ways and manners

  described above.

                                       DEMAND FOR JUDGMENT

         WHEREFORE, Plaintiffs respectfully demand judgment from Defendants, jointly and

  severally, for: (a) all monetary and compensatory relief to which they are entitled and will be

  entitled at the time of trial; (b) punitive damages; (c) attorneys' fees; (d) prejudgment and post-

 judgment interest at the maximum rates allowed by law;(e) all allowable costs of this action; and

 (f) such other and further relief as appropriate,just and proper.




                                                  261
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 263262
                                                            Page:   of 265 PageID
                                                                       of 264     #: 374
                                                                              PageID #:
                                         2112




  Date: August 1, 2018            Respectfully submitted,

                                  Bv: /s/ Don M. Downing
                                  Gray, Ritter & Graham, P.C.
                                  Don M. Downing,#30405M0
                                  701 Market Street, Suite 800
                                  St. Louis, Missouri 63101
                                  Tel: 314-241-5620
                                  Fax: 314-241-4140
                                  ddowningggrgpc.corn

                                  Chair ofthe Plaintiffs'Executive COMmittee and Interim
                                  Class Counsel

                                  James Bilsborrow (pro hoc vice forthcoming)
                                  Weitz & Luxenberg, P.C.
                                  700 Broadway
                                  New York, New York 10003
                                  Tel: 212-558-5500
                                  Fax: 212-344-5461
                                  jbilsborrowgweitzlux.eom

                                  Paul Byrd, ABN #85020 (Admitted pro hoc vice)
                                  Paul Byrd Law Firm, PLLC
                                  415 N. McKinley Street, Suite 210
                                  Little Rock, Arkansas 72205
                                  Tel: 501-420-3050
                                  Fax: 501-420-3128
                                  paul@paulbyrdlawfirm.com

                                 Paul A. Lesko, #51914M0
                                 Peiffer Rosca Wolf Abdullah Carr & Kane APLC
                                 818 Lafayette Avenue, Second Floor
                                 St. Louis, Missouri 63010
                                 Tel: 314-833-4826
                                 p1esko prwlegal.00111

                                 Richard M. Paul, III, #44233M0
                                 Paul LLP
                                 601 Walnut Street, Suite 300
                                 Kansas City, Missouri 64106
                                 Tel: 816-984-8103
                                 Fax: 816-984-8101
                                 Ri eta/Raul LLP coin


                                          262
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 264263
                                                            Page:   of 265 PageID
                                                                       of 264     #: 375
                                                                              PageID #:
                                         2113



                                  Scott E. Poynter
                                  Poynter Law Group
                                  400 West Capitol Avenue, Suite 2910
                                  Little Rock, Arkansas 72201
                                  Tel: 501-960-7245
                                  scott@poynterlawgroup.com

                                  Beverly T. Randles, #48671M0
                                  Randles & Splittgerber, LLP
                                  5823 N. Cypress Avenue
                                  Kansas City, Missouri 64119
                                  Tel: 816-744-4779
                                  bev@randleslaw.com

                                  René F. Rocha III (Admitted pro hoc vice)
                                  Morgan & Morgan
                                  909 Poydras Street, Suite 1625
                                  New Orleans, Louisiana 70112
                                  Tel: 305-989-8688
                                  Fax: 954-327-3018
                                  rrocba@forthepeople.corn

                                  Charles S. Zimmerman (Admitted pro hoc vice)
                                  Zimmerman Reed LLP
                                  1 100 IDS Center
                                  80 South 8th Street
                                  Minneapolis, Minnesota 55402
                                  Tel: 612-341-0400
                                  Fax: 612-341-0844
                                  charles.zimmerman ci)zimmreed.coin

                                  Plaintiffs Executive Committee




                                          263
Case:
 Case:1:21-cv-00104-SNLJ
       1:18-md-02820-SNLJDoc. #: #:
                           Doc.   2-1137Filed: 07/02/21
                                           Filed: 08/01/18Page: 265264
                                                            Page:   of 265 PageID
                                                                       of 264     #: 376
                                                                              PageID #:
                                         2114



                                   CERTIFICATE OF SERVICE

           I hereby certify that on August 1, 2018, the foregoing was filed electronically with the

 Clerk of Court to be served by operation of the Court's electronic filing system on all counsel of

 record.


                                                       /s/ Don M. Downing




                                                 264
